EXHIBIT H
/**/




Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Internet #309142410      Model # DF-5909-WH   Store SKU #1004365415




       Share          Save to Favorites       Print

 Exclusive

Defiant
270-Degree White Motion Outdoor Integrated LED Flood Light
with Clearview Edgelit Translucent Light Panel Technology
                (10)      Write a Review      Questions & Answers (3)

 • Unique Clear Lamp Head Panels - blends in w/exterior of your home
 • 2000 Lumens - seamless bright light



                                              Ex. H - Page 1 of 90
• LED Lit Touch Sensor controls



$
    119 97
                     ♢




     Save up to $100 on your qualifying purchase.
     Apply for a Home Depot Consumer Card



        Request installation                                 Add 2-yr protection for $18.00
        powered by Pro Referral                              What's Included
        What to Expect




Quantity     -           1            +


        Pick Up In Store Today

       Aisle 51, Bay 015 Text to Me

        5 in stock at Sixes Road

                                                 Add to Cart

       Check Nearby Stores



                                                  or

        We'll Deliver It to You

       Free Delivery
       Get it by Thu, Feb 20


                                                 Add to Cart



        Get it today for as low as $8.99. Delivery Options


       Turn on Instant Checkout

                                          Ex. H - Page 2 of 90
      Your Fastest Checkout


                            We're unable to ship this item to homes and stores in:
                                           GU, PR, VIMore



                                   Your local store: Sixes Road
                                     Store Details & Services


                                                    Easy returns in store and online
      Or buy now with                               Learn about our return policy




Product Overview

Make your home more secure and stylish with this motion activated outdoor flood light. The
ClearView Edgelit Translucent Light Panel Technology feature lets the light fixture blend in to your
home exterior. The new technology allows dim accent light to shine from the back of the panels to
create a soft wall wash ambient lighting affect. This fixture gives a warm white color temperature of
3000K at a bright 2000 Lumens. The DualBrite feature allows dim accent light from dusk to dawn
and full bright when motion is detected.


 • ClearView Edgelit translucent LED light panel technology
 • DualBrite 2-level lighting comes on at a warm white (3000K) temperature which beautifies,
   protects and save energy by utilizing accent light from dusk to dawn and full light when motion
   is detected
 • Bright LED at 2000 Lumens output
 • 270° motion detection up to 50 ft. range/features LED light sensor indicators for easy
   adjustments and notifications of functionality
 • Tool-free lamp head and sensor adjustment
 • DIY friendly with 2 easy steps to installation
 • Eave or wall mount
 • Click here for more information on Electronic Recycling Programs


 Info & Guides
   • Installation Guide


                                        Ex. H - Page 3 of 90
    • Warranty

You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
the Adobe Web site.




    Shop This Collection from Defiant (2)
         Current Product




Defiant 270-Degree White          Defiant 180-Degree          Defiant 270 Degree
Motion Outdoor Integrated         White Motion                Bronze Motion
LED Flood Light with              Activated Outdoor           Outdoor Integrated
Clearview Edgelit …               Flood Light                 LED Flood Light wit…
              (10)                               (554)                      (13)



$
    119 97   each
                                   $
                                       27 97                   $
                                                                   119 97
      Item Selected                     Select This Item            Select This Item




                               1 Item Selected                 Add Item To Cart



Shop This Collection from Defiant




                                 Ex. H - Page 4 of 90
Ex. H - Page 5 of 90
Sponsored Products




PROBRITE High-          PROBRITE            PROBRITE 15-           PROBRITE 14-        PROBRITE
Output 40-Watt          Architectural       Watt Integrated        Watt Integrated     Bronze 20-Watt
Integrated LED          Round 50 Watt,      LED Wall Pack          LED Area and        Integrated LED
              (126)                 (12)                    (21)                 (3)

$
 12796/package          $
                         22240/package      $
                                             10396/package         $
                                                                    11196/package      $
                                                                                        9596
Was $159.96             Was $278            Was $129.96            Was $139.96         Was $119.96




    Add To Cart             Add To Cart         Add To Cart            Add To Cart         Add To Cart



Specifications

Dimensions
Assembled Depth (in.)

7.74 in

Assembled Height (in.)

6.32 in

Assembled Width (in.)

13.96 in

Product Depth (in.)



                                     Ex. H - Page 6 of 90
 6.32

 Product Height (in.)

 7.74

 Product Length (in.)

 6.32

 Product Width (in.)

 13.96 in



Details
 Actual Color Temperature (K)

 2769

 Adjustable Detection Sensitivity

 Yes

 Adjustable Lamp Head

 Yes

 Color Rendering Index (CRI)

 80.5

 Color Temperature

 Soft White

 Detection Range (ft.)

 50

 Dusk to Dawn

 Yes

 Electrical Features

 Weather Resistant


                                    Ex. H - Page 7 of 90
Exterior Lighting Product Type

Floodlights

Fixture Color/Finish

White

Fixture Material

Metal

Glass/Lens Type

Textured

Included

Mounting Hardware Included

Light Beam Angle

270

Light Bulb Type Included

Smart LED Bulbs

Lumens

2000

Motion Sensing

Yes

Number of Lights

1 Light

Outdoor Lighting Features

Adjustable Detection Sensitivity,Adjustable
Lamp Head,Dusk to Dawn,Motion
Sensing,Weather Resistant,Weather
Resistant




                                     Ex. H - Page 8 of 90
 Pack Size

 1 Pack

 Pack Size

 1 Pack

 Power Options

 Hardwired

 Power Type

 Line voltage

 Product Weight (lb.)

 2.17lb

 Returnable

 90-Day

 Timer Included

 Yes

 Voltage

 Line Voltage

 Voltage Type

 Line Voltage



Warranty / Certifications
 Certifications and Listings

 ETL Listed,FCC Listed

 Manufacturer Warranty

 5 Years




                               Ex. H - Page 9 of 90
How can we improve our product information? Provide feedback.




Recently Viewed Items




 Heath Zenith         Heath Zenith          Heath Zenith Twin    Heath Zenith Twin
 Triple Head          Triple Head           Head White           Head Bronze
 Outdoor Integrated   Outdoor Integrated    Outdoor Integrated   Outdoor Integrated
              (1)                  (0)                   (1)     NOT YET RATED




                                   Ex. H - Page 10 of 90
Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5983-WH    Internet #205937583   Store SKU #1001311060




    Share         Save to Favorites          Print


Exclusive


Defiant
180 Degree White LED Motion Outdoor Security Light
               (785)    Write a Review       Questions & Answers (185)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 180-degree motion detection with up to 70 ft. range
 • LED light produces 2050 lumens with 24.99 watt equivalence


$
    69 97
Fixture Color/Finish: White




                                             Ex. H - Page 11 of 90
   LET'S PROTECT THIS.
   Add a 2-year Home Depot Protection Plan for $12.00
   Learn More


Quantity    -            1           +


        Pick Up In Store Today

      Aisle 51, Bay 015 Text to Me

        9 in stock at Sixes Road

                                                  Add to Cart

      Check Nearby Stores



                                                  or

        We'll Deliver It to You

      Order within 3 hrs 13 mins
      to get it by March 20

      Free Delivery

                                                  Add to Cart

      Delivery Options



                                   We're unable to ship this item to:
                                           GU, PR, VIMore


                                                       Easy returns in store and online
       Or buy now with                                 Learn about our return policy




  Product Overview
                                         Ex. H - Page 12 of 90
The New Defiant 180-Degree LED motion security light with DualBrite chases away nighttime
darkness. This LED motion light provides seamless light coverage for increased safety, security
and peace of mind. Never change a bulb again with this new LED technology. Install quickly and
safely with three friendly, DIY easy steps to connect. The DualBrite feature beautifies, protects and
saves energy by utilizing accent light from dusk-to-dawn and full light when motion is detected.


 • Bright LED light at 2050 lumens of output
 • 180-degree motion detection with up to 70 ft. range
 • DualBrite 2-level lighting technology
 • Can be mounted on walls or eaves
 • Need help choosing outdoor lighting? check out our buying guide for helpful tips.
 • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
 • Click here for more information on Electronic Recycling Programs


 Info & Guides
   • FAQ
   • Instructions / Assembly
   • Troubleshooting Guide
   • Warranty

 You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
 the Adobe Web site.




Specifications
Dimensions
 Product Depth (in.)

 7.25

 Product Height (in.)

 7.375

 Product Length (in.)



                                       Ex. H - Page 13 of 90
 7.25

 Product Width (in.)

 8.5



Details
 Actual Color Temperature (K)

 5000

 Adjustable Detection Sensitivity

 Yes

 Adjustable Lamp Head

 Yes

 Color Rendering Index (CRI)

 82

 Color Temperature

 Daylight

 Detection Range (ft.)

 70

 Dusk to Dawn

 Yes

 Electrical Features

 Timer,Weather Resistant

 Exterior Lighting Product Type

 Floodlights

 Fixture Color/Finish

 White


                                    Ex. H - Page 14 of 90
Fixture Material

Plastic

Glass/Lens Type

Frosted

Included

Hardware Included,Motion Sensor,Timer

Light Beam Angle

180

Light Bulb Type Included

SMD LED

Lumens

2050

Motion Sensing

Yes

Number of Lights

2 Lights

Outdoor Lighting Features

Adjustable Detection Sensitivity,Adjustable
Lamp Head,Dusk to Dawn,Motion
Sensing,Timer,Weather Resistant

Power Options

Hardwired

Power Type

Hardwired

Product Weight (lb.)



                                    Ex. H - Page 15 of 90
 1.39lb

 Returnable

 90-Day

 Timer Included

 Yes

 Voltage

 Line Voltage

 Watt Equivalence

 24.99



Warranty / Certifications
 Certifications and Listings

 1-UL Listed,cUL Listed

 Manufacturer Warranty

 5 Years



How can we improve our product information? Provide feedback.




Recently Viewed Items




 Defiant 270-           Defiant 180° White   Defiant 180°
 degree White           Motion Activated     Bronze Motion

                                    Ex. H - Page 16 of 90
Ex. H - Page 17 of 90
Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5983-BZ      Internet #205937641   Store SKU #1001318510




    Share             Save to Favorites        Print


Exclusive


Defiant
180 Bronze LED Motion Outdoor Security Light
               (785)       Write a Review      Questions & Answers (185)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 180-degree motion detection with up to 70 ft. range
 • LED light produces 2050 lumens with 24.99 watt equivalence


$
    69 97
Fixture Color/Finish: Bronze




                                               Ex. H - Page 18 of 90
   LET'S PROTECT THIS.
   Add a 2-year Home Depot Protection Plan for $12.00
   Learn More


Quantity    -            1           +


        Pick Up In Store Today


        7 in stock at Sixes Road

                                                  Add to Cart

      Check Nearby Stores




                                                  or

        We'll Deliver It to You

      Order within 3 hrs 11 mins
      to get it by March 20

      Free Delivery

                                                  Add to Cart

      Delivery Options



                                   We're unable to ship this item to:
                                           GU, PR, VIMore


                                                       Easy returns in store and online
       Or buy now with                                 Learn about our return policy




  Product Overview
                                         Ex. H - Page 19 of 90
The New Defiant LED motion security light with DualBrite chases away night time darkness. This
LED motion light provides seamless light coverage for increased safety, security and peace of
mind. Never change a bulb with this new LED technology. Install quickly and safely with DIY
friendly 3 Easy Steps to Connect. The DualBrite feature beautifies, protects and saves energy by
utilizing accent light from Dusk-to-Dawn and full light when motion is detected.


 • Bright LED light at 2050 lumen output
 • 180 degree motion detection with up to 70 ft. range
 • DualBrite 2-level lighting technology
 • Wall or eave mount
 • Need help choosing outdoor lighting? check out our buying guide for helpful tips.
 • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
 • Click here for more information on Electronic Recycling Programs


 Info & Guides
   • FAQ
   • Instructions / Assembly
   • Troubleshooting Guide
   • Warranty

 You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
 the Adobe Web site.




Specifications
Dimensions
 Product Depth (in.)

 7.25

 Product Height (in.)

 7.375

 Product Length (in.)



                                       Ex. H - Page 20 of 90
 7.25

 Product Width (in.)

 8.5



Details
 Actual Color Temperature (K)

 5000

 Adjustable Detection Sensitivity

 Yes

 Adjustable Lamp Head

 Yes

 Color Rendering Index (CRI)

 82

 Color Temperature

 Daylight

 Detection Range (ft.)

 70

 Dusk to Dawn

 Yes

 Electrical Features

 Timer,Weather Resistant

 Exterior Lighting Product Type

 Floodlights

 Fixture Color/Finish

 Bronze


                                    Ex. H - Page 21 of 90
Fixture Material

Plastic

Glass/Lens Type

Frosted

Included

Timer

Light Beam Angle

180

Light Bulb Type Included

SMD LED

Lumens

2050

Motion Sensing

Yes

Number of Lights

2 Lights

Outdoor Lighting Features

Adjustable Detection Sensitivity,Adjustable
Lamp Head,Dusk to Dawn,Motion
Sensing,Timer,Weather Resistant

Power Options

Hardwired

Power Type

Hardwired

Product Weight (lb.)



                                    Ex. H - Page 22 of 90
 1.39lb

 Returnable

 90-Day

 Timer Included

 Yes

 Voltage

 Line Voltage

 Watt Equivalence

 24.99



Warranty / Certifications
 Certifications and Listings

 1-UL Listed,cUL Listed

 Manufacturer Warranty

 5 Years




Recently Viewed Items




 Defiant 180            Defiant 270-         Defiant 180° White   Defiant 180°
 Degree White LED       degree White         Motion Activated     Bronze Motion
 Motion Outdoor         Motion Activated     Outdoor Integrated   Activated Outdoor


                                     Ex. H - Page 23 of 90
Ex. H - Page 24 of 90
Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5988-WH    Internet #205937582   Store SKU #1001311064




    Share         Save to Favorites          Print


Exclusive


Defiant
270 Degree 3-Head White LED Motion Outdoor Security Light
               (393)    Write a Review       Questions & Answers (67)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 270-degree motion detection with up to 70 ft. range
 • LED light produces 2450 lumens with 29.23 watt equivalence


$
    89 97
Fixture Color/Finish: White




                                             Ex. H - Page 25 of 90
Light Beam Angle: 270

 270




    LET'S PROTECT THIS.
    Add a 2-year Home Depot Protection Plan for $12.00
    Learn More


Quantity      -            1           +


         Pick Up In Store Today

        Aisle 51, Bay 015 Text to Me

         3 in stock at Sixes Road

                                                    Add to Cart

        Check Nearby Stores



                                                    or

         We'll Deliver It to You

        Order within 3 hrs 10 mins
        to get it by March 20

        Free Delivery

                                                    Add to Cart

        Delivery Options



                                     We're unable to ship this item to:
                                             GU, PR, VIMore


                                                         Easy returns in store and online
        Or buy now with                                  Learn about our return policy


                                           Ex. H - Page 26 of 90
Product Overview
The New Defiant LED motion security light chases away night time darkness. The NEW innovative
3 lamp head design offers unlimited light coverage options to provide increased safety, security,
and peace of mind. Never change a bulb with this new LED technology. 3 Easy Steps to Connect
is DIY friendly and allows quick safe installation. A DualBrite feature beautifies, protects and saves
energy by utilizing accent light from Dusk-to-Dawn and full light when motion is detected.


 • Bright LED light at 2450 Lumen output
 • 270 degree motion detection with up to 70 ft. range
 • 3 lamp heads for increased light coverage
 • DualBrite 2-level lighting
 • Wall or eave mount
 • Need help choosing outdoor lighting? check out our buying guide for helpful tips.
 • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
 • Click here for more information on Electronic Recycling Programs


 Info & Guides
   • FAQ
   • Instructions / Assembly
   • Troubleshooting Guide
   • Warranty

 You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
 the Adobe Web site.




Specifications
Dimensions
 Product Depth (in.)

 6.19




                                       Ex. H - Page 27 of 90
 Product Height (in.)

 8.125

 Product Length (in.)

 6.19

 Product Width (in.)

 9.25



Details
 Actual Color Temperature (K)

 5000

 Adjustable Detection Sensitivity

 Yes

 Adjustable Lamp Head

 Yes

 Color Rendering Index (CRI)

 68

 Color Temperature

 Daylight

 Detection Range (ft.)

 70

 Dusk to Dawn

 No

 Exterior Lighting Product Type

 Floodlights

 Fixture Color/Finish


                                    Ex. H - Page 28 of 90
White

Fixture Material

Plastic

Glass/Lens Type

Frosted

Included

Hardware Included,Motion Sensor,Timer

Light Beam Angle

270

Lumens

2450

Motion Sensing

Yes

Number of Lights

3 Lights

Outdoor Lighting Features

Adjustable Detection Sensitivity,Adjustable
Lamp Head,Dusk to Dawn,Motion
Sensing,Timer,Weather Resistant

Power Options

Hardwired

Power Type

Hardwired

Product Weight (lb.)

1.66lb



                                    Ex. H - Page 29 of 90
 Returnable

 90-Day

 Timer Included

 Yes

 Voltage

 Line Voltage

 Watt Equivalence

 29.23



Warranty / Certifications
 Certifications and Listings

 1-UL Listed,cUL Listed

 Manufacturer Warranty

 5 Years




Recently Viewed Items




 Defiant 180            Defiant 180        Defiant 270-         Defiant 180° White   Defiant
 Bronze LED             Degree White LED   degree White         Motion Activated     Bronze Motion
 Motion Outdoor         Motion Outdoor     Motion Activated     Outdoor Integrated   Activated Outdoor
                (785)              (785)                (340)               (340)



                                   Ex. H - Page 30 of 90
Ex. H - Page 31 of 90
Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5988-BZ      Internet #300486585   Store SKU #1002169632




    Share             Save to Favorites        Print


Exclusive


Defiant
270 Degree Bronze Motion Outdoor Integrated LED Security
Light
               (393)       Write a Review      Questions & Answers (67)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 270-degree motion detection with up to 70 ft. range
 • Integrated LED produces 2450 lumens with 29.23-watt equivalence


$
    105 73
Fixture Color/Finish: Bronze




                                               Ex. H - Page 32 of 90
Light Beam Angle: 270

 270




Quantity      -            1          +


         Not in Your Store - We'll Ship It There

        Available for pickup
        March 25 - March 28

        We'll send it to Sixes Road for free pickup

                                                   Add to Cart

        Check Nearby Stores


                                                   or

         We'll Deliver It to You

        Order within 3 hrs 9 mins
        to get it by March 20

        Free Delivery

                                                   Add to Cart

        Delivery Options



                                    We're unable to ship this item to:
                                            GU, PR, VIMore


                                                        Easy returns in store and online
        Or buy now with                                 Learn about our return policy




                                          Ex. H - Page 33 of 90
Product Overview
The New Defiant LED motion security light chases away night time darkness. The NEW innovative
3-lamp head design offers unlimited light coverage options to provide increased safety, security,
and peace of mind. Never change a bulb with this new LED technology. 3 Easy Steps to Connect
is DIY friendly and allows quick safe installation. A DualBrite feature beautifies, protects and saves
energy by utilizing accent light from Dusk-to-Dawn and full light when motion is detected.


 • Bright LED light at 2450 Lumen output
 • 270 degree motion detection with up to 70 ft. range
 • 3 lamp heads for increased light coverage
 • DualBrite 2-level lighting
 • 1-2-3 easy install
 • Manual override ability for constant light when needed
 • Wall and eave mount
 • Operating temperature range: -25-degreeC (-13-degreeF) to +50-degreeC (+120-degreeF)
 • Click here for more information on Electronic Recycling Programs


 Info & Guides
   • FAQ
   • Instructions / Assembly
   • Troubleshooting Guide
   • Warranty

 You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
 the Adobe Web site.




Specifications
Dimensions
 Product Depth (in.)

 6.19

 Product Height (in.)


                                       Ex. H - Page 34 of 90
 8.125

 Product Length (in.)

 6.19

 Product Width (in.)

 9.25



Details
 Actual Color Temperature (K)

 5000

 Adjustable Detection Sensitivity

 Yes

 Adjustable Lamp Head

 Yes

 Color Rendering Index (CRI)

 68

 Color Temperature

 Daylight

 Detection Range (ft.)

 70

 Dusk to Dawn

 Yes

 Exterior Lighting Product Type

 Floodlights

 Fixture Color/Finish




                                    Ex. H - Page 35 of 90
Bronze

Fixture Material

Plastic

Glass/Lens Type

Frosted

Included

Hardware Included,Motion Sensor,Timer

Light Beam Angle

270

Lumens

2450

Motion Sensing

Yes

Number of Lights

3 Lights

Outdoor Lighting Features

Adjustable Detection Sensitivity,Adjustable
Lamp Head,Dusk to Dawn,Motion
Sensing,Weather Resistant

Power Options

Hardwired

Power Type

Hardwired

Product Weight (lb.)

1.66lb



                                    Ex. H - Page 36 of 90
 Returnable

 90-Day

 Timer Included

 Yes

 Voltage

 Line Voltage

 Watt Equivalence

 29.23



Warranty / Certifications
 Certifications and Listings

 1-UL Listed

 Manufacturer Warranty

 5 Years




Recently Viewed Items




 Defiant 270            Defiant 180         Defiant 180         Defiant 270-         Defiant
 Degree 3-Head          Bronze LED          Degree White LED    degree White         Motion Activated
 White LED Motion       Motion Outdoor      Motion Outdoor      Motion Activated     Outdoor Integrated
                (393)               (785)               (785)                (340)



                                    Ex. H - Page 37 of 90
Ex. H - Page 38 of 90
Home / Smart Home / Smart Lighting

Model # DFI-5985-WH    Internet #205937594   Store SKU #1001311061




    Share         Save to Favorites          Print


Exclusive


Defiant
270 Degree White LED Bluetooth Motion Outdoor Security
Light
               (393)    Write a Review       Questions & Answers (139)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 270-degree motion detection with up to 70 ft. range
 • LED light produces 2350 lumens with 26.53 watt equivalence


$
    109 00
Fixture Color/Finish: White




                                             Ex. H - Page 39 of 90
   LET'S PROTECT THIS.
   Add a 2-year Home Depot Protection Plan for $18.00
   Learn More


Quantity    -            1           +


        Pick Up In Store Today

      Aisle 51, Bay 015 Text to Me

        8 in stock at Sixes Road

                                                  Add to Cart

      Check Nearby Stores



                                                 or

        We'll Deliver It to You

      Order within 3 hrs 6 mins
      to get it by March 20

      Free Delivery

                                                  Add to Cart

      Delivery Options



                                  We're unable to ship this item to:
                                           GU, PR, VIMore


                                                      Easy returns in store and online
       Or buy now with                                Learn about our return policy




                                         Ex. H - Page 40 of 90
Product Overview
The New Defiant Bluetooth smart LED motion security light with DualBrite chases away night time
darkness. No need to climb ladders for motion sensor adjustment as the innovative use of
Bluetooth smart Technology allows sensor control from your smart phone device. Bluetooth smart
technology allows control of light level outside your home by adjustable dimming feature. LED
technology provides no bulbs to change. Install quick and safely with DIY friendly 3 Easy Steps to
Connect. The DualBrite feature protects and saves energy by utilizing accent light from Dusk-to-
Dawn and full light when motion is detected.


 • Bluetooth smart technology allows you to control sensor settings right from your phone
 • Bright LED light at 2300 Lumen output
 • 270 degree motion detection with up to 70 ft. range, wall or eave mount
 • DualBrite 2-level lighting
 • Works with iPhone 4S or later, works with android version 4.3 or later, phone requires
   bluetooth version 4.0 or later
 • Need help choosing outdoor lighting? check out our buying guide for helpful tips.
 • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
 • Click here for more information on Electronic Recycling Programs


 Info & Guides
   • FAQ
   • Instructions / Assembly
   • Troubleshooting Guide
   • Use and Care Manual
   • Warranty

 You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
 the Adobe Web site.




Specifications
Dimensions
 Product Depth (in.)



                                      Ex. H - Page 41 of 90
 5.88

 Product Height (in.)

 8.875

 Product Length (in.)

 5.88

 Product Width (in.)

 11



Details
 Actual Color Temperature (K)

 5000

 Adjustable Detection Sensitivity

 Yes

 Adjustable Lamp Head

 Yes

 Color Rendering Index (CRI)

 83

 Color Temperature

 Daylight

 Detection Range (ft.)

 70

 Dusk to Dawn

 No

 Exterior Lighting Product Type

 Floodlights


                                    Ex. H - Page 42 of 90
Fixture Color/Finish

White

Fixture Material

Plastic

Glass/Lens Type

Frosted

Hub Required

No hub connection available

Included

Timer

Light Beam Angle

270

Lumens

2350

Motion Sensing

Yes

Number of Lights

2 Lights

Outdoor Lighting Features

Adjustable Detection Sensitivity,Adjustable
Lamp Head,Dusk to Dawn,Motion
Sensing,Timer,Weather Resistant

Power Options

Hardwired

Power Options



                                    Ex. H - Page 43 of 90
Hardwired

Power Type

Hardwired

Product Weight (lb.)

1.66lb

Remote Access

No Remote Access

Requires Hub?

No Hub Required

Returnable

90-Day

Smart Home

Smart Home Enabled

Smart Home Protocol

Bluetooth

Timer Included

Yes

Voice Control Hub Required

No Voice Control

Voltage

Line Voltage

Watt Equivalence

28.53

Works With



                             Ex. H - Page 44 of 90
 Proprietary App



Warranty / Certifications
 Certifications and Listings

 1-UL Listed,cUL Listed

 Manufacturer Warranty

 5 Years




Recently Viewed Items




 Defiant 270            Defiant 270         Defiant 180         Defiant 180        Defiant
 Degree Bronze          Degree 3-Head       Bronze LED          Degree White LED   degree White
 LED Bluetooth          White LED Motion    Motion Outdoor      Motion Outdoor     Motion Activated
               (393)                (393)               (785)              (785)




                                    Ex. H - Page 45 of 90
Home / Smart Home / Smart Lighting

Model # DFI-5985-BZ      Internet #205937584   Store SKU #1001318516




    Share             Save to Favorites        Print


Exclusive


Defiant
270 Degree Bronze LED Bluetooth Motion Outdoor Security
Light
               (393)       Write a Review      Questions & Answers (139)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 270-degree motion detection with up to 70 ft. range
 • LED light produces 2350 lumens with 28.53 watt equivalence


$
    99 97
Fixture Color/Finish: Bronze




                                               Ex. H - Page 46 of 90
   LET'S PROTECT THIS.
   Add a 2-year Home Depot Protection Plan for $12.00
   Learn More


Quantity    -            1           +


        Pick Up at a Nearby Store Today

      Not in stock at your Sixes Road store

        2 in stock at Kennesaw North (8.3 mi)
      Aisle 45, Bay 004 Text to Me


                                                  Add to Cart

      Check Another Nearby Store


                                                 or

        We'll Deliver It to You

      Order within 3 hrs 7 mins
      to get it by March 20

      Free Delivery

                                                  Add to Cart

      Delivery Options



                                  We're unable to ship this item to:
                                           GU, PR, VIMore


                                                      Easy returns in store and online
       Or buy now with                                Learn about our return policy



                                         Ex. H - Page 47 of 90
Product Overview
The New Defiant Bluetooth smart LED motion security light with DualBrite chases away night time
darkness. No need to climb ladders for motion sensor adjustment as the innovative use of
Bluetooth smart Technology allows sensor control from your smart phone device. Bluetooth smart
technology allows control of light level outside your home by adjustable dimming feature. LED
technology provides no bulbs to change. Install quick and safely with DIY friendly 3 Easy Steps to
Connect. The DualBrite feature protects and saves energy by utilizing accent light from Dusk-to-
Dawn and full light when motion is detected.


 • Bluetooth smart technology allows you to control sensor settings right from your phone
 • Bright LED light at 2300 Lumen output
 • 270 degree motion detection with up to 70 ft. range, wall or eave mount
 • DualBrite 2-level lighting
 • Works with iPhone 4S or later, works with android version 4.3 or later, phone requires
   bluetooth version 4.0 or later
 • 5000K color temperature for security brightness
 • Dimmable light level from the App on your phone
 • Free downloadable App
 • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
 • Click here for more information on Electronic Recycling Programs


 Info & Guides
   • FAQ
   • Instructions / Assembly
   • Troubleshooting Guide
   • Use and Care Manual
   • Warranty

 You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
 the Adobe Web site.




Specifications

                                      Ex. H - Page 48 of 90
Dimensions
 Product Depth (in.)

 5.88

 Product Height (in.)

 8.875

 Product Length (in.)

 5.88

 Product Width (in.)

 11



Details
 Actual Color Temperature (K)

 5000

 Adjustable Detection Sensitivity

 Yes

 Adjustable Lamp Head

 Yes

 Color Rendering Index (CRI)

 83

 Color Temperature

 Daylight

 Detection Range (ft.)

 70

 Dusk to Dawn

 No


                                    Ex. H - Page 49 of 90
Exterior Lighting Product Type

Floodlights

Fixture Color/Finish

Bronze

Fixture Material

Plastic

Glass/Lens Type

Frosted

Hub Required

No hub connection available

Included

Hardware Included,Motion Sensor,Timer

Light Beam Angle

270

Lumens

2350

Motion Sensing

Yes

Number of Lights

2 Lights

Outdoor Lighting Features

Adjustable Detection Sensitivity,Adjustable
Lamp Head,Dusk to Dawn,Motion
Sensing,Timer,Weather Resistant

Power Options



                                    Ex. H - Page 50 of 90
Hardwired

Power Options

Hardwired

Power Type

Hardwired

Product Weight (lb.)

1.66lb

Remote Access

No Remote Access

Requires Hub?

No Hub Required

Returnable

90-Day

Smart Home

Smart Home Enabled

Smart Home Protocol

Bluetooth

Timer Included

Yes

Voice Control Hub Required

No Voice Control

Voltage

Line Voltage

Watt Equivalence



                             Ex. H - Page 51 of 90
 28.53

 Works With

 Proprietary App



Warranty / Certifications
 Certifications and Listings

 1-UL Listed,cUL Listed

 Manufacturer Warranty

 5 Years




Recently Viewed Items




 Defiant 270            Defiant 180         Defiant 180         Defiant 270-         Defiant
 Degree 3-Head          Bronze LED          Degree White LED    degree White         Motion Activated
 White LED Motion       Motion Outdoor      Motion Outdoor      Motion Activated     Outdoor Integrated
               (393)                (785)               (785)                (340)




                                    Ex. H - Page 52 of 90
/**/




Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Internet #310380131      Model # CD-5909-BZ




       Share          Save to Favorites       Print

Defiant
270 Degree Bronze Motion Outdoor Integrated LED Flood
Light with Clearview Edgelit Translucent Light Panel Technology
                (13)      Write a Review      Questions & Answers (1)


 $
     119 97
                                              Ex. H - Page 53 of 90
                     ♢




     Save up to $100 on your qualifying purchase.
     Apply for a Home Depot Consumer Card



   LET'S PROTECT THIS.
   Add a 2-year Home Depot Protection Plan for $18.00
   Learn More


Quantity    -            1          +


        Not in Your Store - We'll Ship It There

      Available for pickup
      February 19 - February 20

      We'll send it to Sixes Road for free pickup

                                                Add to Cart

      Check Nearby Stores


                                                 or

        We'll Deliver It to You

      Free Delivery
      Get it byThu, Feb 20


                                                Add to Cart

      Delivery Options




       Your Fastest Checkout
       Turn on Instant Checkout



                             We're unable to ship this item to homes and stores in:
                                          GU, PR, VIMore



                                        Ex. H - Page 54 of 90
                                   Your local store: Sixes Road
                                     Store Details & Services


                                                    Easy returns in store and online
      Or buy now with                               Learn about our return policy




Product Overview

Make your home more secure and stylish with this motion activated outdoor flood light. The
CleaView Edgelit Translucent Light Panel Technology feature lets the light fixture blend in to your
home exterior. The new technology allows dim accent light to shine from the back of the panels to
create a soft wall wash ambient lighting affect. This fixture gives a warm white color temperature of
3000K at a bright 2000 Lumens. The DualBrite feature allows dim accent light from dusk to dawn
and full bright when motion is detected.


 • Clearview Edgelit translucent LED light panel technology
 • DualBrite 2-level lighting comes on at a warm white (3000K) temperature which beautifies,
   protects and saves energy by utilizing accent light from dusk to dawn and full light when
   motion is detected
 • Bright LED at 2000 Lumens output
 • 270° motion detection up to 50 ft. range/features LED light sensor indicators for easy
   adjustments and notifications of functionality
 • Tool-free lamp head and sensor adjustment
 • DIY friendly with 2 easy steps to installation
 • Eave or wall mount
 • Click here for more information on Electronic Recycling Programs


 Info & Guides
   • Warranty

 You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from

 the Adobe Web site.




                                                                             (1)


                                       Ex. H - Page 55 of 90
    Shop This Collection from Defiant
        Current Product




Defiant 270 Degree Bronze      Defiant 270-Degree
Motion Outdoor Integrated      White Motion Outdoor
LED Flood Light with           Integrated LED Flood
Clearview Edgelit …            Light with Clearview…
             (13)                             (10)



$
    119 97   each
                               $
                                   119 97
     Item Selected                  Select This Item




                            1 Item Selected            Add Item To Cart



Shop This Collection from Defiant




                              Ex. H - Page 56 of 90
       Current Product




Defiant 270 Degree Bronze
Motion Outdoor Integrated
LED Flood Light with
Clearview Edgelit


                            Ex. H - Page 57 of 90
Sponsored Products




PROBRITE High-         PROBRITE            PROBRITE 15-         PROBRITE 14-        PROBRITE
Output 40-Watt         Architectural       Watt Integrated      Watt Integrated     Bronze 20-Watt
Integrated LED         Round 50 Watt,      LED Wall Pack        LED Area and        Integrated LED
              (126)                (12)                  (21)                 (3)

$
 12796/package         $
                        22240/package      $
                                            10396/package       $
                                                                 11196/package      $
                                                                                     9596
Was $159.96            Was $278            Was $129.96          Was $139.96         Was $119.96




    Add To Cart            Add To Cart         Add To Cart          Add To Cart         Add To Cart



Specifications

Dimensions
Product Depth (in.)

6.32

Product Height (in.)

7.74

Product Length (in.)

6.32

Product Width (in.)



                                   Ex. H - Page 58 of 90
 13.96



Details
 Actual Color Temperature (K)

 2769

 Adjustable Detection Sensitivity

 Yes

 Adjustable Lamp Head

 Yes

 Color Rendering Index (CRI)

 80.5

 Color Temperature

 Soft White

 Detection Range (ft.)

 50

 Dusk to Dawn

 Yes

 Electrical Features

 Weather Resistant

 Exterior Lighting Product Type

 Floodlights

 Fixture Color/Finish

 Bronze

 Fixture Material

 Metal


                                    Ex. H - Page 59 of 90
Glass/Lens Type

Textured

Included

Motion Sensor,Mounting Hardware Included

Light Beam Angle

270

Light Bulb Type Included

Smart LED Bulbs

Lumens

2000

Motion Sensing

Yes

Number of Lights

2 Lights

Outdoor Lighting Features

Adjustable Detection Sensitivity,Adjustable
Lamp Head,Dusk to Dawn,Motion
Sensing,Weather Resistant,Weather
Resistant

Pack Size

1 Pack

Pack Size

1 Pack

Power Options

Hardwired




                                    Ex. H - Page 60 of 90
 Power Type

 Low voltage

 Product Weight (lb.)

 2.17lb

 Returnable

 90-Day

 Timer Included

 Yes

 Voltage

 Line Voltage

 Voltage Type

 Line Voltage



Warranty / Certifications
 Certifications and Listings

 ETL Listed,FCC Listed

 Manufacturer Warranty

 5 Years




Recently Viewed Items




                               Ex. H - Page 61 of 90
         (10)                (1)   (0)
(1054)




         Ex. H - Page 62 of 90
                   Select Your Store                       Help Center          Credit Center         Gift Cards            Gift Registry        Order Tracker         Rebate Center


Heath Zenith Link White Dual Head LED Motion Sensor Outdoor Security Flood Light
Model Number: HZ-5835-WH Menards® SKU: 3569276


                                                                                                  Online Price


                                                                                                  EVERYDAY LOW PRICE                                                       $79.99
                                                                                                  11% MAIL-IN REBATE Good Through 3/23/19                                   $8.80
                                                                                                  FINAL PRICE
                                                                                                                                                       $71.19                   each


                                                                                                  You Save $8.80 After Mail-In Rebate

                                                                                                      Color: White                                     


                                                                                                  * Mail-in Rebate is in the form of merchandise credit check, valid in-store
                                                                                                  only. Merchandise credit check is not valid towards purchases made on
                                                                                                  MENARDS.COM®.




                                          FREE Ship To Store                                                                       Shipping
                                   Enter Your ZIP Code for store information                                                          Available




 Description & Documents                                                                                                                                                               

 All LiNK™ fixtures communicate; when one LiNK™ light turns on with motion, all     Features
 LiNK™ lights turn on, for added safety and security around your home.                  • LINK Technology
                                                                                        •   Bright 2100 Lumen Output
 Shipping Dimensions: 12.5 H x 8.39 W x 6.3 D
                                                                                        •   DualBrite- 2 Level Lighting
 Shipping Weight: 2.9 lbs
                                                                                        •   Easy Install Technology
                                                                                        •   180 Degree Motion Detection
 Brand Name: Heath Zenith
                                                                                        •   Adjustable Detection Range up to 70 ft.




                                                              Shop our design & buy stores +



                                                               Ex. H - Page 63 of 90
   Specifications                                                                                                                                                                                             


     Overall Height                                     8.39 inch                                          Overall Width                                      12.5 inch

     Overall Depth                                      6.3 inch                                           Weight                                             2.87 pound

     Backplate Dimensions                               4.25 inch                                          Lighting Feature                                   Motion

     Product Type                                       Flood                                              Power Source                                       Direct Wire

     Voltage                                            120V                                               Degree of Motion Detection                         180

     Detection Range                                    70 foot                                            Number of Bulbs Required                           None (uses Integrated LED)

     Total Light Wattage                                2100 lumen                                         Bulb Type                                          LED

     Bulb Base                                          None (uses Integrated LED)                         Bulb Shape                                         None (Integrated LED)

     Bulb Shape Code                                    None (uses Integrated LED)                         Bulbs Included                                     No (Integrated LED)

     Light Color Temperature                            5000 kelvin                                        Light Output                                       2100 lumen

     Material                                           Plastic                                            Fixture Color Family                               White

     Fixture Color/Finish                               White                                              Shade/Diffuser Material                            Polycarbonate

     Shade/Diffuser Color/Finish                        Frosted                                            Recommended Environment                            Outdoor

     Listing Agency Standards                           cETLus Listed                                      Manufacturer Warranty                              5 year




Please Note: Prices, promotions, styles and availability may vary by store and online. Inventory is sold and received continuously throughout the day; therefore, the quantity shown may not be available when you
get to the store. This inventory may include a store display unit. Online orders and products purchased in-store qualify for rebate redemption. Mail-in Rebate is in the form of merchandise credit check, valid in-
store only. Merchandise credit check is not valid towards purchases made on MENARDS.COM®. By submitting this rebate form, you agree to resolve any disputes related to rebate redemption by binding arbitration
and you waive any right to file or participate in a class action. Terms and conditions available at www.rebateinternational.com®




                                                                                 Shop our design & buy stores +



                                                                                   Ex. H - Page 64 of 90
                   Select Your Store                       Help Center          Credit Center         Gift Cards            Gift Registry        Order Tracker         Rebate Center


Heath Zenith Link Bronze Dual Head LED Motion Sensor Outdoor Security Flood Light
Model Number: HZ-5835-BZ Menards® SKU: 3569275


                                                                                                  Online Price


                                                                                                  EVERYDAY LOW PRICE                                                       $79.99
                                                                                                  11% MAIL-IN REBATE Good Through 3/23/19                                   $8.80
                                                                                                  FINAL PRICE
                                                                                                                                                       $71.19                   each


                                                                                                  You Save $8.80 After Mail-In Rebate

                                                                                                      Color: Bronze                                    


                                                                                                  * Mail-in Rebate is in the form of merchandise credit check, valid in-store
                                                                                                  only. Merchandise credit check is not valid towards purchases made on
                                                                                                  MENARDS.COM®.




                                          FREE Ship To Store                                                                       Shipping
                                   Enter Your ZIP Code for store information                                                          Available




  Description & Documents                                                                                                                                                              

 All LiNK™ fixtures communicate; when one LiNK™ light turns on with motion, all     Features
 LiNK™ lights turn on, for added safety and security around your home.                  • LINK Technology
                                                                                        •   Bright 2100 Lumen Output
 Shipping Dimensions: 12.5 H x 8.39 W x 6.3 D
                                                                                        •   DualBrite- 2 Level Lighting
 Shipping Weight: 2.9 lbs
                                                                                        •   Easy Install Technology
                                                                                        •   180 Degree Motion Detection
 Brand Name: Heath Zenith
                                                                                        •   Adjustable Detection Range up to 70 ft.




                                                              Shop our design & buy stores +



                                                               Ex. H - Page 65 of 90
   Specifications                                                                                                                                                                                             


     Overall Height                                     8.39 inch                                          Overall Width                                      12.5 inch

     Overall Depth                                      6.3 inch                                           Weight                                             2.87 pound

     Backplate Dimensions                               4.25 inch                                          Lighting Feature                                   Motion

     Product Type                                       Flood                                              Power Source                                       Direct Wire

     Voltage                                            120V                                               Degree of Motion Detection                         180

     Detection Range                                    70 foot                                            Number of Bulbs Required                           None (uses Integrated LED)

     Total Light Wattage                                2100 lumen                                         Bulb Type                                          LED

     Bulb Base                                          None (uses Integrated LED)                         Bulb Shape                                         None (Integrated LED)

     Bulb Shape Code                                    None (uses Integrated LED)                         Bulbs Included                                     No (Integrated LED)

     Light Color Temperature                            5000 kelvin                                        Light Output                                       2100 lumen

     Material                                           Plastic                                            Fixture Color Family                               Bronze

     Fixture Color/Finish                               Bronze                                             Shade/Diffuser Material                            Polycarbonate

     Shade/Diffuser Color/Finish                        Frosted                                            Recommended Environment                            Outdoor

     Listing Agency Standards                           cETLus Listed                                      Manufacturer Warranty                              5 year




Please Note: Prices, promotions, styles and availability may vary by store and online. Inventory is sold and received continuously throughout the day; therefore, the quantity shown may not be available when you
get to the store. This inventory may include a store display unit. Online orders and products purchased in-store qualify for rebate redemption. Mail-in Rebate is in the form of merchandise credit check, valid in-
store only. Merchandise credit check is not valid towards purchases made on MENARDS.COM®. By submitting this rebate form, you agree to resolve any disputes related to rebate redemption by binding arbitration
and you waive any right to file or participate in a class action. Terms and conditions available at www.rebateinternational.com®




                                                                                 Shop our design & buy stores +



                                                                                   Ex. H - Page 66 of 90
search...

    Toggle navigation




0




      • Products
            ◦ Notifi Connected Products
            ◦ Notifi Connected Products
            ◦ Security Lighting
            ◦ Decorative Lighting
            ◦ Doorbells & Push Buttons
      • Support
      • About Us




                                          Ex. H - Page 67 of 90
• Buy In Stores
• ONLINE OUTLET
• Call Us: 1-800-858-8501
•
      ◦ Login | Cart




           0




•

    Notifi Connected Products

       ◦   Video Doorbell System
       ◦   Video Security Light
       ◦   Notifi Elite Video Doorbell
       ◦   Notifi Alert Wireless Plug-In Doorbell




                                                    Ex. H - Page 68 of 90
   •

       Security Lighting

         ◦ Motion Activated Security Lighting
Back To Categories
         ◦ Non-Motion Security Lighting
         ◦ Solar Powered Security Lighting
         ◦ Battery Powered Security Lighting
         ◦ Security Lighting Accessories
         ◦ Bulb Compatibility




   •

       Decorative Lighting

            ◦   360° Motion Detection
            ◦   180° Motion Detection
            ◦   150° Motion Detection
            ◦   Bulb Compatibility




   •
   Like 0       Save
     Doorbells
   Tweet               & Push Buttons

            ◦ Wireless
HZ-5867
    ◦ Wired


LED MOTION ACTIVATED SECURITY LIGHT
   •   Energy Saving LED Technology
   •   1600 LM Output
   •   180 Degree Motion Activated
   •   Adjustable Up To 70 ft Range
   •   Adjustable ON TIME
   •   DualBrite – 2 Level Lighting
   •   Frosted Lamp Lens
   •   Patented Easy Install Feature
   •   Tool- free Lamp Head and Sensor Adjustments
   •   Eave or Wall Mount
   •   Durable Polycarbonate – Rust Resistant Fixture




   •

   •
   •   Dimensions: 11"w x 6.2"d x 7.2"h
   •   Lumens: 1600
   •   Motion Detection: Yes
   •   DualBrite: Yes
   •   Dusk-to-Dawn: Yes
   •   Manual Override: Yes
   •   Eave Mount: Yes
   •   Wall Mount: Yes
   •   Warranty (Yrs): 5
   •   Agency: C-ETL-US

   •
       Color: White
   •
       Color: Bronze




                                                        Ex. H - Page 69 of 90
   • Videos
   • Owners Manual
   • Warranty


                                 …




Introduction to Motion-Activated Lighting




Understanding Motion Lighting




Security Lighting Installation


                                 …




Initial Setup


                                 …




Adjusting Range Control & Detection Zone Setup


                                 …




Setting the Sensor Controls




                                                 Ex. H - Page 70 of 90
                                           …




Light Sensor Test (Troubleshooting)



Download

Manual - HZ-5867-BZ

Download

Manual - HZ-5867-WH

LIMITED WARRANTY

This is a "Limited Warranty" which gives you specific legal rights. You may also have other rights which vary from state to state or province to province.

For a period of (see owner's manual for length of warranty) from the date of purchase, any malfunction caused by factory defective parts or workmanship will be corrected
at no charge to you.

Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries, glass, and other expendable items are not covered by this
warranty. Unauthorized service or modification of the product or of any furnished component will void this warranty in its entirety. This warranty does not include
reimbursement for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.

This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and components that a customer uses in conjunction with our products.

THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY, REPRESENTATION
OR CONDITION OF MERCHANT ABILITY OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFICALLY IN LIEU
OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.

REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE SHALL BE NO LIABILITY ON THE PART OF HEATHCO
LLC FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY LOSS OF BUSINESS OR
PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do not allow the exclusion or limitation of incidental or consequential damages, so the above
limitation or exclusion may not apply to you. Please keep your dated sales receipt, it is required for all warranty requests.

To obtain the benefits of the warranty, contact Technical Services Department at 1-800-858-8501.


Customers Also Liked




HZ-5630
180 Degree Motion Activated Security Light




                                                                    Ex. H - Page 71 of 90
HZ-5511
110 Degree Motion Activated Security Light




HZ-5990-WH
180 Degree Motion Activated Security Light
Our Products


     •   Notifi Connected Products
     •   Security Lighting
     •   Decorative Lighting
     •   Doorbells & Push Buttons

Service & Support


     •   Owners Manuals
     •   Installation & Helpful Tips
     •   How-To Videos
     •   Frequently Asked Questions
     •   Warranty Information
     •   U.S. Patents
     •   Recall Announcements

Customer Service


     •   1-800-858-8501
     •   HeathCo LLC
     •   Customer & Technical Support
     •   P.O. Box 90045
     •   Bowling Green, KY 42102

Email Updates


Enter Your Email Address Subscribe




© Copyright 2019 HeathCo LLC. All Rights Reserved |
Legal Disclaimer | Terms & Conditions | Privacy Policy | About Us

Beautifies. Protects. Saves Energy. Low-level accent mode provides beautiful, energy-efficient lighting. High-level lighting activates with motion detection for added safety
and security.




                                                                    Ex. H - Page 72 of 90
search...

    Toggle navigation




0




      • Products
            ◦ Notifi Connected Products
            ◦ Notifi Connected Products
            ◦ Security Lighting
            ◦ Decorative Lighting
            ◦ Doorbells & Push Buttons
      • Support
      • About Us




                                          Ex. H - Page 73 of 90
• Buy In Stores
• ONLINE OUTLET
• Call Us: 1-800-858-8501
•
      ◦ Login | Cart




           0




•

    Notifi Connected Products

       ◦   Video Doorbell System
       ◦   Video Security Light
       ◦   Notifi Elite Video Doorbell
       ◦   Notifi Alert Wireless Plug-In Doorbell




                                                    Ex. H - Page 74 of 90
   •

       Security Lighting

         ◦ Motion Activated Security Lighting
Back To Categories
         ◦ Non-Motion Security Lighting
         ◦ Solar Powered Security Lighting
         ◦ Battery Powered Security Lighting
         ◦ Security Lighting Accessories
         ◦ Bulb Compatibility




   •

       Decorative Lighting

            ◦   360° Motion Detection
            ◦   180° Motion Detection
            ◦   150° Motion Detection
            ◦   Bulb Compatibility




   •
   Like 0       Save
     Doorbells
   Tweet               & Push Buttons

            ◦ Wireless
HZ-5868
    ◦ Wired


LED MOTION ACTIVATED SECURITY LIGHT
   •   Energy Saving LED Technology
   •   2000 LM Output
   •   180 Degree Motion Activated
   •   Adjustable Up To 70 ft Range
   •   Adjustable ON TIME
   •   DualBrite – 2 Level Lighting
   •   Frosted Lamp Lens
   •   Patented Easy Install Feature
   •   Tool- free Lamp Head and Sensor Adjustments
   •   Eave or Wall Mount
   •   Durable Polycarbonate – Rust Resistant Fixture




   •

   •
   •   Dimensions: 11"w x 6.2"d x 7.2"h
   •   Lumens: 2000
   •   Motion Detection: Yes
   •   DualBrite: Yes
   •   Dusk-to-Dawn: Yes
   •   Manual Override: Yes
   •   Eave Mount: Yes
   •   Wall Mount: Yes
   •   Warranty (Yrs): 5
   •   Agency: C-ETL-US

   •
       Color: White
   •
       Color: Bronze




                                                        Ex. H - Page 75 of 90
   • Videos
   • Owners Manual
   • Warranty


                                 …




Introduction to Motion-Activated Lighting




Understanding Motion Lighting




Security Lighting Installation


                                 …




Initial Setup


                                 …




Adjusting Range Control & Detection Zone Setup


                                 …




Setting the Sensor Controls




                                                 Ex. H - Page 76 of 90
                                           …




Light Sensor Test (Troubleshooting)



Download

Manual - HZ-5868-BZ

Download

Manual - HZ-5868-WH

LIMITED WARRANTY

This is a "Limited Warranty" which gives you specific legal rights. You may also have other rights which vary from state to state or province to province.

For a period of (see owner's manual for length of warranty) from the date of purchase, any malfunction caused by factory defective parts or workmanship will be corrected
at no charge to you.

Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries, glass, and other expendable items are not covered by this
warranty. Unauthorized service or modification of the product or of any furnished component will void this warranty in its entirety. This warranty does not include
reimbursement for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.

This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and components that a customer uses in conjunction with our products.

THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY, REPRESENTATION
OR CONDITION OF MERCHANT ABILITY OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFICALLY IN LIEU
OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.

REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE SHALL BE NO LIABILITY ON THE PART OF HEATHCO
LLC FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY LOSS OF BUSINESS OR
PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do not allow the exclusion or limitation of incidental or consequential damages, so the above
limitation or exclusion may not apply to you. Please keep your dated sales receipt, it is required for all warranty requests.

To obtain the benefits of the warranty, contact Technical Services Department at 1-800-858-8501.


Customers Also Liked




HZ-5407
Security Lighting Accessory




                                                                    Ex. H - Page 77 of 90
HZ-5592
Non-Motion Security Light




HZ-7161
Battery Powered LED Security Light
Our Products


     •   Notifi Connected Products
     •   Security Lighting
     •   Decorative Lighting
     •   Doorbells & Push Buttons

Service & Support


     •   Owners Manuals
     •   Installation & Helpful Tips
     •   How-To Videos
     •   Frequently Asked Questions
     •   Warranty Information
     •   U.S. Patents
     •   Recall Announcements

Customer Service


     •   1-800-858-8501
     •   HeathCo LLC
     •   Customer & Technical Support
     •   P.O. Box 90045
     •   Bowling Green, KY 42102

Email Updates


Enter Your Email Address Subscribe




© Copyright 2019 HeathCo LLC. All Rights Reserved |
Legal Disclaimer | Terms & Conditions | Privacy Policy | About Us

Beautifies. Protects. Saves Energy. Low-level accent mode provides beautiful, energy-efficient lighting. High-level lighting activates with motion detection for added safety
and security.




                                                                    Ex. H - Page 78 of 90
search...

    Toggle navigation




0




      • Products
            ◦ Notifi Connected Products
            ◦ Notifi Connected Products
            ◦ Security Lighting
            ◦ Decorative Lighting
            ◦ Doorbells & Push Buttons
      • Support
      • About Us




                                          Ex. H - Page 79 of 90
• Buy In Stores
• ONLINE OUTLET
• Call Us: 1-800-858-8501
•
      ◦ Login | Cart




           0




•

    Notifi Connected Products

       ◦   Video Doorbell System
       ◦   Video Security Light
       ◦   Notifi Elite Video Doorbell
       ◦   Notifi Alert Wireless Plug-In Doorbell




                                                    Ex. H - Page 80 of 90
   •

       Security Lighting

         ◦ Motion Activated Security Lighting
Back To Categories
         ◦ Non-Motion Security Lighting
         ◦ Solar Powered Security Lighting
         ◦ Battery Powered Security Lighting
         ◦ Security Lighting Accessories
         ◦ Bulb Compatibility




   •

       Decorative Lighting

            ◦   360° Motion Detection
            ◦   180° Motion Detection
            ◦   150° Motion Detection
            ◦   Bulb Compatibility




   •
   Like 0       Save
     Doorbells
   Tweet               & Push Buttons

            ◦ Wireless
HZ-5869
    ◦ Wired


LED MOTION ACTIVATED SECURITY LIGHT
   •   Energy Saving LED Technology
   •   2500 LM Output
   •   240 Degree Motion Activated
   •   Adjustable Up To 70 ft Range
   •   Adjustable ON TIME
   •   DualBrite – 2 Level Lighting
   •   Creep Zone
   •   Frosted Lamp Lens
   •   Patented Easy Install Feature
   •   Tool- free Lamp Head and Sensor Adjustments
   •   Eave or Wall Mount
   •   Durable Polycarbonate – Rust Resistant Fixture




   •




   •

   •
   •   Dimensions: 11"w x 6.2"d x 7.2"h
   •   Lumens: 2500
   •   Motion Detection: Yes
   •   DualBrite: Yes
   •   CreepZone: Yes
   •   Dusk-to-Dawn: Yes
   •   Manual Override: Yes
   •   Eave Mount: Yes



                                                        Ex. H - Page 81 of 90
   • Wall Mount: Yes
   • Warranty (Yrs): 5
   • Agency: C-ETL-US

   •
       Color: White
   •
       Color: Bronze


   • Videos
   • Owners Manual
   • Warranty


                                 …




Introduction to Motion-Activated Lighting




Understanding Motion Lighting




Security Lighting Installation


                                 …




Initial Setup


                                 …




Adjusting Range Control & Detection Zone Setup




                                                 Ex. H - Page 82 of 90
                                           …




Setting the Sensor Controls


                                           …




Light Sensor Test (Troubleshooting)



Download

Manual - HZ-5869-BZ

Download

Manual - HZ-5869-WH

LIMITED WARRANTY

This is a "Limited Warranty" which gives you specific legal rights. You may also have other rights which vary from state to state or province to province.

For a period of (see owner's manual for length of warranty) from the date of purchase, any malfunction caused by factory defective parts or workmanship will be corrected
at no charge to you.

Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries, glass, and other expendable items are not covered by this
warranty. Unauthorized service or modification of the product or of any furnished component will void this warranty in its entirety. This warranty does not include
reimbursement for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.

This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and components that a customer uses in conjunction with our products.

THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY, REPRESENTATION
OR CONDITION OF MERCHANT ABILITY OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFICALLY IN LIEU
OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.

REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE SHALL BE NO LIABILITY ON THE PART OF HEATHCO
LLC FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY LOSS OF BUSINESS OR
PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do not allow the exclusion or limitation of incidental or consequential damages, so the above
limitation or exclusion may not apply to you. Please keep your dated sales receipt, it is required for all warranty requests.

To obtain the benefits of the warranty, contact Technical Services Department at 1-800-858-8501.


Customers Also Liked




HZ-5660
Non-Motion Security Light



                                                                    Ex. H - Page 83 of 90
HZ-5511
110 Degree Motion Activated Security Light




HZ-5105
240 Degree Motion Activated Security Light
Our Products


     •   Notifi Connected Products
     •   Security Lighting
     •   Decorative Lighting
     •   Doorbells & Push Buttons

Service & Support


     •   Owners Manuals
     •   Installation & Helpful Tips
     •   How-To Videos
     •   Frequently Asked Questions
     •   Warranty Information
     •   U.S. Patents
     •   Recall Announcements

Customer Service


     •   1-800-858-8501
     •   HeathCo LLC
     •   Customer & Technical Support
     •   P.O. Box 90045
     •   Bowling Green, KY 42102

Email Updates


Enter Your Email Address Subscribe




© Copyright 2019 HeathCo LLC. All Rights Reserved |
Legal Disclaimer | Terms & Conditions | Privacy Policy | About Us




                                                                    Ex. H - Page 84 of 90
search...

    Toggle navigation




0




      • Products
            ◦ Notifi Connected Products
            ◦ Notifi Connected Products
            ◦ Security Lighting
            ◦ Decorative Lighting
            ◦ Doorbells & Push Buttons
      • Support
      • About Us




                                          Ex. H - Page 85 of 90
• Buy In Stores
• ONLINE OUTLET
• Call Us: 1-800-858-8501
•
      ◦ Login | Cart




           0




•

    Notifi Connected Products

       ◦   Video Doorbell System
       ◦   Video Security Light
       ◦   Notifi Elite Video Doorbell
       ◦   Notifi Alert Wireless Plug-In Doorbell




                                                    Ex. H - Page 86 of 90
   •

       Security Lighting

         ◦ Motion Activated Security Lighting
Back To Categories
         ◦ Non-Motion Security Lighting
         ◦ Solar Powered Security Lighting
         ◦ Battery Powered Security Lighting
         ◦ Security Lighting Accessories
         ◦ Bulb Compatibility




   •

       Decorative Lighting

            ◦   360° Motion Detection
            ◦   180° Motion Detection
            ◦   150° Motion Detection
            ◦   Bulb Compatibility




   •
   Like 0       Save
     Doorbells
   Tweet               & Push Buttons

            ◦ Wireless
HZ-5872
    ◦ Wired


LED MOTION ACTIVATED SECURITY LIGHT
   •   Energy Saving LED Technology
   •   Three Lamp Heads for Large Area Coverage
   •   2500 LM Output
   •   240 Degree Motion Activated
   •   Adjustable Up To 70 ft Range
   •   Adjustable ON TIME
   •   DualBrite – 2 Level Lighting
   •   Creep Zone
   •   Frosted Lamp Lens
   •   Patented Easy Install Feature
   •   Tool- free Lamp Head and Sensor Adjustments
   •   Eave or Wall Mount
   •   Durable Polycarbonate – Rust Resistant Fixture




   •




   •

   •
   •   Dimensions: 15.5"w x 6.2"d x 7.25"h
   •   Lumens: 2500
   •   Motion Detection: Yes
   •   DualBrite: Yes
   •   Dusk-to-Dawn: Yes
   •   CreepZone: Yes
   •   Manual Override: Yes



                                                        Ex. H - Page 87 of 90
   •   Eave Mount: Yes
   •   Wall Mount: Yes
   •   Warranty (Yrs): 5
   •   Agency: C-ETL-US

   •
       Color: White
   •
       Color: Bronze


   • Videos
   • Owners Manual
   • Warranty


                                 …




Introduction to Motion-Activated Lighting




Understanding Motion Lighting




Security Lighting Installation


                                 …




Initial Setup


                                 …




Adjusting Range Control & Detection Zone Setup




                                                 Ex. H - Page 88 of 90
                                           …




Setting the Sensor Controls


                                           …




Light Sensor Test (Troubleshooting)



Download

Manual - HZ-5872-BZ

Download

Manual - HZ-5872-WH

LIMITED WARRANTY

This is a "Limited Warranty" which gives you specific legal rights. You may also have other rights which vary from state to state or province to province.

For a period of (see owner's manual for length of warranty) from the date of purchase, any malfunction caused by factory defective parts or workmanship will be corrected
at no charge to you.

Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries, glass, and other expendable items are not covered by this
warranty. Unauthorized service or modification of the product or of any furnished component will void this warranty in its entirety. This warranty does not include
reimbursement for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.

This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and components that a customer uses in conjunction with our products.

THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY, REPRESENTATION
OR CONDITION OF MERCHANT ABILITY OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFICALLY IN LIEU
OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.

REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE SHALL BE NO LIABILITY ON THE PART OF HEATHCO
LLC FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY LOSS OF BUSINESS OR
PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do not allow the exclusion or limitation of incidental or consequential damages, so the above
limitation or exclusion may not apply to you. Please keep your dated sales receipt, it is required for all warranty requests.

To obtain the benefits of the warranty, contact Technical Services Department at 1-800-858-8501.


Customers Also Liked




HZ-5846
LED MOTION ACTIVATED SECURITY LIGHT



                                                                    Ex. H - Page 89 of 90
HZ-5867
LED MOTION ACTIVATED SECURITY LIGHT




HZ-5525
180 Degree Motion Activated Security Light
Our Products


     •   Notifi Connected Products
     •   Security Lighting
     •   Decorative Lighting
     •   Doorbells & Push Buttons

Service & Support


     •   Owners Manuals
     •   Installation & Helpful Tips
     •   How-To Videos
     •   Frequently Asked Questions
     •   Warranty Information
     •   U.S. Patents
     •   Recall Announcements

Customer Service


     •   1-800-858-8501
     •   HeathCo LLC
     •   Customer & Technical Support
     •   P.O. Box 90045
     •   Bowling Green, KY 42102

Email Updates


Enter Your Email Address Subscribe




© Copyright 2019 HeathCo LLC. All Rights Reserved |
Legal Disclaimer | Terms & Conditions | Privacy Policy | About Us




                                                                    Ex. H - Page 90 of 90
EXHIBIT I
Home / Lighting / Outdoor Lighting / Outdoor Security Lighting / Flood Lights

Model # DFI-5996-WH   Internet #301886086   Store SKU #1002578072




    Share         Save to Favorites         Print


Exclusive


Defiant
180° White Motion Activated Outdoor Integrated LED Twin
Head Flood Light with Emergency Back Up Light
               (24)   Write a Review        Questions & Answers (1)

 • Hardwired Floodlight featuring Wall or Eave-mount Installation
 • 180-degree motion detection with up to 70 ft. range
 • Integrated LED produces 2350 lumens with 27.76-watt equivalence


$
    89 97
                           1

                                             Ex. I - Page 1 of 10
Quantity     -                        +


        Not in Your Store - We'll Ship It There

       Available for pickup
       March 25 - March 28

       We'll send it to Sixes Road for free pickup

                                                   Add to Cart

       Check Nearby Stores


                                                   or

        We'll Deliver It to You

       Order within 2 hrs 43 mins
       to get it by March 20

       Free Delivery

                                                   Add to Cart

       Delivery Options



                                    We're unable to ship this item to:
                                           AK, GU, HI, PR, VI


                                                        Easy returns in store and online
       Or buy now with                                  Learn about our return policy




  Product Overview
  The New Defiant Twin Head LED motion security light with Emergency Light Technology chases
  away night time darkness even during a power outage. This LED motion light operates as a normal



                                          Ex. I - Page 2 of 10
motion light but will provide emergency lighting when there is a power outage. When power is
restored the light will resume normal operation and automatically charge the lithium battery back to
its full capacity to be ready for the next power outage.


 • Emergency lighting feature with lithium battery technology allows the motion light to operate
   when there is a power outage
 • DualBrite 2-level comes pre-set at a warm (3000k) temperature, this feature beautifies,
   protects and saves energy by utilizing accent light from dusk-to-dawn and full light when
   motion is detected
 • Bright LED at 2350 lumens output (5399K) on electrical power: 400 lumen output in
   emergency light mode
 • 180° motion detection with up to 70 ft. range
 • Tool-free lamp head and sensor adjustment
 • DIY friendly with 3 easy steps to installation
 • Wall or eave mount
 • Operating temperature range: -25°C (-13°F) to +50°C (+120°F)
 • Click here for more information on Electronic Recycling Programs


 Info & Guides
   • Instructions / Assembly
   • SDS
   • Troubleshooting Guide
   • Warranty

 You will need Adobe® Acrobat® Reader to view PDF documents. Download a free copy from
 the Adobe Web site.




Specifications
Dimensions
 Product Depth (in.)

 6.89

 Product Height (in.)

 6.3



                                         Ex. I - Page 3 of 10
 Product Length (in.)

 6.89

 Product Width (in.)

 9.65



Details
 Actual Color Temperature (K)

 5000

 Adjustable Detection Sensitivity

 Yes

 Adjustable Lamp Head

 Yes

 Color Rendering Index (CRI)

 84

 Color Temperature

 Daylight

 Detection Range (ft.)

 70

 Dusk to Dawn

 Yes

 Exterior Lighting Product Type

 Floodlights

 Fixture Color/Finish

 White

 Fixture Material


                                    Ex. I - Page 4 of 10
Plastic

Glass/Lens Type

Frosted

Included

Hardware Included,Motion Sensor,Timer

Light Beam Angle

180

Lumens

2350

Motion Sensing

Yes

Number of Lights

2 Lights

Outdoor Lighting Features

Adjustable Detection Sensitivity,Adjustable
Lamp Head,Dusk to Dawn,Motion
Sensing,Water Resistant

Power Options

Hardwired

Power Type

Hardwired

Product Weight (lb.)

1.81lb

Returnable

90-Day



                                     Ex. I - Page 5 of 10
 Timer Included

 Yes

 Voltage

 Line Voltage

 Watt Equivalence

 27.76



Warranty / Certifications
 Certifications and Listings

 1-UL Listed,ETL Listed,FCC Listed

 Manufacturer Warranty

 5 Years




Recently Viewed Items




 Defiant 270            Defiant 270          Defiant 270             Defiant 270         Defiant
 Degree White LED       Degree Bronze        Degree Bronze           Degree 3-Head       Bronze LED
 Bluetooth Motion       LED Bluetooth        Motion Outdoor          White LED Motion    Motion Outdoor
                (393)                (393)                   (393)               (393)




                                      Ex. I - Page 6 of 10
                                          Select Your Store Menards Pro           Help Center            Credit Center      Gift Cards      Gift Registry   Order Tracker


Heath Zenith® FlexView® Bronze Integrated LED Quad Head Motion Sensor Outdoor Security
Flood Light
Model Number: HZV-5838-BZ Menards® SKU: 3569245


                                                                                                       Online Price




                                                                                                         8997
                                                                                                       $
                                                                                                                      each


                                                                                                           Color: Bronze



                                                                                                                           Not sure what to buy?
                                                                                                                           Check out our Buying Guides!

                                                                                                                                    VIEW NOW




                                            FREE Ship To Store                                                                   Shipping
                                     Enter Your ZIP Code for store information                                                     Available




  Description & Documents                                                                                                                                                

 This motion-activated LED security flood light will help bring more security           Features
 exactly where you need it. With a detection range of 70 feet and a motion                  • Motion activated and manual mode
 detection range of 240 degrees, no space will be left in the dark. The bright,             • Mounting hardware included
 energy saving LED light will automatically turn on when motion is detected and             • DualBrite® technology on lower light panels
 includes the DualBrite® feature on the lower panels. DualBrite® allows the lower           • Easy installation mounting plate
 panels of the light to provide low-level lighting and illuminates to full brightness       • Tool-free sensor and lamp head adjustment
 when motion is detected for optimal energy savings.                                        • Light is not dimmable
                                                                                            • This LED light has a CRI of 90, a color temperature of 5000K (Daylight),
                                                                                              and is 2350 Lumens
 Shipping Dimensions: 12.48 H x 8.39 W x 6.30 D
                                                                                            • Life expectancy of 30,000 hours
 Shipping Weight: 3.0 lbs

 Brand Name: Heath Zenith




                                                                 Shop Our Design & Buy Tools! +



                                                                     Ex. I - Page 7 of 10
   Specifications                                                                                                                                                                                               


     Overall Height                                      7.2 inch                                           Overall Width                                       11 inch

     Overall Depth                                       6.2 inch                                           Weight                                              2.23 pound

     Backplate Dimensions                                4.38 inch                                          Lighting Feature                                    Motion

     Product Type                                        Security Flood Light                               Power Source                                        Direct Wire

     Voltage                                             120V                                               Degree of Motion Detection                          240

     Detection Range                                     70 foot                                            Number of Bulbs Required                            None (uses Integrated LED)

     Maximum Wattage per Socket                          38                                                 Total Light Wattage                                 38

     Bulb Type                                           LED                                                Bulbs Included                                      No (Integrated LED)

     Light Color Temperature                             5000 kelvin                                        Light Output                                        2350 lumen

     Material                                            Polycarbonate                                      Fixture Color Family                                Bronze

     Fixture Color/Finish                                Bronze                                             Shade/Diffuser Material                             Plastic

     Shade/Diffuser Color/Finish                         Frosted                                            Recommended Environment                             Outdoor

     Listing Agency Standards                            ETL Listed                                         Manufacturer Warranty                               5 year

     View Return Policy




Please Note: Prices, promotions, styles and availability may vary by store and online. Inventory is sold and received continuously throughout the day; therefore, the quantity shown may not be available when you
get to the store. This inventory may include a store display unit. Online orders and products purchased in-store qualify for rebate redemption. Mail-in Rebate is in the form of merchandise credit check, valid in-
store only. Merchandise credit check is not valid towards purchases made on MENARDS.COM®. By submitting this rebate form, you agree to resolve any disputes related to rebate redemption by binding
arbitration and you waive any right to file or participate in a class action. Terms and conditions available at www.rebateinternational.com®




                                                                                 Shop Our Design & Buy Tools! +



                                                                                      Ex. I - Page 8 of 10
                                          Select Your Store Menards Pro           Help Center            Credit Center      Gift Cards      Gift Registry   Order Tracker


Heath Zenith® FlexView® White Integrated LED Quad Head Motion Sensor Outdoor Security
Flood Light
Model Number: HZV-5838-WH Menards® SKU: 3569246


                                                                                                       Online Price




                                                                                                         8997
                                                                                                       $
                                                                                                                      each


                                                                                                           Color: White



                                                                                                                           Not sure what to buy?
                                                                                                                           Check out our Buying Guides!

                                                                                                                                    VIEW NOW




                                            FREE Ship To Store                                                                   Shipping
                                     Enter Your ZIP Code for store information                                                     Available




 Description & Documents                                                                                                                                                 

 This motion-activated LED security flood light will help bring more security           Features
 exactly where you need it. With a detection range of 70 feet and a motion                  • Motion activated and manual mode
 detection range of 240 degrees, no space will be left in the dark. The bright,             • Mounting hardware included
 energy saving LED light will automatically turn on when motion is detected and             •   DualBrite® technology on lower light panels
 includes the DualBrite® feature on the lower panels. DualBrite® allows the lower           •   Easy installation mounting plate
 panels of the light to provide low-level lighting and illuminates to full brightness       •   Tool-free sensor and lamp head adjustment
 when motion is detected for optimal energy savings.                                        •   Light is not dimmable
                                                                                            • This LED light has a CRI of 90, a color temperature of 5000K (Daylight),
                                                                                              and is 2350 Lumens
 Shipping Dimensions: 12.48 H x 8.39 W x 6.30 D
                                                                                            • Life expectancy of 30,000 hours
 Shipping Weight: 3.0 lbs

 Brand Name: Heath Zenith




                                                                 Shop Our Design & Buy Tools! +



                                                                     Ex. I - Page 9 of 10
   Specifications                                                                                                                                                                                               


     Overall Height                                      7.2 inch                                           Overall Width                                       11 inch

     Overall Depth                                       6.2 inch                                           Weight                                              2.23 pound

     Backplate Dimensions                                4.38 inch                                          Lighting Feature                                    Motion

     Product Type                                        Security Flood Light                               Power Source                                        Direct Wire

     Voltage                                             120V                                               Degree of Motion Detection                          240

     Detection Range                                     70 foot                                            Number of Bulbs Required                            None (uses Integrated LED)

     Maximum Wattage per Socket                          38                                                 Total Light Wattage                                 38

     Bulb Type                                           LED                                                Bulbs Included                                      No (Integrated LED)

     Light Color Temperature                             5000 kelvin                                        Light Output                                        2350 lumen

     Material                                            Polycarbonate                                      Fixture Color Family                                White

     Fixture Color/Finish                                White                                              Shade/Diffuser Material                             Plastic

     Shade/Diffuser Color/Finish                         Frosted                                            Recommended Environment                             Outdoor

     Listing Agency Standards                            ETL Listed                                         Manufacturer Warranty                               5 year

     View Return Policy




Please Note: Prices, promotions, styles and availability may vary by store and online. Inventory is sold and received continuously throughout the day; therefore, the quantity shown may not be available when you
get to the store. This inventory may include a store display unit. Online orders and products purchased in-store qualify for rebate redemption. Mail-in Rebate is in the form of merchandise credit check, valid in-
store only. Merchandise credit check is not valid towards purchases made on MENARDS.COM®. By submitting this rebate form, you agree to resolve any disputes related to rebate redemption by binding
arbitration and you waive any right to file or participate in a class action. Terms and conditions available at www.rebateinternational.com®




                                                                                 Shop Our Design & Buy Tools! +



                                                                                     Ex. I - Page 10 of 10
EXHIBIT J
                                                                                             Item #1002578069
                                                                                                   1002578066
                                                                                           Model #DFI-5997-BZ
                                                                                                 DFI-5997-WH




                       USE AND CARE GUIDE

                             MOTION SECURITY LIGHT




                                    Questions, problems, missing parts?
                         Before returning to the store, call Defiant Customer Service
                      8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                                   1-866-308-3976

                                                  HOMEDEPOT.COM




                                                     THANK YOU
We appreciate the trust and confidence you have placed in Defiant through the purchase of this motion security light.
We strive to continually create quality products designed to enhance your home. Visit us online to see our full line of
               products available for your home improvement needs. Thank you for choosing Defiant!
                                           Ex. J - Page 1 of 48
Table of Contents
Table of Contents ......................................2             Tools Required .......................................3
Safety Information ....................................2              Hardware Included.................................4
Warranty ...................................................2         Package Contents ..................................4
  5-Year Limited Warranty ........................2                 Installation ................................................5
Pre-Installation .........................................3         Operation...................................................7
  Planning Installation ..............................3             Care and Cleaning ..................................10
  Specifications ........................................3          Troubleshooting ......................................10

Safety Information
PRECAUTIONS                                                                    WARNING: Turn the power off at the circuit breaker or
                                                                               fuse. Place tape over the circuit breaker switch and verify
Ƒ   Please read and understand this entire manual                              power is off at the light fixture.
    before attempting to assemble, install, or operate
    this light fixture.
                                                                               WARNING: Risk of fire. Keep the lamp heads at least
Ƒ   This light fixture requires a 120-Volt AC power                            2 in. (51 mm) from combustible materials.
    source.
                                                                               CAUTION: To avoid water damage and the risk of
Ƒ   Some codes require installation by a qualified                             electrical shock, the motion sensor controls must be facing
    electrician.                                                               the ground when the installation is complete.

Ƒ   This light fixture must be properly grounded.
                                                                               CAUTION: Burn hazard. Allow the light fixture to cool
Ƒ   This light fixture should be installed outdoors to a                       before touching.
    wall or eave.
Ƒ   The light fixture should be mounted approximately                NOTICE: Do not connect this light fixture to a dimmer switch or
    8 ft. (2.4 m) above the ground. If the light fixture             timer.
    is mounted higher than recommended, aiming the
    sensor down will reduce the coverage area.
                                                          Ƒ CAN ICES-005 (B)/NMB-005 (B)
Ƒ   This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1)
    this device may not cause harmful interference, and (2) this device must accept any interference received,
    including interference that may cause undesired operation.

Warranty
5-YEAR LIMITED WARRANTY
WHAT IS COVERED
This product is guaranteed to be free of factory defective parts and workmanship for a period of 5 years from date
of purchase. Purchase receipt is required for all warranty claims.

WHAT IS NOT COVERED
This guarantee does not include repair service, adjustment and calibration due to misuse, abuse or negligence, or
LEDs. Unauthorized service or modification of the product or of any furnished component will void this warranty in
its entirety. This warranty does not include reimbursement for inconvenience, installation, setup time, loss of use,
unauthorized service, or return shipping charges. This warranty is not extended to other equipment and components
that a customer uses in conjunction with this product.
No service parts available for this product.
Contact the Customer Service Team at 1-866-308-3976 or visit www.homedepot.com.


                                                                2

                                               Ex. J - Page 2 of 48
Pre-Installation
PLANNING INSTALLATION
Before installing the light fixture, ensure that all parts are present. Compare parts with the Hardware Included and
Package Contents sections. If any part is missing or damaged, do not attempt to assemble, install, or operate this
light fixture.
Estimated installation time: 30 minutes

SPECIFICATIONS
Range                                            Up to 70 ft. (21.3 m) (Varies with surrounding temperature)
Sensing angle                                    Up to 180°
Electrical load - LED                            30 Watts
LED Lumens                                       2350
Power requirements                               120 VAC, 60 Hz
LED color temperature                            Low light temp. (3000K); full-bright temp. (adjustable: 3000K to
                                                 5000K)
Operating modes                                  Test, Motion activated, Manual
Time delay                                       1, 5, 20 minutes
DualBrite timer                                  Off, 3 hours, 6 hours, dusk-to-dawn

TOOLS REQUIRED



                  Phillips                            1/8 in. Flathead                         Wire strippers/
                  screwdriver                         screwdriver                              cutters




                                                                                               Silicone
                  Circuit tester                      Work gloves
                                                                                               sealant




                  Ladder                                                 Safety goggles




                                                          3                                         HOMEDEPOT.COM
                                                               Please contact 1-866-308-3976 for further assistance.
                                           Ex. J - Page 3 of 48
Pre-Installation (continued)
HARDWARE INCLUDED
         NOTE: Hardware shown to actual size.




            AA                                     BB                          CC


                                                                                               DD


                                                        FRONT
                                          EE                                              FF


                                                   GG

  Part           Description                                        Quantity
  AA             Rubber plug                                             1
  BB             Mounting bracket screw                                  2
  CC             Mounting bracket screw                                  2
  DD             Large mounting bolt (pre-installed)                     1
  EE             Small mounting bolt                                     1
  FF             Mounting bracket (not to scale)                         1
  GG             Mini screwdriver                                        1


PACKAGE CONTENTS

                                         A

                                                                         B
                                                 D                   C


                 Part       Description                                        Quantity
                   A        Lamp head                                               2
                   B        Light fixture                                           1
                   C        Motion sensor                                           1
                   D        Mounting plate                                          1




                                                                4

                                                Ex. J - Page 4 of 48
 Installation

1 Determining
  location
              the mounting

            NOTE: The light fixture should be mounted approximately
            8 ft. (2.4 m) above the ground. If the light fixture is
            mounted higher than recommended, aiming the sensor
            down will reduce the coverage area.


     Ƒ   Determine the mounting location – wall or eave                          Wall Mount
         mount.
     Ƒ   Position the lamp heads (A) in the general
         direction of the desired light coverage.                                                                       Eave Mount
                                                                             A
     Ƒ   If needed, rotate the motion sensor (C) so the                                              C
         controls face the ground after installation.




2 Removing the mounting plate 3 Installing the mounting bracket
            NOTE: This fixture comes with a mounting plate (D). It is                 WARNING: Turn the power off at the circuit breaker or
            pre-assembled on the light fixture (B) for shipping.                      fuse. Place tape over the circuit breaker switch and verify
                                                                                      power is off at the light fixture.

            NOTE: The large mounting bolt (DD) is pre-installed in
            the light fixture (B). Do not attempt to remove the large                 NOTE: Six mounting bracket screws of various sizes are
            mounting bolt (DD).                                                       included. The installation will only require two. Discard the
                                                                                      unused mounting bracket screws after installation.


     Ƒ   Unscrew the large mounting bolt (DD) connecting
                                                                            Ƒ     Remove the existing light fixture.
         the light fixture (B) to the mounting plate (D) and
         remove the mounting plate (D).                                     Ƒ     Install the mounting bracket (FF) with the
                                                                                  stamped word “FRONT” facing away from the
                                                                                  junction box. Use the mounting bracket screws
                                                                                  (BB or CC) that best fit the junction box. If
                    B                                                             necessary, use the screws that were removed
                                                                                  from the existing light fixture.
                                                                            Ƒ     Firmly pull on the mounting bracket to verify it
                                                               D                  is securely mounted to the junction box.


                                                                                                                                      FF
          18
             0°




                                                                                           T
DD                                                                                    ON
                                                                                 FR


                                                                                                                    T
                                                                                                               ON
                                                                                                          FR




                                                                                                                        BB or CC

                                                                        5                                                      HOMEDEPOT.COM
                                                                            Please contact 1-866-308-3976 for further assistance.
                                                       Ex. J - Page 5 of 48
Installation (continued)

4 Installing the mounting plate 5 Making the electrical
                                  connections
  Ƒ    Route the junction box wires through the hole                                             Ƒ   If necessary, strip 3/8” of insulation from
       in the mounting plate (D).                                                                    junction box wires (1).
  Ƒ    Place the mounting plate (D) against the                                                  Ƒ   Insert the junction box wires into the side of
       junction box.                                                                                 the terminal block and around the ground
       Ƒ When mounting to a wall, the “UP” arrow                                                     screw. Tighten terminal block screws using
            must point upward.                                                                       the mini-screwdriver (GG) and ground screw to
                                                                                                     secure the wires.
       Ƒ      When mounting to an eave, the “UP” arrow
              must point toward the building.                                                        Ƒ Insert the white wire from the junction box
                                                                                                          into the terminal marked “N (White)”.
  Ƒ    Insert the small mounting bolt (EE) through
       the mounting plate (D) hole located below the                                                 Ƒ    Insert the black wire from the junction box
       threaded hole, and thread it into the center                                                       into the terminal marked “L (Black)”.
       hole of the mounting bracket (FF). Tighten the                                                Ƒ    Connect the bare or green ground wire
       bolt (EE) securely.                                                                                from the junction box to the ground screw
  Ƒ    Firmly pull on the mounting plate (D) to                                                           (marked with “GND”).
       verify it is securely attached to the mounting
       bracket (FF).
                                                                                                                                 UP/Haut/Arriba
                                                                                                                                                                            D
                                                                                                                                                         N (White/
                                                                                                                    GND                                  Blanc/Blanco)
                                                                                                                    Terre
                                                                                                                    Tierra
      UP                                                                                                                                                      L (Black/
        /Ha                                                                                                                                                   Noir/Negro)
           ut/
              Arr
                 iba
                                                                                        FF
                                UP
                                  /Hau
                                      t/A
                                         rrib
                       GN                    a
                       TerrD
                       Tie e
                          rra                                             TN
                                                                               OR
                                                                                    F




                                                 N (W
                                                 Bla hit
                                                    nc/ e/
                                                       Bla
                                                          nco
                                                              )
                                                      L (B
                                                      No lack
                                                         ir/N /
                                                             egro
                                                                 )




                                                                      D                                    B
                                                                                                                                                  3/8"
                 EE



6 Mounting the light fixture                                                                                                 B
 NOTICE: The two pins on the rear of the light fixture must be
 inserted into the terminal block for the light to work.

                                                                                                                                                                            D
  Ƒ    Align the bottom edge of the light fixture (B) with
       the bottom edge of the mounting plate (D). Tilt
       the light fixture (B) toward the mounting plate (D),
                                                                                                               18
                                                                                                                0°




       making sure the light fixture (B) is centered on
       the mounting plate (D).
  Ƒ    Tighten the large mounting bolt (DD) securely                                                 AA
       through the center of the mounting plate (D). Do                                                                                           DD
       not overtighten.
  Ƒ    Push the rubber plug (AA) firmly into the
       mounting bolt hole on the light fixture (B).

                                                                                             6

                                                                     Ex. J - Page 6 of 48
Installation (continued)

7 Caulking
  fixture
           around the light

       CAUTION: Failure to completely caulk around the light
       fixture’s mounting plate (D) could result in water seepage
       into the light fixture (B) and/or junction box.
                                                                                      D
 Ƒ   Caulk around the mounting plate (D) and
     mounting surface with silicone sealant (not
     included).


Operation

1 Adjusting the lamp heads                                              2 Rotating
                                                                          downward
                                                                                   the sensor controls

                                                                               CAUTION: To avoid water damage and risk of electrical
       WARNING: Risk of fire. Keep the lamp heads at least
                                                                               shock, the motion sensor controls must be facing the
       2 in. (51 mm) from combustible materials.
                                                                               ground when installation is complete.


       CAUTION: Keep lamp heads 30° below horizontal to
                                                                         Ƒ   Rotate the motion sensor (C) so the controls
       avoid water damage and electrical shock.                              face toward the ground.


 Ƒ   Turn the power on at the circuit breaker or fuse
     and turn on the wall switch.
 Ƒ   If needed, gently grasp the lamp heads (A) and
     tilt them up or down or side to side to adjust
     the light coverage area.
                                                                                                                                       DUSK TO DAWN
                                                                                                                                             SENS.
                                                                                                                             ON TIME




                                                                                                                                                      DUAL BRITE
                                                                                                                    20 MIN




                                                                                                                             H
                                                                                                                 5 MIN




                                                                                                                                M




                                                                                                                                          6H
                                                                                                                                L




                                                                                                                                             3H
                                                                                                                   1 MIN
                                                                                                                 TEST




                                                                                                                                             OFF




                                                                               C
                   18
                      0°




                                            A




                                                                    7                                                        HOMEDEPOT.COM
                                                                         Please contact 1-866-308-3976 for further assistance.
                                                  Ex. J - Page 7 of 48
Operation (continued)

3 Setting the sensor for testing 4 Adjusting the motion sensor
                                   detection zone
                NOTE: When the “ON-TIME” switch is set to the “TEST”                                       Ƒ     Perform a “walk test”: walk in an arc across
                position, the light fixture will operate during the day or                                       the front of the motion sensor (C).
                night. The light will stay on for 8 seconds after all motion
                is stopped.                                                                                Ƒ     Watch the light. The light will come on and the
                                                                                                                 red LED will flash indicating motion has been
                                                                                                                 detected.
 Ƒ        Set the “ON-TIME” switch to the “TEST”
          position.                                                                                        Ƒ     Stop, wait for the light to turn off, and then
                                                                                                                 begin walking again.
 Ƒ        Set the “DUALBRITE” switch to the “OFF”
          position.                                                                                        Ƒ     Continue this process until the detection zone
                                                                                                                 has been established.
 Ƒ        Slide the “SENS” switch to the “L” (low)
          position.                                                                                        Ƒ     If needed, gently grasp the motion sensor (C)
                                                                                                                 and move it from side to side or up and down
 Ƒ        Set the Adjustable Color Temperature dial to the
                                                                                                                 to adjust the detection zone.
          desired light color.
                NOTE: The motion sensor will need to completely warm
                up (60 seconds) before beginning the setup process.



                                          1 MIN         5 MIN
                                        TEST               20 MIN
     C
                                                           ON TIME
                                               L    M      H




                                                              SENS.
                                                   6H
                                        OFF   3H        DUSK TO DAWN




                                                        DUAL BRITE
                                                                                                                                                  C



5 Adjusting the SENS switch                                                                               6 Adjusting the ON-TIME switch
 Ƒ        To increase the sensitivity, slide the “SENS”                                                                  NOTE: The “ON-TIME” switch determines the amount of
          switch toward the “H” (high) position.                                                                         time the light will stay on full bright after all motion has
                                                                                                                         stopped. When the “ON-TIME” switch is set to the 1, 5,
 Ƒ        To decrease the sensitivity, slide the “SENS”                                                                  or 20 minute position, the light will only come on during
          switch toward the “L” (low) position.                                                                          the night.

                NOTE: The motion sensor (C) is more sensitive to motion
                moving across the front of the sensor. The motion sensor                                   Ƒ     Set the “ON-TIME” switch to the 1, 5, or 20
                (C) is less sensitive to motion moving directly toward the
                front of the sensor.
                                                                                                                 minute position.

                NOTE: The higher the “SENS” setting (sensitivity), the                                           1 MIN         5 MIN
                                                                                                               TEST               20 MIN
                greater the possibility of false triggering. To reduce false
                triggering, slide the “SENS” switch toward the “L” (low)                                              L    M
                                                                                                                                  ON TIME
                                                                                                                                  H

                setting.                                                                                                                                                1 MIN       5 MIN
                                                                                                                                                                      TEST             20 MIN
                                                                                                               OFF   3H
                                                                                                                          6H
                                                                                                                                     SENS.
                                                                                                                               DUSK TO DAWN        C
           1 MIN
         TEST
                         5 MIN
                            20 MIN
                                                         C                                                                     DUAL BRITE
                                                                                                                                                                            L   M
                                                                                                                                                                                       ON TIME
                                                                                                                                                                                       H
                                                                                          ON TIME
                                                                              L    M      H
                            ON TIME
                L    M      H




                               SENS.
                    6H
         OFF   3H        DUSK TO DAWN                                                        SENS.
                                                                                  6H
                                                                       OFF   3H        DUSK TO DAWN
                         DUAL BRITE




                                                                                                      8

                                                                             Ex. J - Page 8 of 48
Operation (continued)

7 Adjusting
  switch
            the DUALBRITE
                                                                                        8 Adjusting the Adjustable Color
                                                                                          Temperature dial
           NOTE: The “DUALBRITE” switch determines the amount                                   NOTE: The Adjustable Color Temperature adjustment is
           of time the lights stay on at an accent level after sundown.                         only available when the light is in full-bright mode. When
           Switching this setting to “OFF” will not affect the “ON-                             the light is in accent (DualBrite) mode, the LED color is
           TIME” setting.                                                                       pre-set to 3000K (Kelvin).


 Ƒ   Set the “DUALBRITE” switch to OFF, 3 hours, 6                                       Ƒ   Turn the Adjustable Color Temperature dial
     hours, or dusk-to-dawn (sunset to sunrise).                                             toward the “Blue” color to increase the color
                                                                                             temperature toward daylight (5000K).
       1 MIN         5 MIN            C                                                  Ƒ   Turn the Adjustable Color Temperature dial
     TEST               20 MIN

                                                     OFF   3H
                                                                6H
                                                                           SENS.
                                                                     DUSK TO DAWN
                                                                                             toward the “Orange” color to decrease the
            L    M
                        ON TIME
                        H                                                                    color temperature toward warm (3000K).
                           SENS.                                     DUAL BRITE
                6H
     OFF   3H        DUSK TO DAWN


                                                                                                                                           1 MIN        5 MIN
                                                                                                                                         TEST              20 MIN
                     DUAL BRITE
                                                                                                         L
                                                                                                                      C                                    ON TIME
                                                                                                                                               L    M      H




                                                                                                             6                                                SENS.
                                                                                                  OFF   3H                              OFF   3H
                                                                                                                                                   6H
                                                                                                                                                        DUSK TO DAWN




                                                                                                                                                        DUAL BRITE




9 Using manual mode                                                                             NOTE: If the power to the light fixture is off for more than
                                                                                                5 seconds, allow the motion sensor to warm up prior to
                                                                                                switching to manual mode.

           NOTE: Manual mode overrides the motion sensor (C) so
           the light will operate full bright. This feature only works
           at night and only for one night at a time. The motion                          OFF                    ON            OFF                                  ON
           sensor (C) will reset to motion sensing mode after 6 hours
           or sunrise, whichever comes first. Manual mode can be
           toggled on and off using a wall switch.


 Ƒ   Ensure the power to the light is ON and the
     sensor has warmed up (60 seconds).
 Ƒ   To turn manual mode on, switch the power                                                           Less than 3 seconds
     OFF–ON–OFF–ON at the wall switch within 3
     seconds.
 Ƒ   To turn manual mode off, switch the power
     OFF–ON–OFF–ON at the wall switch within 3
     seconds.




                                                                                    9                                                    HOMEDEPOT.COM
                                                                                         Please contact 1-866-308-3976 for further assistance.
                                                       Ex. J - Page 9 of 48
Care and Cleaning
Ƒ   To prolong the original appearance, clean the light fixture with clear water and a soft, damp cloth only.
Ƒ   Do not use paints, solvents, or other chemicals on this light fixture. They could cause a premature
    deterioration of the finish. This is not a defect in the finish and will not be covered by the warranty.
Ƒ   Do not spray the light fixture with a hose or power washer.


Troubleshooting
Problem                             Possible Cause                                     Solution
The light will not come on.         Ƒ    The light switch is turned off.               Ƒ   Turn the light switch on.
                                    Ƒ    The fuse is blown or the circuit breaker      Ƒ   Replace the fuse or turn the
                                         is turned off.                                    circuit breaker on.
                                    Ƒ    The light fixture is not properly             Ƒ   Re-install the light fixture
                                         attached to the mounting plate, if this is        to the base and ensure the
                                         a new installation (the pins are not fully        pins are fully seated in the
                                         seated in the terminal block).                    terminal block.
                                    Ƒ    Daylight turn-off (photocell) is in effect.   Ƒ   Recheck after dark.
                                    Ƒ    The circuit wiring is incorrect (if this is   Ƒ   Verify the wiring is correct.
                                         a new installation).
                                    Ƒ    The motion sensor is aimed in the             Ƒ   Re-aim the motion sensor
                                         wrong direction.                                  to cover the desired area.
                                    Ƒ    The outside air temperature is close to       Ƒ   Increase the “SENS”
                                         the same as a person’s body heat.                 setting.
The light comes on during the       Ƒ    The motion sensor may be installed in a       Ƒ   The light fixture is operating
day.                                     relatively dark location.                         normally under these
                                                                                           circumstances.
                                    Ƒ    The “ON-TIME” switch is in the “TEST”         Ƒ   Set the “ON-TIME” switch
                                         position.                                         to the 1, 5, or 20 minute
                                                                                           setting.
The light comes on for no           Ƒ    The motion sensor may be sensing              Ƒ   Decrease the “SENS”
apparent reason.                         small animals or automobile traffic.              setting or reposition the
                                                                                           motion sensor.
                                    Ƒ    The “SENS” switch is set too high.            Ƒ   Decrease the “SENS”
                                                                                           setting.
                                    Ƒ    The “DUALBRITE” switch is in the 3            Ƒ   The light fixture is operating
                                         hour, 6 hour, or dusk-to-dawn setting.            normally under these
                                                                                           circumstances.
                                    Ƒ    The outside temperature is much               Ƒ   Decrease the “SENS”
                                         warmer or cooler than a person’s body             setting.
                                         heat (summer or winter).
                                    Ƒ    The light fixture is wired through a          Ƒ   Do not use a dimmer or
                                         dimmer or timer.                                  timer to control the light
                                                                                           fixture. Replace the dimmer
                                                                                           or timer with a standard on/
                                                                                           off wall switch.



                                                           10

                                           Ex. J - Page 10 of 48
Troubleshooting (continued)
Problem                               Possible Cause                                   Solution
The lights turn off too late in the   The light fixture may be installed in a          Relocate the light fixture or use
Dusk-to-Dawn setting.                 relatively dark location.                        the 3 hour or 6 hour setting.
The lights stay on continuously.      Ƒ   The motion sensor may be picking up a        Ƒ   Decrease the “SENS”
                                          heat source, such as an air vent, dryer          setting or reposition the
                                          vent, or brightly painted, heat-reflective       motion sensor.
                                          surface.
                                      Ƒ   The motion sensor is in manual mode.         Ƒ   Switch the motion sensor
                                                                                           to auto. See Using manual
                                                                                           mode on page 9.
                                      Ƒ   The light fixture is wired through a         Ƒ   Do not use a dimmer or
                                          dimmer or timer.                                 timer to control the light
                                                                                           fixture. Replace the dimmer
                                                                                           or timer with a standard on/
                                                                                           off wall switch.
                                      Ƒ   The light fixture is on the same circuit     Ƒ   Install the light fixture on
                                          as a motor, transformer, or fluorescent          a circuit without motors,
                                          bulb.                                            transformers, or fluorescent
                                                                                           bulbs.
The lights flash on and off.          Ƒ   Heat or light from the lamp heads may        Ƒ   Reposition the lamp heads
                                          be turning the motion sensor on and              away from the motion
                                          off.                                             sensor.
                                      Ƒ   Heat is being reflected from other           Ƒ   Decrease the “SENS”
                                          objects and may be turning the motion            setting or reposition the
                                          sensor on and off.                               motion sensor.
                                      Ƒ   The motion sensor is in “TEST” mode          Ƒ   While in “TEST” mode,
                                          and warming up.                                  the light only stays on for
                                                                                           5 seconds. Set the “ON-
                                                                                           TIME” switch to 1, 5, or 20
                                                                                           minutes.
The lights flash once then stay       The motion sensor is detecting light from        Reposition the lamp heads to
off in manual mode.                   the lamp heads.                                  keep the area below the motion
                                                                                       sensor relatively dark.
The Adjustable Color                  The Adjustable Color Temperature dial only       Adjust the Adjustable Color
Temperature dial does not work        works when the light is in full-bright mode.     Temperature dial when the light
in accent (DualBrite) mode.                                                            is in full-bright mode.




                                                           11                                           HOMEDEPOT.COM
                                                                 Please contact 1-866-308-3976 for further assistance.
                                            Ex. J - Page 11 of 48
              Questions, problems, missing parts?
   Before returning to the store, call Defiant Customer Service
8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                         1-866-308-3976

                        HOMEDEPOT.COM


               Retain this manual for future use.




                                                                    209151-01A
                 Ex. J - Page 12 of 48
                                                                                     Articulo #1002578069
                                                                                               1002578066
                                                                                     Modelo #DFI-5997-BZ
                                                                                             DFI-5997-WH




       GUÍA PARA EL USO Y CUIDADO

             LUZ DE SEGURIDAD POR MOVIMIENTO




                            ¿Tiene preguntas, problemas o piezas faltantes?
                  Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
                  de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                                1-866-308-3976

                                               HOMEDEPOT.COM




                                                    GRACIAS
    Agradecemos la fe y la confianza que usted ha depositado en Defiant al comprar esta luz de seguridad por
movimiento. Procuramos crear continuamente productos de calidad diseñados para mejorar su hogar. Visítenos en
internet para ver nuestra línea completa de productos disponibles que necesita para el mejoramiento de su hogar.
                                          ¡Gracias por escoger Defiant!
                                        Ex. J - Page 13 of 48
Contenido
Contenido ................................................14           Herramientas Requeridas ....................15
Información de seguridad ......................14                      Ferretería Incluida................................16
Garantía...................................................14          Contenido del Paquete .........................16
  5 años de garantía limitada .................14                    Instalación ..............................................17
Antes de la instalación ...........................15                Operación ................................................19
  Planificación de la Instalación .............15                    Cuidado y limpieza .................................21
  Especificaciones ..................................15              Análisis de averías .................................22

Información de seguridad
PRECAUCIONES                                                                    ADVERTENCIA: Desconecte la energía eléctrica en el
                                                                                disyuntor o en el fusible. Coloque cinta aislante sobre el
Ƒ   Por favor lea y entienda todo este manual antes de                          interruptor disyuntor y compruebe que no haya energía
    tratar de ensamblar, instalar u operar este aparato                         eléctrica en el aparato de luz.
    de luz.
Ƒ   Esta lámpara requiere una fuente de alimentación                            ADVERTENCIA: Riesgo de incendio. Mantenga los
                                                                                cabezales de la lámpara por lo menos a 2 pulgadas (51
    de 20 voltios de CA.                                                        mm) de materiales combustibles.
Ƒ   Algunos códigos exigen que la instalación la realice
    un electricista calificado.                                                 PRECAUCIÓN: Para evitar daños por el agua y el
Ƒ   Este aparato de luz debe estar correctamente                                riesgo de una descarga eléctrica, los controles del detector
                                                                                de movimiento deben estar de cara al suelo cuando la
    conectado a tierra.                                                         instalación esté terminada.
Ƒ   Para que opere correctamente, este aparato de luz
    debe ser:                                                                   PRECAUCIÓN: Peligro de quemaduras. Deje que el
Ƒ   Esta lámpara debe ser instalada fuera de casa                               aparato de luz se enfríe antes de tocarlo.
    sobre una pared o aleros.
Ƒ   Esta lámpara debe ser instalada aproximadamente                   AVISO: No conecte este aparato de luz a un interruptor reductor de
    a 8 pies (2,4 m) por encima del suelo. Si se la                   luz ni a un temporizador.
    instala a una altura más alta de la recomendada, se
    reducirá la zona de cobertura si apunta el detector Ƒ              CAN ICES-005 (B)/NMB-005 (B)
    hacia abajo.
Ƒ   Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes
    condiciones: (1) este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar
    cualquier interferencia recibida, incluyendo una interferencia que pueda causar un funcionamiento indeseado.

Garantía
5 AÑOS DE GARANTÍA LIMITADA
LO QUE SE CUBRE
Se garantiza que este producto no tiene partes defectuosas de fábrica o de mano de obra por un período de 5 años
desde la fecha de compra. Se necesita el recibo de compra para todos los reclamos de garantía.

LO QUE NO SE CUBRE
Esta garantía no incluye el servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, o
LEDs. Los servicios no autorizados o las modificaciones hechas al producto o a cualquier componente invalidarán
esta garantía en su totalidad. Esta garantía no incluye reembolso por inconveniencia, instalación, tiempo de
instalación, perdida de uso, servicio no autorizado, o gastos de envío. Esta garantía no se extiende a otros equipos o
componentes que el consumidor usa junto con este producto.
No hay piezas de servicio disponibles para este producto.
Póngase en contacto con el personal de servicio al cliente al 1-866-308-3976 o visite el sitio www.homedepot.com.

                                                                14

                                              Ex. J - Page 14 of 48
Antes de la instalación
PLANIFICACIÓN DE LA INSTALACIÓN
Antes de instalar el aparato de luz, esté seguro que estén todas las piezas. Compare las piezas con la Ferretería
incluida y las secciones de Contenidos del paquete. Si cualquier pieza falta o está dañada, no intente ensamblar,
instalar ni operar este aparato de luz.
Tiempo estimado para la instalación: 30 minutos

ESPECIFICACIONES
Alcance                                         Hasta 70 pies (21,3 m) (Varía con la temperatura circundante)
Ángulo de detección                             Hasta 180°
Carga eléctrica - DEL                           30 Vatios
Lúmenes LED                                     2350
Requisitos de la energía eléctrica              120 VCA, 60 Hz
LED de temperatura de color                     Temperatura de luz baja. (3000K); temperatura de pleno brillo.
                                                (Ajustable: de 3000K a 5000K)
Fases de operación                              Prueba, activado por movimiento, manual
Retardo de tiempo                               1, 5, 20 minutos
Temporizador DualBrite                          Apagado, 3 horas, 6 horas, del crepúsculo al amanecer

HERRAMIENTAS REQUERIDAS


                                                     Destornillador
                                                                                             Peladores/
                 Destornillador                      de cabeza
                                                                                             cortadores de
                 phillips                            plana de 1/8 de
                                                                                             cables
                                                     pulgada




                 Probador de                         Guantes de                              Sellador de
                 circuitos                           trabajo                                 silicona




                 Escalera                                              Gafas de seguridad




                                                        15                                         HOMEDEPOT.COM
                                        Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                         Ex. J - Page 15 of 48
Antes de la instalación (continuación)
FERRETERÍA INCLUIDA
        NOTA: La ferretería se muestra en su tamaño real




           AA                                         BB                             CC


                                                                                                      DD


                                                             FRONT
                                          EE                                                     FF


                                                        GG

  Pieza         Descripción                                                   Cantidad
   AA           Tapón de caucho                                                  1
   BB           Tornillo del soporte de montaje                                  2
   CC           Tornillo del soporte de montaje                                  2
   DD           Tornillo grande de montaje (pre-instalado)                       1
   EE           Tornillo pequeño de montaje                                      1
   FF           Soporte de montaje (no está a escala)                            1
   GG           Mini-destornillador                                              1


CONTENIDO DEL PAQUETE


                                         A

                                                                          B
                                                    D
                                                                          C

           Pieza         Descripción                                                  Cantidad
              A          Cabezal de lámpara                                               2
              B          Artefacto de luz                                                 1
              C          Detector de movimiento                                           1
              D          Placa de montaje                                                 1




                                                                     16

                                                 Ex. J - Page 16 of 48
 Instalación

1 Determinación
  montaje
                del sitio de

           NOTA: Esta lámpara debe ser instalada aproximadamente
           a 8 pies (2,4 m) por encima del suelo. Si se la instala a una
           altura más alta de la recomendada, se reducirá la zona de
           cobertura si apunta el detector hacia abajo.
                                                                                    Montaje en
                                                                                      pared
     Ƒ   Determine el sitio de montaje – pared o alero.
     Ƒ   Coloque los cabezales de la lámpara (A) en
         la dirección general de la cobertura de luz                                                                       Montaje en
         deseada.
                                                                                A                                            alero
                                                                                                      C
     Ƒ   Si es necesario, gire el detector de movimiento
         (C) de modo que los controles miren hacia el
         suelo después de la instalación.




         Remoción de la placa de                                                     Instalación del soporte de
2        montaje                                                                3    montaje
           NOTA: El aparato viene con una placa de montaje (D).                          ADVERTENCIA: Desconecte la energía eléctrica en el
           Está premontado en la lámpara (B) para ser enviado.                           disyuntor o en el fusible. Coloque cinta aislante sobre el
                                                                                         interruptor disyuntor y compruebe que no haya energía
                                                                                         eléctrica en el aparato de luz.
           NOTA: El tornillo de fijación grande (DD) está pre-
           instalado en la lámpara (B). No trate de quitar el tornillo
           grande de montaje (DD).                                                       NOTA: Se incluyen seis tornillos de varios tamaños para
                                                                                         el soporte de montaje. La instalación sólo requiere dos.
                                                                                         Deseche los tornillos del soporte de montaje no utilizados
                                                                                         luego de la instalación.
     Ƒ   Desenrosque el tornillo grande de
         montaje (DD) que conecta la lámpara (B) a
         la placa de montaje (D) y retire la placa de                           Ƒ    Retire el aparato de luz existente.
         montaje (D).                                                           Ƒ    Instale el soporte de montaje (FF) con la
                                                                                     palabra estampada “FRENTE” en dirección
                                                                                     contraria a la caja de conexiones. Use los
                     B                                                               tornillos del soporte de montaje (BB o CC) que
                                                                                     mejor encajen con la caja de conexiones. Si es
                                                                                     necesario, use los tornillos que fueron retirados
                                                                                     del aparato de luz anterior.
                                                                 D              Ƒ    Hale con firmeza el soporte de montaje para
                                                                                     verificar que esté bien montado en la caja de
                                                                                     conexiones.
          18
             0°




DD                                                                                                                                      FF
                                                                                              T
                                                                                         ON
                                                                                    FR


                                                                                                                       T
                                                                                                                  ON
                                                                                                             FR




                                                                                                                             BB o CC
                                                                           17                                                     HOMEDEPOT.COM
                                                      Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                       Ex. J - Page 17 of 48
Instalación (continuación)

4 Instalación
  montaje
              de la placa de
                                                                                                     5 Cómo   hacer las conexiones
                                                                                                       eléctricas
  Ƒ    Pase los cables de la caja de conexiones por el                                                   Ƒ   Si es necesario, pele 3/8 de pulgada de
       agujero que está en la placa de montaje (D).                                                          aislamiento de los cables de la caja de
  Ƒ    Coloque la placa de montaje (D) contra la caja de                                                     conexiones (1).
       conexiones.                                                                                       Ƒ   Inserte los cables de la caja de conexiones en
       Ƒ Cuando la instale sobre una pared, la                                                               el lado del bloque de terminales y al rededor
            flecha “UP” (Hacia Arriba) debe apuntar                                                          del tornillo de tierra. Apriete los tornillos del
            hacia arriba.                                                                                    bloque de terminales utilizando el mini-
       Ƒ Cuando la instale sobre un alero, la flecha                                                         destornillador (GG) y el tornillo de tierra para
            “UP” (Hacia Arriba) debe apuntar hacia el                                                        asegurar los cables.
            edificio.                                                                                        Ƒ Inserte el cable blanco de la caja de
  Ƒ    Inserte el tornillo pequeño de montaje (EE) por                                                            conexiones en el terminal marcado “N
       el agujero de la placa de montaje (D) situado                                                              (White)”.
       debajo del agujero roscado, y enrósquelo en
                                                                                                             Ƒ    Inserte el cable negro de la caja de
       el agujero central del soporte de montaje (FF).
                                                                                                                  conexiones en el terminal marcado “L
       Apriete el perno (EE) de forma segura.
                                                                                                                  (Black)”.
  Ƒ    Hale firmemente de la placa de montaje (D)
       para verificar que esté bien sujeta al soporte                                                        Ƒ    Conecte el alambre desnudo o verde de
       de montaje (FF).                                                                                           tierra de la caja de conexiones al tornillo
                                                                                                                  de tierra (marcado con “GND”).

                                                                                                                                       UP/Haut/Arriba
           UP
             /Ha
                ut/
                   Arr
                                                                                                                                                                                  D
                      iba                                                                      FF                             GND
                                                                                                                              Terre
                                                                                                                              Tierra
                                                                                                                                                               N (White/
                                                                                                                                                               Blanc/Blanco)

                                                                                                                                                                    L (Black/
                                     UP/
                                                                                                                                                                    Noir/Negro)
                                        Hau
                                           t/A
                                              rrib
                            GN                       a
                            TerrD
                            Tier e
                                ra                                               TN
                                                                                      OR
                                                                                           F




                                                         N (W
                                                         Blan hite
                                                             c/Bl /
                                                                 anco)
                                                              L (B
                                                              Noi lack
                                                                 r/N /
                                                                     eg  ro)




                                                                               D
                                                                                                                     B
                         EE                                                                                                                             3/8"




6 Montaje del aparato de luz                                                                                              B
 AVISO: Las dos clavijas de la parte posterior de la lámpara se deben
 insertar en el bloque de terminales para que la luz funcione.

                                                                                                                                                                                      D
  Ƒ    Alinee el borde inferior de la lámpara (B)
       con el borde inferior de la placa de montaje
       (D). Incline la lámpara (B) hacia la placa de
                                                                                                                     18
                                                                                                                         0°




       montaje (D), asegurándose de que la lámpara
       (B) esté centrada en la placa de montaje (D).
  Ƒ    Apriete el tornillo grande de montaje (DD)                                                            AA
       en forma segura por el centro de la placa de                                                                                                     DD
       montaje (D). No apriete excesivamente.
  Ƒ    Empuje con fuerza el tapón de caucho (AA)
       en el orificio del perno de montaje de la
       lámpara (B).

                                                                                                    18

                                                                               Ex. J - Page 18 of 48
Instalación (continuación)

7 Calafatee
  de luz
            alrededor del aparato

       PRECAUCIÓN: No calafatear por completo alrededor
       de la placa de montaje (D) de la lámpara puede resultar
       en la filtración del agua en la lámpara (B) y / o la caja de
       conexiones.                                                                       D

 Ƒ   Calafatee alrededor de la placa de montaje (D)
     y de la superficie de montaje con un sellador
     de silicona (no incluido).


Operación

1 Ajuste
  lámpara
         de los cabezales de la
                                2 Giro hacia abajo de los
                                  controles del detector
       ADVERTENCIA: Riesgo de incendio. Mantenga los                             PRECAUCIÓN: Para evitar daños por el agua y el
       cabezales de la lámpara por lo menos a 2 pulgadas (51                     riesgo de una descarga eléctrica, los controles del detector
       mm) de materiales combustibles.                                           de movimiento deben estar de cara al suelo cuando la
                                                                                 instalación esté terminada.

       PRECAUCIÓN: Mantenga los cabezales de la lámpara
       30° debajo de la línea horizontal para evitar daños por             Ƒ   Gire el detector de movimiento (C) de manera
       agua y descargas eléctricas.
                                                                               que los controles estén orientados hacia suelo.

 Ƒ   Conecte la energía eléctrica en el disyuntor
     o en el fusible y encienda el interruptor de la
     pared.
 Ƒ   Si es necesario, sujete suavemente los
     cabezales de la lámpara (A) e inclínelos hacia
     arriba o hacia abajo o de lado a lado para
     ajustar el área de cobertura de la luz.
                                                                                                                                            DUSK TO DAWN
                                                                                                                                                  SENS.
                                                                                                                                  ON TIME




                                                                                                                                                           DUAL BRITE
                                                                                                                         20 MIN




                                                                                                                                  H
                                                                                                                      5 MIN




                                                                                                                                     M




                                                                                                                                               6H
                                                                                                                                     L




                                                                                                                                                  3H
                                                                                                                        1 MIN
                                                                                                                      TEST




                                                                                                                                                  OFF




                                                                                 C
                    18
                       0°




                                            A




                                                                      19                                                          HOMEDEPOT.COM
                                                  Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                   Ex. J - Page 19 of 48
Operación (continuación)

3 Calibración
  prueba
              del detector para
                                4 Regulación de la zona de
                                  detección del detector de
            NOTA: Cuando el interruptor de “DURACIÓN” (“ON-TIME”)
                                                                                                             movimiento
            se fija en la posición “PRUEBA” (“TEST”) el aparato de
            luz operará durante el día o la noche. La luz permanecerá                                  Ƒ     Haga una “prueba caminando”: camine
            encendida 8 segundos después que todo movimiento se                                              transversalmente a la parte frontal del detector de
            ha detenido.                                                                                     movimiento (C) siguiendo la trayectoria de un arco.
                                                                                                       Ƒ     Observe la luz. La luz se encenderá y el LED
 Ƒ    Fije el interruptor de “DURACIÓN” en la                                                                rojo destellará indicando que se ha detectado
      posición “PRUEBA (“TEST”).                                                                             movimiento.
 Ƒ    Fije el interruptor “DUALBRITE” en la posición                                                   Ƒ     Deténgase, espere que la luz se apague, y
      “APAGADO” (“OFF”).                                                                                     luego empiece a caminar de nuevo.
 Ƒ    Deslice el interruptor “SENS” a la posición “L”                                                  Ƒ     Continúe este proceso hasta que la zona de
      (baja).                                                                                                detección haya sido establecida.
 Ƒ    Fije el dial de temperatura de color ajustable al                                                Ƒ     Si es necesario, sujete suavemente el detector
      color de luz deseada.                                                                                  de movimiento (C) y muévalo de lado a lado o
            NOTA: El detector de movimiento necesitará calentarse
                                                                                                             de arriba hacia abajo para ajustar la zona de
            completamente (60 segundos) antes de empezar el                                                  detección.
            proceso de puesta a punto.



                                      1 MIN         5 MIN
                                    TEST               20 MIN

     C
                                                       ON TIME
                                           L    M      H




                                                          SENS.
                                               6H
                                    OFF   3H        DUSK TO DAWN


                                                                                                                                                                          C
                                                    DUAL BRITE




5 Ajuste del interruptor SENS 6 Regulación
                                DURACIÓN
                                           del interruptor de

 Ƒ    Para aumentar la sensibilidad, deslice el                                                                      NOTA: El interruptor de DURACIÓN determina el lapso
      interruptor “SENS” hacia la posición “H” (alta).                                                               de tiempo que la luz permanece encendida con todo su
                                                                                                                     brillo luego que ha cesado el movimiento. Cuando fije el
 Ƒ    Para disminuir la sensibilidad, deslice el                                                                     interruptor “ON-TIME” a la posición de 1, 5 ó 20 minutos, la
      interruptor “SENS” hacia la posición “L” (baja).                                                               luz sólo se encenderá durante la noche.

            NOTA: El detector de movimiento (C) es más sensible al
            movimiento transversal a la parte frontal del detector. El                                 Ƒ     Coloque el interruptor de DURACIÓN en la
            detector de movimiento (C) es menos sensible al movimiento
            que se dirige directamente hacia la parte frontal del detector.
                                                                                                             posición 1, 5 o 20 minutos.

            NOTA: Mientras mayor sea la calibración del “SENS”                                               1 MIN         5 MIN
                                                                                                           TEST               20 MIN
            (sensibilidad), mayor será la posibilidad de falsas alarmas.
            Para reducir las falsas alarmas, deslice el interruptor                                                           ON TIME
                                                                                                                  L    M      H
            “SENS” hacia el ajuste “L” (baja).                                                                                                                    1 MIN       5 MIN
                                                                                                                                                                TEST             20 MIN
                                                                                                                                 SENS.
                                                                                                           OFF   3H
                                                                                                                      6H
                                                                                                                           DUSK TO DAWN
                                                                                                                                              C
       1 MIN
     TEST
                     5 MIN
                        20 MIN
                                                     C                                                                     DUAL BRITE
                                                                                                                                                                      L   M
                                                                                                                                                                                 ON TIME
                                                                                                                                                                                 H
                                                                                      ON TIME
                                                                          L    M      H
                        ON TIME
            L    M      H




                           SENS.
                6H
     OFF   3H        DUSK TO DAWN                                                        SENS.
                                                                              6H
                                                                   OFF   3H        DUSK TO DAWN
                     DUAL BRITE




                                                                                                  20

                                                                         Ex. J - Page 20 of 48
Operación (continuación)

7 Regulación
  DUALBRITE
             del interruptor
                                                                                            8 Ajuste del dial de temperatura
                                                                                              de color ajustable
              NOTA: El interruptor DUALBRITE determina el lapso de                                 NOTA: El ajuste de temperatura de color
              tiempo que la luz permanece encendida con un nivel                                   ajustable está disponible sólo cuando la
              de luz reducido luego de la puesta del sol. Cambiando                                luz está en modalidad de brillo completo.
              esta calibración a “OFF” (“DESCONECTADO”) no quedará                                 Cuando la luz está en la modalidad de
              afectada la calibración de la DURACIÓN.                                              acento (DualBrite), el color del LED está
                                                                                                   preprogramado a 3000K (Kelvin).

    Ƒ   Coloque el interruptor “DUALBRITE” en APAGADO
        (OFF), 3 horas, 6 horas o del crepúsculo al                                          Ƒ   Gire el dial de temperatura de color ajustable
        amanecer (de la puesta a la salida del sol).                                             hacia el color “Azul” para aumentar la
                                                                                                 temperatura del color hacia la luz del día
                                                                                                 (5000K).
          1 MIN
        TEST
                        5 MIN
                           20 MIN
                                         C                                    SENS.          Ƒ   Gire el selector de temperatura de color
                                                                   6H
                                                        OFF   3H        DUSK TO DAWN

               L    M
                           ON TIME
                           H
                                                                                                 ajustable hacia el color “Naranja” para
                                                                                                 disminuir la temperatura de color hacia
                                                                        DUAL BRITE
        OFF   3H
                   6H
                              SENS.
                        DUSK TO DAWN                                                             caliente (3000K).
                        DUAL BRITE




                                                                                                                     C                      1 MIN
                                                                                                                                          TEST
                                                                                                                                                         5 MIN
                                                                                                                                                            20 MIN

                                                                                                             L
                                                                                                                                                            ON TIME
                                                                                                                                                L    M      H




                                                                                                                 6                                             SENS.
                                                                                                      OFF   3H                           OFF   3H
                                                                                                                                                    6H
                                                                                                                                                         DUSK TO DAWN




                                                                                                                                                         DUAL BRITE




9 Uso del la fase manual                                                                     Ƒ   Para desactivar la modalidad manual, APAGUE-
                                                                                                 PRENDA- APAGUE- PRENDA la alimentación en
                                                                                                 el interruptor de pared en 3 segundos.
              NOTA: La fase manual anula el detector de movimiento
              (C) y el control de duración (“ON-TIME”), de esta forma                              NOTA: Si la energía eléctrica al aparato de luz es
              la lámpara operará con todo su brillo. Esta característica                           apagada por más de 5 segundos, deje que el detector de
              funciona solamente en la noche y solamente una noche                                 movimiento se caliente antes del cambio a la fase manual.
              a la vez. El detector de movimiento (C) se reiniciará en
              la modalidad de detección de movimiento después de 6
              horas o cuando salga el sol, lo que ocurra primero. La fase                   APAGADO         ENCENDIDO        APAGADO                ENCENDIDO
              manual puede también alternar entre encendido y apagado
              mediante el interruptor de pared.

    Ƒ   Asegúrese de que la luz está encendida (ON)
        y de que el detector se ha calentado (60
        segundos).
    Ƒ   Para activar la modalidad manual, APAGUE-
        PRENDA- APAGUE- PRENDA la alimentación en
                                                                                                            Menos de 3 segundos
        el interruptor de pared en 3 segundos.

Cuidado y limpieza
Ƒ   Para prolongar la apariencia original, limpie la lámpara solo con agua limpia y un paño suave y húmedo.
Ƒ   No use pinturas, solventes ni otros químicos en este aparato de luz. Podrían ser la causa de una prematura
    deterioración del acabado. Esto no es un defecto del acabado y no será cubierto por la garantía.
Ƒ   No rocíe la lámpara con una manguera o lavadora a presión.



                                                                                       21                                                 HOMEDEPOT.COM
                                                       Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                        Ex. J - Page 21 of 48
Análisis de averías
Problema                        Causa Probable                                   Solución
La luz no se enciende.          Ƒ   El interruptor de la luz está apagado.       Ƒ   Encienda el interruptor de la luz.
                                Ƒ   El fusible está quemado o el disyuntor       Ƒ   Cambie el fusible o conecte el
                                    está desconectado.                               disyuntor.
                                Ƒ   La lámpara no está correctamente             Ƒ   Vuelva a instalar la lámpara
                                    sujetada a la placa de montaje, si se            en la base y asegúrese de que
                                    trata de una nueva instalación (las              las clavijas estén asentadas
                                    clavijas no están asentadas por com-             por completo en el bloque de
                                    pleto en el bloque de terminales).               terminales.
                                Ƒ   El apagado de la luz diurna (fotocélu-       Ƒ   Vuelva a revisar al amanecer.
                                    la) está vigente.
                                Ƒ   El cableado del circuito es incorrecto       Ƒ   Verifique que el cableado esté
                                    (si esta es una instalación nueva).              correcto.
                                Ƒ   El detector de movimiento está enfo-         Ƒ   Vuelva a enfocar el detector de
                                    cando a la dirección incorrecta.                 movimiento para que cubra el
                                                                                     área deseada.
                                Ƒ   La temperatura del aire exterior está cer-   Ƒ   Aumente la calibración del
                                    cana al calor corporal de una persona.           alcance (“SENS”).
La luz se enciende durante      Ƒ   El detector de movimiento puede estar       Ƒ    El aparato de luz está operando nor-
el día.                             instalado en un sitio relativamente oscuro.      malmente bajo estas circunstancias.
                                Ƒ   El interruptor de duración (“ON-             Ƒ   Coloque el interruptor de
                                    TIME”) está en la posición prueba                duración (“ON-TIME”) en la
                                    (“TEST”).                                        calibración 1, 5 o 20 minutos.
La luz se enciende sin razón    Ƒ   El detector de movimiento puede              Ƒ   Reduzca la calibración del
aparente.                           estar detectando pequeños animales               alcance (“SENS”) o vuelva a co-
                                    o tráfico automotor.                             locar el detector de movimiento.
                                Ƒ   El interruptor “SENS” está fijado            Ƒ   Reduzca la calibración del
                                    demasiado alto.                                  alcance (“SENS”).
                                Ƒ   El interruptor “DUALBRITE” está en           Ƒ   El aparato de luz está operando
                                    la calibración 3 horas, 6 horas, o del           normalmente bajo estas cir-
                                    crepúsculo al amanecer.                          cunstancias.
                                Ƒ   La temperatura exterior está más ca-         Ƒ   Reduzca la calibración del
                                    liente o más fría que el calor corporal          alcance (“SENS”).
                                    de una persona (verano o invierno).
                                Ƒ   El aparato de luz está cableado a            Ƒ   No use un reductor de luz o un
                                    través de un reductor de luz o de un             temporizador para controlar el
                                    temporizador.                                    aparato de luz. Cambie el reductor
                                                                                     de luz o el temporizador por un
                                                                                     interruptor de pared estándar de
                                                                                     encendido/apagado.
Las luces se apagan dema-       El aparato de luz puede estar instalado en       Vuelva a ubicar el aparato de luz
siado tarde en la calibración   un sitio relativamente oscuro.                   o utilice la calibración 3 horas o 6
crepúsculo-al-amanecer.                                                          horas.




                                                         22

                                        Ex. J - Page 22 of 48
Análisis de averías (continuación)
Problema                        Causa Probable                                   Solución
Las luces permanecen en-        Ƒ   El detector de movimiento puede estar        Ƒ   Reduzca la calibración del
cendidas constantemente.            absorbiendo calor de una fuente de calor         alcance (“SENS”) o vuelva a co-
                                    como una ventosa de aire, una secadora           locar el detector de movimiento.
                                    de aire, o una superficie pintada con
                                    colores brillantes y que refleja el calor.
                                Ƒ   El detector de movimiento está en la         Ƒ   Cambie el detector de movimien-
                                    fase manual.                                     to a automático. Vea Uso de la
                                                                                     fase manual en la página 21.
                                Ƒ   El aparato de luz está cableado a            Ƒ   No use un reductor de luz o un
                                    través de un reductor de luz o de un             temporizador para controlar el
                                    temporizador.                                    aparato de luz. Cambie el reduc-
                                                                                     tor de luz o el temporizador por
                                                                                     un interruptor de pared estándar
                                                                                     de encendido/apagado.
                                Ƒ   El aparato de luz está en el mismo           Ƒ   Instale el aparato de luz en un
                                    circuito que un motor, transformador             circuito sin motores, transfor-
                                    o tubo fluorescente.                             madores o tubos fluorescentes.
Las luces se encienden y se     Ƒ   El calor o la luz de los cabezales de la     Ƒ   Vuelva a colocar los cabezales
apagan.                             lámpara pueden prender y apagar al               de la lámpara lejos del detector
                                    detector de movimiento.                          de movimiento.
                                Ƒ   El calor reflejado desde otro objeto         Ƒ   Reduzca la calibración del
                                    puede estar encendiendo y apagando               alcance (“SENS”) o vuelva a co-
                                    al detector de movimiento.                       locar el detector de movimiento.
                                Ƒ   El detector de movimiento está en la         Ƒ   Mientras está en la fase
                                    fase “TEST” (PRUEBA) y calentándose.             PRUEBA, la luz sólo queda
                                                                                     encendida por 5 segundos. Fije
                                                                                     el interruptor “ON-TIME” para 1,
                                                                                     5 o 20 minutos.
Las luces destellan una vez y   El detector de movimiento está                   Vuelva a colocar los cabezales de la
luego permanecen apagadas       detectando luz de los cabezales de la            lámpara para mantener el área por
en la fase manual.              lámpara.                                         debajo del detector de movimiento
                                                                                 relativamente oscura.
El dial de temperatura de       El dial de temperatura de color ajustable        Ajuste el dial de temperatura de
color ajustable no funciona     funciona sólocuando la luz está en la            color ajustable cuando la luz esté en
en la modalidad de acento       modalidad de brillo completo.                    la modalidad de brillo completo.
(DualBrite).




                                                         23                                          HOMEDEPOT.COM
                                       Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                        Ex. J - Page 23 of 48
          ¿Tiene preguntas, problemas o piezas faltantes?
Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                           1-866-308-3976

                           HOMEDEPOT.COM


                Guarde este manual para uso futuro.




                                                                          209151-01A
                    Ex. J - Page 24 of 48
                                                                                             Item #1002578077
                                                                                           Model #DFI-5886-WH




                       USE AND CARE GUIDE

                             MOTION SECURITY LIGHT




                                    Questions, problems, missing parts?
                         Before returning to the store, call Defiant Customer Service
                      8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                                   1-866-308-3976

                                                  HOMEDEPOT.COM




                                                     THANK YOU
We appreciate the trust and confidence you have placed in Defiant through the purchase of this motion security light.
We strive to continually create quality products designed to enhance your home. Visit us online to see our full line of
               products available for your home improvement needs. Thank you for choosing Defiant!
                                          Ex. J - Page 25 of 48
Table of Contents
Table of Contents ......................................2             Tools Required .......................................3
Safety Information ....................................2              Hardware Included.................................4
Warranty ...................................................2         Package Contents ..................................4
  5-Year Limited Warranty ........................2                 Installation ................................................5
Pre-Installation .........................................3         Operation...................................................7
  Planning Installation ..............................3             Care and Cleaning ..................................10
  Specifications ........................................3          Troubleshooting ......................................10

Safety Information
PRECAUTIONS                                                                    WARNING: Turn the power off at the circuit breaker or
                                                                               fuse. Place tape over the circuit breaker switch and verify
Ƒ   Please read and understand this entire manual                              power is off at the light fixture.
    before attempting to assemble, install, or operate
    this light fixture.
                                                                               WARNING: Risk of fire. Keep the lamp heads at least
Ƒ   This light fixture requires a 120-Volt AC power                            2 in. (51 mm) from combustible materials.
    source.
                                                                               CAUTION: To avoid water damage and the risk of
Ƒ   Some codes require installation by a qualified                             electrical shock, the motion sensor controls must be facing
    electrician.                                                               the ground when the installation is complete.

Ƒ   This light fixture must be properly grounded.
                                                                               CAUTION: Burn hazard. Allow the light fixture to cool
Ƒ   This light fixture should be installed outdoors to a                       before touching.
    wall or eave.
Ƒ   The light fixture should be mounted approximately                NOTICE: Do not connect this light fixture to a dimmer switch or
    8 ft. (2.4 m) above the ground. If the light fixture             timer.
    is mounted higher than recommended, aiming the
    sensor down will reduce the coverage area.
                                                          Ƒ CAN ICES-005 (B)/NMB-005 (B)
Ƒ   This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1)
    this device may not cause harmful interference, and (2) this device must accept any interference received,
    including interference that may cause undesired operation.

Warranty
5-YEAR LIMITED WARRANTY
WHAT IS COVERED
This product is guaranteed to be free of factory defective parts and workmanship for a period of 5 years from date
of purchase. Purchase receipt is required for all warranty claims.

WHAT IS NOT COVERED
This guarantee does not include repair service, adjustment and calibration due to misuse, abuse or negligence, or
LEDs. Unauthorized service or modification of the product or of any furnished component will void this warranty in
its entirety. This warranty does not include reimbursement for inconvenience, installation, setup time, loss of use,
unauthorized service, or return shipping charges. This warranty is not extended to other equipment and components
that a customer uses in conjunction with this product.
No service parts available for this product.
Contact the Customer Service Team at 1-866-308-3976 or visit www.homedepot.com.


                                                                2

                                              Ex. J - Page 26 of 48
Pre-Installation
PLANNING INSTALLATION
Before installing the light fixture, ensure that all parts are present. Compare parts with the Hardware Included and
Package Contents sections. If any part is missing or damaged, do not attempt to assemble, install, or operate this
light fixture.
Estimated installation time: 30 minutes

SPECIFICATIONS
Range                                            Up to 70 ft. (21.3 m) (Varies with surrounding temperature)
Sensing angle                                    Up to 270°
Electrical load - LED                            45 Watts
LED Lumens                                       3000
Power requirements                               120 VAC, 60 Hz
LED color temperature                            Low light temp. (3000K); full-bright temp. (adjustable: 3000K to
                                                 5000K)
Operating modes                                  Test, Motion activated, Manual
Time delay                                       1, 5, 20 minutes
DualBrite timer                                  Off, 3 hours, 6 hours, dusk-to-dawn

TOOLS REQUIRED



                  Phillips                            1/8 in. Flathead                         Wire strippers/
                  screwdriver                         screwdriver                              cutters




                                                                                               Silicone
                  Circuit tester                      Work gloves
                                                                                               sealant




                  Ladder                                                 Safety goggles




                                                          3                                         HOMEDEPOT.COM
                                                               Please contact 1-866-308-3976 for further assistance.
                                          Ex. J - Page 27 of 48
Pre-Installation (continued)
HARDWARE INCLUDED
         NOTE: Hardware shown to actual size.




            AA                                     BB                          CC


                                                                                               DD


                                                        FRONT
                                          EE                                              FF


                                                   GG

  Part           Description                                        Quantity
  AA             Rubber plug                                             1
  BB             Mounting bracket screw                                  2
  CC             Mounting bracket screw                                  2
  DD             Large mounting bolt (pre-installed)                     1
  EE             Small mounting bolt                                     1
  FF             Mounting bracket (not to scale)                         1
  GG             Mini screwdriver                                        1


PACKAGE CONTENTS

                                    A

                                                                         B
                                                  D                  C


                 Part       Description                                        Quantity
                   A        Lamp head                                               3
                   B        Light fixture                                           1
                   C        Motion sensor                                           1
                   D        Mounting plate                                          1




                                                                4

                                                Ex. J - Page 28 of 48
 Installation

1 Determining
  location
              the mounting

            NOTE: The light fixture should be mounted approximately
            8 ft. (2.4 m) above the ground. If the light fixture is
            mounted higher than recommended, aiming the sensor
            down will reduce the coverage area.


     Ƒ   Determine the mounting location – wall or eave                          Wall Mount
         mount.
     Ƒ   Position the lamp heads (A) in the general
         direction of the desired light coverage.                                                                       Eave Mount
                                                                             A
     Ƒ   If needed, rotate the motion sensor (C) so the                                              C
         controls face the ground after installation.




2 Removing the mounting plate 3 Installing the mounting bracket
            NOTE: This fixture comes with a mounting plate (D). It is                 WARNING: Turn the power off at the circuit breaker or
            pre-assembled on the light fixture (B) for shipping.                      fuse. Place tape over the circuit breaker switch and verify
                                                                                      power is off at the light fixture.

            NOTE: The large mounting bolt (DD) is pre-installed in
            the light fixture (B). Do not attempt to remove the large                 NOTE: Six mounting bracket screws of various sizes are
            mounting bolt (DD).                                                       included. The installation will only require two. Discard the
                                                                                      unused mounting bracket screws after installation.


     Ƒ   Unscrew the large mounting bolt (DD) connecting
                                                                            Ƒ     Remove the existing light fixture.
         the light fixture (B) to the mounting plate (D) and
         remove the mounting plate (D).                                     Ƒ     Install the mounting bracket (FF) with the
                                                                                  stamped word “FRONT” facing away from the
                                                                                  junction box. Use the mounting bracket screws
                                                                                  (BB or CC) that best fit the junction box. If
                    B                                                             necessary, use the screws that were removed
                                                                                  from the existing light fixture.
                                                                            Ƒ     Firmly pull on the mounting bracket to verify it
                                                               D                  is securely mounted to the junction box.


                                                                                                                                      FF
           27
              0°




                                                                                           T
DD                                                                                    ON
                                                                                 FR


                                                                                                                    T
                                                                                                               ON
                                                                                                          FR




                                                                                                                        BB or CC

                                                                        5                                                      HOMEDEPOT.COM
                                                                            Please contact 1-866-308-3976 for further assistance.
                                                      Ex. J - Page 29 of 48
Installation (continued)

4 Installing the mounting plate 5 Making the electrical
                                  connections
  Ƒ    Route the junction box wires through the hole                                             Ƒ   If necessary, strip 3/8” of insulation from
       in the mounting plate (D).                                                                    junction box wires (1).
  Ƒ    Place the mounting plate (D) against the                                                  Ƒ   Insert the junction box wires into the side of
       junction box.                                                                                 the terminal block and around the ground
       Ƒ When mounting to a wall, the “UP” arrow                                                     screw. Tighten terminal block screws using
            must point upward.                                                                       the mini-screwdriver (GG) and ground screw to
                                                                                                     secure the wires.
       Ƒ      When mounting to an eave, the “UP” arrow
              must point toward the building.                                                        Ƒ Insert the white wire from the junction box
                                                                                                          into the terminal marked “N (White)”.
  Ƒ    Insert the small mounting bolt (EE) through
       the mounting plate (D) hole located below the                                                 Ƒ    Insert the black wire from the junction box
       threaded hole, and thread it into the center                                                       into the terminal marked “L (Black)”.
       hole of the mounting bracket (FF). Tighten the                                                Ƒ    Connect the bare or green ground wire
       bolt (EE) securely.                                                                                from the junction box to the ground screw
  Ƒ    Firmly pull on the mounting plate (D) to                                                           (marked with “GND”).
       verify it is securely attached to the mounting
       bracket (FF).
                                                                                                                         UP/Haut/Arriba
                                                                                                                                                                    D
                                                                                                                                                 N (White/
      UP                                                                                                        GND                              Blanc/Blanco)
        /Ha                                                                                                     Terre
                                                                                                                Tierra
           ut/                                                                                                                                        L (Black/
              Arr                                                                                                                                     Noir/Negro)
                 iba                                                                    FF
                                UP
                                  /Hau
                                      t/A
                                         rrib
                       GN                    a
                       TerrD
                       Tie e
                          rra                                             TN
                                                                               OR
                                                                                    F




                                                 N (W
                                                 Bla hit
                                                    nc/ e/
                                                       Bla
                                                          nco
                                                              )
                                                      L (B
                                                      No lack
                                                         ir/N /
                                                             egro
                                                                 )




                                                                      D                                   1
                                                                                                                                          3/8"
                 EE



6 Mounting the light fixture                                                                                             B
 NOTICE: The two pins on the rear of the light fixture must be
 inserted into the terminal block for the light to work.

                                                                                                                                                                        D
  Ƒ    Align the bottom edge of the light fixture (B) with
       the bottom edge of the mounting plate (D). Tilt
       the light fixture (B) toward the mounting plate (D),
                                                                                                                27
                                                                                                                   0°




       making sure the light fixture (B) is centered on
       the mounting plate (D).
  Ƒ    Tighten the large mounting bolt (DD) securely                                                 AA
       through the center of the mounting plate (D). Do                                                                                    DD
       not overtighten.
  Ƒ    Push the rubber plug (AA) firmly into the
       mounting bolt hole on the light fixture (B).

                                                                                             6

                                                                     Ex. J - Page 30 of 48
Installation (continued)

7 Caulking
  fixture
           around the light

       CAUTION: Failure to completely caulk around the light
       fixture’s mounting plate (D) could result in water seepage
       into the light fixture (B) and/or junction box.
                                                                                      D
 Ƒ   Caulk around the mounting plate (D) and
     mounting surface with silicone sealant (not
     included).


Operation

1 Adjusting the lamp heads                                              2 Rotating
                                                                          downward
                                                                                   the sensor controls

                                                                               CAUTION: To avoid water damage and risk of electrical
       WARNING: Risk of fire. Keep the lamp heads at least
                                                                               shock, the motion sensor controls must be facing the
       2 in. (51 mm) from combustible materials.
                                                                               ground when installation is complete.


       CAUTION: Keep lamp heads 30° below horizontal to
                                                                         Ƒ   Rotate the motion sensor (C) so the controls
       avoid water damage and electrical shock.                              face toward the ground.


 Ƒ   Turn the power on at the circuit breaker or fuse
     and turn on the wall switch.
 Ƒ   If needed, gently grasp the lamp heads (A) and
     tilt them up or down or side to side to adjust
     the light coverage area.

                                                                                                                                         DUSK TO DAWN
                                                                                                                                               SENS.
                                                                                                                               ON TIME




                                                                                                                                                        DUAL BRITE
                                                                                                                      20 MIN




                                                                                                                               H
                                                                                                                   5 MIN




                                                                                                                                  M




                                                                                                                                            6H
                                                                                                                                  L




                                                                                                                                               3H
                                                                                                                     1 MIN
                                                                                                                   TEST




                                                                                 C
                                                                                                                                               OFF




                             270°




           A




                                                                    7                                                   HOMEDEPOT.COM
                                                                         Please contact 1-866-308-3976 for further assistance.
                                                 Ex. J - Page 31 of 48
Operation (continued)

3 Setting the sensor for testing 4 Adjusting the motion sensor
                                   detection zone
                NOTE: When the “ON-TIME” switch is set to the “TEST”                                       Ƒ     Perform a “walk test”: walk in an arc across
                position, the light fixture will operate during the day or                                       the front of the motion sensor (C).
                night. The light will stay on for 8 seconds after all motion
                is stopped.                                                                                Ƒ     Watch the light. The light will come on and the
                                                                                                                 red LED will flash indicating motion has been
                                                                                                                 detected.
 Ƒ        Set the “ON-TIME” switch to the “TEST”
          position.                                                                                        Ƒ     Stop, wait for the light to turn off, and then
                                                                                                                 begin walking again.
 Ƒ        Set the “DUALBRITE” switch to the “OFF”
          position.                                                                                        Ƒ     Continue this process until the detection zone
                                                                                                                 has been established.
 Ƒ        Slide the “SENS” switch to the “L” (low)
          position.                                                                                        Ƒ     If needed, gently grasp the motion sensor (C)
                                                                                                                 and move it from side to side or up and down
 Ƒ        Set the Adjustable Color Temperature dial to the
                                                                                                                 to adjust the detection zone.
          desired light color.
                NOTE: The motion sensor will need to completely warm
                up (60 seconds) before beginning the setup process.



                                          1 MIN         5 MIN
                                        TEST               20 MIN

     C
                                                           ON TIME
                                               L    M      H




                                                              SENS.
                                                   6H
                                        OFF   3H        DUSK TO DAWN


                                                                                                                                                  C
                                                        DUAL BRITE




5 Adjusting the SENS switch                                                                               6 Adjusting the ON-TIME switch
 Ƒ        To increase the sensitivity, slide the “SENS”                                                                  NOTE: The “ON-TIME” switch determines the amount of
          switch toward the “H” (high) position.                                                                         time the light will stay on full bright after all motion has
                                                                                                                         stopped. When the “ON-TIME” switch is set to the 1, 5,
 Ƒ        To decrease the sensitivity, slide the “SENS”                                                                  or 20 minute position, the light will only come on during
          switch toward the “L” (low) position.                                                                          the night.

                NOTE: The motion sensor (C) is more sensitive to motion
                moving across the front of the sensor. The motion sensor                                   Ƒ     Set the “ON-TIME” switch to the 1, 5, or 20
                (C) is less sensitive to motion moving directly toward the
                front of the sensor.
                                                                                                                 minute position.

                NOTE: The higher the “SENS” setting (sensitivity), the                                           1 MIN         5 MIN
                                                                                                               TEST               20 MIN
                greater the possibility of false triggering. To reduce false
                triggering, slide the “SENS” switch toward the “L” (low)                                              L    M
                                                                                                                                  ON TIME
                                                                                                                                  H

                setting.                                                                                                                                                1 MIN       5 MIN
                                                                                                                                                                      TEST             20 MIN
                                                                                                                                     SENS.
                                                                                                               OFF   3H
                                                                                                                          6H
                                                                                                                               DUSK TO DAWN
                                                                                                                                                   C
           1 MIN
         TEST
                         5 MIN
                            20 MIN
                                                         C                                ON TIME
                                                                                                                               DUAL BRITE
                                                                                                                                                                            L   M
                                                                                                                                                                                       ON TIME
                                                                                                                                                                                       H
                                                                              L    M      H
                            ON TIME
                L    M      H




                               SENS.
                    6H
         OFF   3H        DUSK TO DAWN                                                        SENS.
                                                                                  6H
                                                                       OFF   3H        DUSK TO DAWN
                         DUAL BRITE




                                                                                                      8

                                                                             Ex. J - Page 32 of 48
Operation (continued)

7 Adjusting
  switch
            the DUALBRITE
                                                                                        8 Adjusting the Adjustable Color
                                                                                          Temperature dial
           NOTE: The “DUALBRITE” switch determines the amount                                   NOTE: The Adjustable Color Temperature adjustment is
           of time the lights stay on at an accent level after sundown.                         only available when the light is in full-bright mode. When
           Switching this setting to “OFF” will not affect the “ON-                             the light is in accent (DualBrite) mode, the LED color is
           TIME” setting.                                                                       pre-set to 3000K (Kelvin).


 Ƒ   Set the “DUALBRITE” switch to OFF, 3 hours, 6                                       Ƒ   Turn the Adjustable Color Temperature dial
     hours, or dusk-to-dawn (sunset to sunrise).                                             toward the “Blue” color to increase the color
                                                                                             temperature toward daylight (5000K).
       1 MIN         5 MIN            C                                                  Ƒ   Turn the Adjustable Color Temperature dial
     TEST               20 MIN

                                                     OFF   3H
                                                                6H
                                                                           SENS.
                                                                     DUSK TO DAWN
                                                                                             toward the “Orange” color to decrease the
            L    M
                        ON TIME
                        H                                                                    color temperature toward warm (3000K).
                           SENS.                                     DUAL BRITE
                6H
     OFF   3H        DUSK TO DAWN


                                                                                                                                           1 MIN        5 MIN
                                                                                                                                         TEST              20 MIN
                     DUAL BRITE
                                                                                                         L            C
                                                                                                                                                           ON TIME
                                                                                                                                               L    M      H




                                                                                                             6                                                SENS.
                                                                                                  OFF   3H                              OFF   3H
                                                                                                                                                   6H
                                                                                                                                                        DUSK TO DAWN




                                                                                                                                                        DUAL BRITE




9 Using manual mode                                                                             NOTE: If the power to the light fixture is off for more than
                                                                                                5 seconds, allow the motion sensor to warm up prior to
                                                                                                switching to manual mode.

           NOTE: Manual mode overrides the motion sensor (C) so
           the light will operate full bright. This feature only works
           at night and only for one night at a time. The motion                          OFF                    ON            OFF                                  ON
           sensor (C) will reset to motion sensing mode after 6 hours
           or sunrise, whichever comes first. Manual mode can be
           toggled on and off using a wall switch.


 Ƒ   Ensure the power to the light is ON and the
     sensor has warmed up (60 seconds).
 Ƒ   To turn manual mode on, switch the power                                                           Less than 3 seconds
     OFF–ON–OFF–ON at the wall switch within 3
     seconds.
 Ƒ   To turn manual mode off, switch the power
     OFF–ON–OFF–ON at the wall switch within 3
     seconds.




                                                                                    9                                                    HOMEDEPOT.COM
                                                                                         Please contact 1-866-308-3976 for further assistance.
                                                      Ex. J - Page 33 of 48
Care and Cleaning
Ƒ   To prolong the original appearance, clean the light fixture with clear water and a soft, damp cloth only.
Ƒ   Do not use paints, solvents, or other chemicals on this light fixture. They could cause a premature
    deterioration of the finish. This is not a defect in the finish and will not be covered by the warranty.
Ƒ   Do not spray the light fixture with a hose or power washer.


Troubleshooting
Problem                             Possible Cause                                     Solution
The light will not come on.         Ƒ    The light switch is turned off.               Ƒ   Turn the light switch on.
                                    Ƒ    The fuse is blown or the circuit breaker      Ƒ   Replace the fuse or turn the
                                         is turned off.                                    circuit breaker on.
                                    Ƒ    The light fixture is not properly             Ƒ   Re-install the light fixture
                                         attached to the mounting plate, if this is        to the base and ensure the
                                         a new installation (the pins are not fully        pins are fully seated in the
                                         seated in the terminal block).                    terminal block.
                                    Ƒ    Daylight turn-off (photocell) is in effect.   Ƒ   Recheck after dark.
                                    Ƒ    The circuit wiring is incorrect (if this is   Ƒ   Verify the wiring is correct.
                                         a new installation).
                                    Ƒ    The motion sensor is aimed in the             Ƒ   Re-aim the motion sensor
                                         wrong direction.                                  to cover the desired area.
                                    Ƒ    The outside air temperature is close to       Ƒ   Increase the “SENS”
                                         the same as a person’s body heat.                 setting.
The light comes on during the       Ƒ    The motion sensor may be installed in a       Ƒ   The light fixture is operating
day.                                     relatively dark location.                         normally under these
                                                                                           circumstances.
                                    Ƒ    The “ON-TIME” switch is in the “TEST”         Ƒ   Set the “ON-TIME” switch
                                         position.                                         to the 1, 5, or 20 minute
                                                                                           setting.
The light comes on for no           Ƒ    The motion sensor may be sensing              Ƒ   Decrease the “SENS”
apparent reason.                         small animals or automobile traffic.              setting or reposition the
                                                                                           motion sensor.
                                    Ƒ    The “SENS” switch is set too high.            Ƒ   Decrease the “SENS”
                                                                                           setting.
                                    Ƒ    The “DUALBRITE” switch is in the 3            Ƒ   The light fixture is operating
                                         hour, 6 hour, or dusk-to-dawn setting.            normally under these
                                                                                           circumstances.
                                    Ƒ    The outside temperature is much               Ƒ   Decrease the “SENS”
                                         warmer or cooler than a person’s body             setting.
                                         heat (summer or winter).
                                    Ƒ    The light fixture is wired through a          Ƒ   Do not use a dimmer or
                                         dimmer or timer.                                  timer to control the light
                                                                                           fixture. Replace the dimmer
                                                                                           or timer with a standard on/
                                                                                           off wall switch.



                                                           10

                                           Ex. J - Page 34 of 48
Troubleshooting (continued)
Problem                               Possible Cause                                   Solution
The lights turn off too late in the   The light fixture may be installed in a          Relocate the light fixture or use
Dusk-to-Dawn setting.                 relatively dark location.                        the 3 hour or 6 hour setting.
The lights stay on continuously.      Ƒ   The motion sensor may be picking up a        Ƒ   Decrease the “SENS”
                                          heat source, such as an air vent, dryer          setting or reposition the
                                          vent, or brightly painted, heat-reflective       motion sensor.
                                          surface.
                                      Ƒ   The motion sensor is in manual mode.         Ƒ   Switch the motion sensor
                                                                                           to auto. See Using manual
                                                                                           mode on page 9.
                                      Ƒ   The light fixture is wired through a         Ƒ   Do not use a dimmer or
                                          dimmer or timer.                                 timer to control the light
                                                                                           fixture. Replace the dimmer
                                                                                           or timer with a standard on/
                                                                                           off wall switch.
                                      Ƒ   The light fixture is on the same circuit     Ƒ   Install the light fixture on
                                          as a motor, transformer, or fluorescent          a circuit without motors,
                                          bulb.                                            transformers, or fluorescent
                                                                                           bulbs.
The lights flash on and off.          Ƒ   Heat or light from the lamp heads may        Ƒ   Reposition the lamp heads
                                          be turning the motion sensor on and              away from the motion
                                          off.                                             sensor.
                                      Ƒ   Heat is being reflected from other           Ƒ   Decrease the “SENS”
                                          objects and may be turning the motion            setting or reposition the
                                          sensor on and off.                               motion sensor.
                                      Ƒ   The motion sensor is in “TEST” mode          Ƒ   While in “TEST” mode,
                                          and warming up.                                  the light only stays on for
                                                                                           5 seconds. Set the “ON-
                                                                                           TIME” switch to 1, 5, or 20
                                                                                           minutes.
The lights flash once then stay       The motion sensor is detecting light from        Reposition the lamp heads to
off in manual mode.                   the lamp heads.                                  keep the area below the motion
                                                                                       sensor relatively dark.
The Adjustable Color                  The Adjustable Color Temperature dial only       Adjust the Adjustable Color
Temperature dial does not work        works when the light is in full-bright mode.     Temperature dial when the light
in accent (DualBrite) mode.                                                            is in full-bright mode.




                                                           11                                           HOMEDEPOT.COM
                                                                 Please contact 1-866-308-3976 for further assistance.
                                            Ex. J - Page 35 of 48
              Questions, problems, missing parts?
   Before returning to the store, call Defiant Customer Service
8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                         1-866-308-3976

                        HOMEDEPOT.COM


               Retain this manual for future use.




                                                                    209149-01A
                 Ex. J - Page 36 of 48
                                                                                     Articulo #1002578077
                                                                                    Modelo #DFI-5886-WH




       GUÍA PARA EL USO Y CUIDADO

             LUZ DE SEGURIDAD POR MOVIMIENTO




                            ¿Tiene preguntas, problemas o piezas faltantes?
                  Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
                  de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                                1-866-308-3976

                                               HOMEDEPOT.COM




                                                    GRACIAS
    Agradecemos la fe y la confianza que usted ha depositado en Defiant al comprar esta luz de seguridad por
movimiento. Procuramos crear continuamente productos de calidad diseñados para mejorar su hogar. Visítenos en
internet para ver nuestra línea completa de productos disponibles que necesita para el mejoramiento de su hogar.
                                          ¡Gracias por escoger Defiant!
                                        Ex. J - Page 37 of 48
Contenido
Contenido ................................................14             Herramientas Requeridas ....................15
Información de seguridad ......................14                        Ferretería Incluida................................16
Garantía...................................................14            Contenido del Paquete .........................16
  5 años de garantía limitada .................14                      Instalación ..............................................17
Antes de la instalación ...........................15                  Operación ................................................19
  Planificación de la Instalación .............15                      Cuidado y limpieza .................................21
  Especificaciones ..................................15                Análisis de averías .................................22

Información de seguridad
PRECAUCIONES                                                                      ADVERTENCIA: Desconecte la energía eléctrica en el
                                                                                  disyuntor o en el fusible. Coloque cinta aislante sobre el
Ƒ   Por favor lea y entienda todo este manual antes de                     interruptor disyuntor y compruebe que no haya energía
    tratar de ensamblar, instalar u operar este aparato                    eléctrica en el aparato de luz.
    de luz.
Ƒ   Esta lámpara requiere una fuente de alimentación                       ADVERTENCIA: Riesgo de incendio. Mantenga los
                                                                           cabezales de la lámpara por lo menos a 2 pulgadas (51
    de 20 voltios de CA.                                                   mm) de materiales combustibles.
Ƒ   Algunos códigos exigen que la instalación la realice
    un electricista calificado.                                            PRECAUCIÓN: Para evitar daños por el agua y el
Ƒ   Este aparato de luz debe estar correctamente                           riesgo de una descarga eléctrica, los controles del detector
                                                                           de movimiento deben estar de cara al suelo cuando la
    conectado a tierra.                                                    instalación esté terminada.
Ƒ   Para que opere correctamente, este aparato de luz
    debe ser:                                                              PRECAUCIÓN: Peligro de quemaduras. Deje que el
Ƒ   Esta lámpara debe ser instalada fuera de casa                          aparato de luz se enfríe antes de tocarlo.
    sobre una pared o aleros.
Ƒ   Esta lámpara debe ser instalada aproximadamente            AVISO: No conecte este aparato de luz a un interruptor reductor de
    a 8 pies (2,4 m) por encima del suelo. Si se la            luz ni a un temporizador.
    instala a una altura más alta de la recomendada, se
    reducirá la zona de cobertura si apunta el detector Ƒ CAN ICES-005 (B)/NMB-005 (B)
    hacia abajo.
Ƒ   Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes
    condiciones: (1) este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar
    cualquier interferencia recibida, incluyendo una interferencia que pueda causar un funcionamiento indeseado.

Garantía
5 AÑOS DE GARANTÍA LIMITADA
LO QUE SE CUBRE
Se garantiza que este producto no tiene partes defectuosas de fábrica o de mano de obra por un período de 5 años
desde la fecha de compra. Se necesita el recibo de compra para todos los reclamos de garantía.

LO QUE NO SE CUBRE
Esta garantía no incluye el servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, o
LEDs. Los servicios no autorizados o las modificaciones hechas al producto o a cualquier componente invalidarán
esta garantía en su totalidad. Esta garantía no incluye reembolso por inconveniencia, instalación, tiempo de
instalación, perdida de uso, servicio no autorizado, o gastos de envío. Esta garantía no se extiende a otros equipos o
componentes que el consumidor usa junto con este producto.
No hay piezas de servicio disponibles para este producto.
Póngase en contacto con el personal de servicio al cliente al 1-866-308-3976 o visite el sitio www.homedepot.com.

                                                                 14

                                               Ex. J - Page 38 of 48
Antes de la instalación
PLANIFICACIÓN DE LA INSTALACIÓN
Antes de instalar el aparato de luz, esté seguro que estén todas las piezas. Compare las piezas con la Ferretería
incluida y las secciones de Contenidos del paquete. Si cualquier pieza falta o está dañada, no intente ensamblar,
instalar ni operar este aparato de luz.
Tiempo estimado para la instalación: 30 minutos

ESPECIFICACIONES
Alcance                                         Hasta 70 pies (21,3 m) (Varía con la temperatura circundante)
Ángulo de detección                             Hasta 270°
Carga eléctrica - DEL                           45 Vatios
Lúmenes LED                                     3000
Requisitos de la energía eléctrica              120 VCA, 60 Hz
LED de temperatura de color                     Temperatura de luz baja. (3000K); temperatura de pleno brillo.
                                                (Ajustable: de 3000K a 5000K)
Fases de operación                              Prueba, activado por movimiento, manual
Retardo de tiempo                               1, 5, 20 minutos
Temporizador DualBrite                          Apagado, 3 horas, 6 horas, del crepúsculo al amanecer

HERRAMIENTAS REQUERIDAS


                                                     Destornillador
                                                                                             Peladores/
                 Destornillador                      de cabeza
                                                                                             cortadores de
                 phillips                            plana de 1/8 de
                                                                                             cables
                                                     pulgada




                 Probador de                         Guantes de                              Sellador de
                 circuitos                           trabajo                                 silicona




                 Escalera                                              Gafas de seguridad




                                                        15                                         HOMEDEPOT.COM
                                        Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                         Ex. J - Page 39 of 48
Antes de la instalación (continuación)
FERRETERÍA INCLUIDA
        NOTA: La ferretería se muestra en su tamaño real




           AA                                         BB                             CC


                                                                                                      DD


                                                             FRONT
                                          EE                                                     FF


                                                        GG

  Pieza         Descripción                                                   Cantidad
   AA           Tapón de caucho                                                  1
   BB           Tornillo del soporte de montaje                                  2
   CC           Tornillo del soporte de montaje                                  2
   DD           Tornillo grande de montaje (pre-instalado)                       1
   EE           Tornillo pequeño de montaje                                      1
   FF           Soporte de montaje (no está a escala)                            1
   GG           Mini-destornillador                                              1


CONTENIDO DEL PAQUETE

                                    A

                                                                          B
                                                    D
                                                                          C

           Pieza         Descripción                                                  Cantidad
              A          Cabezal de lámpara                                               3
              B          Artefacto de luz                                                 1
              C          Detector de movimiento                                           1
              D          Placa de montaje                                                 1




                                                                     16

                                                 Ex. J - Page 40 of 48
 Instalación

1 Determinación
  montaje
                del sitio de

           NOTA: Esta lámpara debe ser instalada aproximadamente
           a 8 pies (2,4 m) por encima del suelo. Si se la instala a una
           altura más alta de la recomendada, se reducirá la zona de
           cobertura si apunta el detector hacia abajo.
                                                                                    Montaje en
                                                                                      pared
     Ƒ   Determine el sitio de montaje – pared o alero.
     Ƒ   Coloque los cabezales de la lámpara (A) en
         la dirección general de la cobertura de luz                            A                                          Montaje en
         deseada.                                                                                    C                       alero
     Ƒ   Si es necesario, gire el detector de movimiento
         (C) de modo que los controles miren hacia el
         suelo después de la instalación.




         Remoción de la placa de                                                     Instalación del soporte de
2        montaje                                                                3    montaje
           NOTA: El aparato viene con una placa de montaje (D).                          ADVERTENCIA: Desconecte la energía eléctrica en el
           Está premontado en la lámpara (B) para ser enviado.                           disyuntor o en el fusible. Coloque cinta aislante sobre el
                                                                                         interruptor disyuntor y compruebe que no haya energía
                                                                                         eléctrica en el aparato de luz.
           NOTA: El tornillo de fijación grande (DD) está pre-
           instalado en la lámpara (B). No trate de quitar el tornillo
           grande de montaje (DD).                                                       NOTA: Se incluyen seis tornillos de varios tamaños para
                                                                                         el soporte de montaje. La instalación sólo requiere dos.
                                                                                         Deseche los tornillos del soporte de montaje no utilizados
                                                                                         luego de la instalación.
     Ƒ   Desenrosque el tornillo grande de
         montaje (DD) que conecta la lámpara (B) a
         la placa de montaje (D) y retire la placa de                           Ƒ    Retire el aparato de luz existente.
         montaje (D).                                                           Ƒ    Instale el soporte de montaje (FF) con la
                                                                                     palabra estampada “FRENTE” en dirección
                                                                                     contraria a la caja de conexiones. Use los
                     B                                                               tornillos del soporte de montaje (BB o CC) que
                                                                                     mejor encajen con la caja de conexiones. Si es
                                                                                     necesario, use los tornillos que fueron retirados
                                                                                     del aparato de luz anterior.
                                                                 D              Ƒ    Hale con firmeza el soporte de montaje para
                                                                                     verificar que esté bien montado en la caja de
                                                                                     conexiones.
           27
              0°




DD                                                                                                                                      FF
                                                                                              T
                                                                                         ON
                                                                                    FR


                                                                                                                       T
                                                                                                                  ON
                                                                                                             FR




                                                                                                                             BB o CC
                                                                           17                                                     HOMEDEPOT.COM
                                                      Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                       Ex. J - Page 41 of 48
Instalación (continuación)

4 Instalación
  montaje
              de la placa de
                                                                                                     5 Cómo   hacer las conexiones
                                                                                                       eléctricas
  Ƒ    Pase los cables de la caja de conexiones por el                                                   Ƒ   Si es necesario, pele 3/8 de pulgada de
       agujero que está en la placa de montaje (D).                                                          aislamiento de los cables de la caja de
  Ƒ    Coloque la placa de montaje (D) contra la caja de                                                     conexiones (1).
       conexiones.                                                                                       Ƒ   Inserte los cables de la caja de conexiones en
       Ƒ Cuando la instale sobre una pared, la                                                               el lado del bloque de terminales y al rededor
            flecha “UP” (Hacia Arriba) debe apuntar                                                          del tornillo de tierra. Apriete los tornillos del
            hacia arriba.                                                                                    bloque de terminales utilizando el mini-
       Ƒ Cuando la instale sobre un alero, la flecha                                                         destornillador (GG) y el tornillo de tierra para
            “UP” (Hacia Arriba) debe apuntar hacia el                                                        asegurar los cables.
            edificio.                                                                                        Ƒ Inserte el cable blanco de la caja de
  Ƒ    Inserte el tornillo pequeño de montaje (EE) por                                                            conexiones en el terminal marcado “N
       el agujero de la placa de montaje (D) situado                                                              (White)”.
       debajo del agujero roscado, y enrósquelo en
                                                                                                             Ƒ    Inserte el cable negro de la caja de
       el agujero central del soporte de montaje (FF).
                                                                                                                  conexiones en el terminal marcado “L
       Apriete el perno (EE) de forma segura.
                                                                                                                  (Black)”.
  Ƒ    Hale firmemente de la placa de montaje (D)
       para verificar que esté bien sujeta al soporte                                                        Ƒ    Conecte el alambre desnudo o verde de
       de montaje (FF).                                                                                           tierra de la caja de conexiones al tornillo
                                                                                                                  de tierra (marcado con “GND”).

                                                                                                                                        UP/Haut/Arriba
           UP
             /Ha
                ut/
                   Arr                                                                                                                                                             D
                      iba                                                                      FF                          GND
                                                                                                                           Terre
                                                                                                                           Tierra
                                                                                                                                                                N (White/
                                                                                                                                                                Blanc/Blanco)

                                                                                                                                                                     L (Black/
                                                                                                                                                                     Noir/Negro)
                                     UP/
                                        Hau
                                           t/A
                                              rrib
                            GN                       a
                            TerrD
                            Tier e
                                ra                                               TN
                                                                                      OR
                                                                                           F




                                                         N (W
                                                         Blan hite
                                                             c/Bl /
                                                                 anco)
                                                              L (B
                                                              Noi lack
                                                                 r/N /
                                                                     eg  ro)




                                                                               D
                                                                                                                    B
                         EE                                                                                                                              3/8"




6 Montaje del aparato de luz                                                                                                        B

 AVISO: Las dos clavijas de la parte posterior de la lámpara se deben
 insertar en el bloque de terminales para que la luz funcione.

                                                                                                                                                                                       D
  Ƒ    Alinee el borde inferior de la lámpara (B)
       con el borde inferior de la placa de montaje
       (D). Incline la lámpara (B) hacia la placa de
                                                                                                                        27
                                                                                                                          0°




       montaje (D), asegurándose de que la lámpara
       (B) esté centrada en la placa de montaje (D).
  Ƒ    Apriete el tornillo grande de montaje (DD)                                                            AA
       en forma segura por el centro de la placa de                                                                                                        DD
       montaje (D). No apriete excesivamente.
  Ƒ    Empuje con fuerza el tapón de caucho (AA)
       en el orificio del perno de montaje de la
       lámpara (B).

                                                                                                    18

                                                                               Ex. J - Page 42 of 48
Instalación (continuación)

7 Calafatee
  de luz
            alrededor del aparato

       PRECAUCIÓN: No calafatear por completo alrededor
       de la placa de montaje (D) de la lámpara puede resultar
       en la filtración del agua en la lámpara (B) y / o la caja de
       conexiones.                                                                       D

 Ƒ   Calafatee alrededor de la placa de montaje (D)
     y de la superficie de montaje con un sellador
     de silicona (no incluido).


Operación

1 Ajuste
  lámpara
         de los cabezales de la
                                2 Giro hacia abajo de los
                                  controles del detector
       ADVERTENCIA: Riesgo de incendio. Mantenga los                             PRECAUCIÓN: Para evitar daños por el agua y el
       cabezales de la lámpara por lo menos a 2 pulgadas (51                     riesgo de una descarga eléctrica, los controles del detector
       mm) de materiales combustibles.                                           de movimiento deben estar de cara al suelo cuando la
                                                                                 instalación esté terminada.

       PRECAUCIÓN: Mantenga los cabezales de la lámpara
       30° debajo de la línea horizontal para evitar daños por             Ƒ   Gire el detector de movimiento (C) de manera
       agua y descargas eléctricas.
                                                                               que los controles estén orientados hacia suelo.

 Ƒ   Conecte la energía eléctrica en el disyuntor
     o en el fusible y encienda el interruptor de la
     pared.
 Ƒ   Si es necesario, sujete suavemente los
     cabezales de la lámpara (A) e inclínelos hacia
     arriba o hacia abajo o de lado a lado para
     ajustar el área de cobertura de la luz.
                                                                                                                                              DUSK TO DAWN
                                                                                                                                                    SENS.
                                                                                                                                    ON TIME




                                                                                                                                                             DUAL BRITE
                                                                                                                           20 MIN




                                                                                                                                    H
                                                                                                                        5 MIN




                                                                                                                                       M




                                                                                                                                                 6H
                                                                                                                                       L




                                                                                                                                                    3H
                                                                                                                          1 MIN
                                                                                                                        TEST




                                                                                   C
                                                                                                                                                    OFF




                              270°




           A




                                                                      19                                                     HOMEDEPOT.COM
                                                  Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                   Ex. J - Page 43 of 48
Operación (continuación)

3 Calibración
  prueba
              del detector para
                                4 Regulación de la zona de
                                  detección del detector de
            NOTA: Cuando el interruptor de “DURACIÓN” (“ON-TIME”)
                                                                                                             movimiento
            se fija en la posición “PRUEBA” (“TEST”) el aparato de
            luz operará durante el día o la noche. La luz permanecerá                                  Ƒ     Haga una “prueba caminando”: camine
            encendida 8 segundos después que todo movimiento se                                              transversalmente a la parte frontal del detector de
            ha detenido.                                                                                     movimiento (C) siguiendo la trayectoria de un arco.
                                                                                                       Ƒ     Observe la luz. La luz se encenderá y el LED
 Ƒ       Fije el interruptor de “DURACIÓN” en la                                                             rojo destellará indicando que se ha detectado
         posición “PRUEBA (“TEST”).                                                                          movimiento.
 Ƒ       Fije el interruptor “DUALBRITE” en la posición                                                Ƒ     Deténgase, espere que la luz se apague, y
         “APAGADO” (“OFF”).                                                                                  luego empiece a caminar de nuevo.
 Ƒ       Deslice el interruptor “SENS” a la posición “L”                                               Ƒ     Continúe este proceso hasta que la zona de
         (baja).                                                                                             detección haya sido establecida.
 Ƒ       Fije el dial de temperatura de color ajustable al                                             Ƒ     Si es necesario, sujete suavemente el detector
         color de luz deseada.                                                                               de movimiento (C) y muévalo de lado a lado o
            NOTA: El detector de movimiento necesitará calentarse
                                                                                                             de arriba hacia abajo para ajustar la zona de
            completamente (60 segundos) antes de empezar el                                                  detección.
            proceso de puesta a punto.



                                      1 MIN         5 MIN
                                    TEST               20 MIN


     C                                                 ON TIME
                                           L    M      H




                                                          SENS.
                                               6H
                                    OFF   3H        DUSK TO DAWN
                                                                                                                                             C
                                                    DUAL BRITE




5 Ajuste del interruptor SENS 6 Regulación
                                DURACIÓN
                                           del interruptor de

 Ƒ       Para aumentar la sensibilidad, deslice el                                                                   NOTA: El interruptor de DURACIÓN determina el lapso
         interruptor “SENS” hacia la posición “H” (alta).                                                            de tiempo que la luz permanece encendida con todo su
                                                                                                                     brillo luego que ha cesado el movimiento. Cuando fije el
 Ƒ       Para disminuir la sensibilidad, deslice el                                                                  interruptor “ON-TIME” a la posición de 1, 5 ó 20 minutos, la
         interruptor “SENS” hacia la posición “L” (baja).                                                            luz sólo se encenderá durante la noche.

            NOTA: El detector de movimiento (C) es más sensible al
            movimiento transversal a la parte frontal del detector. El                                 Ƒ     Coloque el interruptor de DURACIÓN en la
            detector de movimiento (C) es menos sensible al movimiento
            que se dirige directamente hacia la parte frontal del detector.
                                                                                                             posición 1, 5 o 20 minutos.

            NOTA: Mientras mayor sea la calibración del “SENS”                                               1 MIN         5 MIN
                                                                                                           TEST               20 MIN
            (sensibilidad), mayor será la posibilidad de falsas alarmas.
            Para reducir las falsas alarmas, deslice el interruptor                                                           ON TIME
                                                                                                                  L    M      H
            “SENS” hacia el ajuste “L” (baja).                                                                                                                    1 MIN       5 MIN
                                                                                                                                                                TEST             20 MIN
                                                                                                           OFF   3H
                                                                                                                      6H
                                                                                                                                 SENS.
                                                                                                                           DUSK TO DAWN
                                                                                                                                              C
       1 MIN
     TEST
                     5 MIN
                        20 MIN
                                                     C                                                                     DUAL BRITE
                                                                                                                                                                      L   M
                                                                                                                                                                                 ON TIME
                                                                                                                                                                                 H
                                                                                      ON TIME
                                                                          L    M      H
                        ON TIME
            L    M      H




                           SENS.
                6H
     OFF   3H        DUSK TO DAWN                                                        SENS.
                                                                              6H
                                                                   OFF   3H        DUSK TO DAWN
                     DUAL BRITE




                                                                                                  20

                                                                         Ex. J - Page 44 of 48
Operación (continuación)

7 Regulación
  DUALBRITE
             del interruptor
                                                                                            8 Ajuste del dial de temperatura
                                                                                              de color ajustable
              NOTA: El interruptor DUALBRITE determina el lapso de                                 NOTA: El ajuste de temperatura de color
              tiempo que la luz permanece encendida con un nivel                                   ajustable está disponible sólo cuando la
              de luz reducido luego de la puesta del sol. Cambiando                                luz está en modalidad de brillo completo.
              esta calibración a “OFF” (“DESCONECTADO”) no quedará                                 Cuando la luz está en la modalidad de
              afectada la calibración de la DURACIÓN.                                              acento (DualBrite), el color del LED está
                                                                                                   preprogramado a 3000K (Kelvin).

    Ƒ   Coloque el interruptor “DUALBRITE” en APAGADO
        (OFF), 3 horas, 6 horas o del crepúsculo al                                          Ƒ   Gire el dial de temperatura de color ajustable
        amanecer (de la puesta a la salida del sol).                                             hacia el color “Azul” para aumentar la
                                                                                                 temperatura del color hacia la luz del día
                                                                                                 (5000K).
          1 MIN
        TEST
                        5 MIN
                           20 MIN
                                         C                                    SENS.          Ƒ   Gire el selector de temperatura de color
                                                                   6H
                                                        OFF   3H        DUSK TO DAWN

               L    M
                           ON TIME
                           H
                                                                                                 ajustable hacia el color “Naranja” para
                                                                                                 disminuir la temperatura de color hacia
                                                                        DUAL BRITE
        OFF   3H
                   6H
                              SENS.
                        DUSK TO DAWN                                                             caliente (3000K).
                        DUAL BRITE




                                                                                                                     C                      1 MIN
                                                                                                                                          TEST
                                                                                                                                                         5 MIN
                                                                                                                                                            20 MIN

                                                                                                             L
                                                                                                                                                            ON TIME
                                                                                                                                                L    M      H




                                                                                                                 6                                             SENS.
                                                                                                      OFF   3H                           OFF   3H
                                                                                                                                                    6H
                                                                                                                                                         DUSK TO DAWN




                                                                                                                                                         DUAL BRITE




9 Uso del la fase manual                                                                     Ƒ   Para desactivar la modalidad manual, APAGUE-
                                                                                                 PRENDA- APAGUE- PRENDA la alimentación en
                                                                                                 el interruptor de pared en 3 segundos.
              NOTA: La fase manual anula el detector de movimiento
              (C) y el control de duración (“ON-TIME”), de esta forma                              NOTA: Si la energía eléctrica al aparato de luz es
              la lámpara operará con todo su brillo. Esta característica                           apagada por más de 5 segundos, deje que el detector de
              funciona solamente en la noche y solamente una noche                                 movimiento se caliente antes del cambio a la fase manual.
              a la vez. El detector de movimiento (C) se reiniciará en
              la modalidad de detección de movimiento después de 6
              horas o cuando salga el sol, lo que ocurra primero. La fase                   APAGADO         ENCENDIDO        APAGADO                ENCENDIDO
              manual puede también alternar entre encendido y apagado
              mediante el interruptor de pared.

    Ƒ   Asegúrese de que la luz está encendida (ON)
        y de que el detector se ha calentado (60
        segundos).
    Ƒ   Para activar la modalidad manual, APAGUE-
        PRENDA- APAGUE- PRENDA la alimentación en
                                                                                                            Menos de 3 segundos
        el interruptor de pared en 3 segundos.

Cuidado y limpieza
Ƒ   Para prolongar la apariencia original, limpie la lámpara solo con agua limpia y un paño suave y húmedo.
Ƒ   No use pinturas, solventes ni otros químicos en este aparato de luz. Podrían ser la causa de una prematura
    deterioración del acabado. Esto no es un defecto del acabado y no será cubierto por la garantía.
Ƒ   No rocíe la lámpara con una manguera o lavadora a presión.



                                                                                       21                                                 HOMEDEPOT.COM
                                                       Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                        Ex. J - Page 45 of 48
Análisis de averías
Problema                       Causa Probable                                   Solución
La luz no se enciende.         Ƒ   El interruptor de la luz está apagado.       Ƒ   Encienda el interruptor de la luz.
                               Ƒ   El fusible está quemado o el disyuntor       Ƒ   Cambie el fusible o conecte el
                                   está desconectado.                               disyuntor.
                               Ƒ   La lámpara no está correctamente             Ƒ   Vuelva a instalar la lámpara
                                   sujetada a la placa de montaje, si se            en la base y asegúrese de que
                                   trata de una nueva instalación (las              las clavijas estén asentadas
                                   clavijas no están asentadas por com-             por completo en el bloque de
                                   pleto en el bloque de terminales).               terminales.
                               Ƒ   El apagado de la luz diurna (fotocélu-       Ƒ   Vuelva a revisar al amanecer.
                                   la) está vigente.
                               Ƒ   El cableado del circuito es incorrecto       Ƒ   Verifique que el cableado esté
                                   (si esta es una instalación nueva).              correcto.
                               Ƒ   El detector de movimiento está enfo-         Ƒ   Vuelva a enfocar el detector de
                                   cando a la dirección incorrecta.                 movimiento para que cubra el
                                                                                    área deseada.
                               Ƒ   La temperatura del aire exterior está cer-   Ƒ   Aumente la calibración del
                                   cana al calor corporal de una persona.           alcance (“SENS”).
La luz se enciende durante     Ƒ   El detector de movimiento puede estar       Ƒ    El aparato de luz está operando nor-
el día.                            instalado en un sitio relativamente oscuro.      malmente bajo estas circunstancias.
                               Ƒ   El interruptor de duración (“ON-             Ƒ   Coloque el interruptor de
                                   TIME”) está en la posición prueba                duración (“ON-TIME”) en la
                                   (“TEST”).                                        calibración 1, 5 o 20 minutos.
La luz se enciende sin razón   Ƒ   El detector de movimiento puede              Ƒ   Reduzca la calibración del
aparente.                          estar detectando pequeños animales               alcance (“SENS”) o vuelva a co-
                                   o tráfico automotor.                             locar el detector de movimiento.
                               Ƒ   El interruptor “SENS” está fijado            Ƒ   Reduzca la calibración del
                                   demasiado alto.                                  alcance (“SENS”).
                               Ƒ   El interruptor “DUALBRITE” está en           Ƒ   El aparato de luz está operando
                                   la calibración 3 horas, 6 horas, o del           normalmente bajo estas cir-
                                   crepúsculo al amanecer.                          cunstancias.
                               Ƒ   La temperatura exterior está más ca-         Ƒ   Reduzca la calibración del
                                   liente o más fría que el calor corporal          alcance (“SENS”).
                                   de una persona (verano o invierno).
                               Ƒ   El aparato de luz está cableado a            Ƒ   No use un reductor de luz o un
                                   través de un reductor de luz o de un             temporizador para controlar el
                                   temporizador.                                    aparato de luz. Cambie el reductor
                                                                                    de luz o el temporizador por un
                                                                                    interruptor de pared estándar de
                                                                                    encendido/apagado.




                                                        22

                                       Ex. J - Page 46 of 48
Análisis de averías (continuación)
Problema                        Causa Probable                                   Solución
Las luces se apagan dema-       El aparato de luz puede estar instalado en       Vuelva a ubicar el aparato de luz
siado tarde en la calibración   un sitio relativamente oscuro.                   o utilice la calibración 3 horas o 6
crepúsculo-al-amanecer.                                                          horas.
Las luces permanecen en-        Ƒ   El detector de movimiento puede estar        Ƒ   Reduzca la calibración del
cendidas constantemente.            absorbiendo calor de una fuente de calor         alcance (“SENS”) o vuelva a co-
                                    como una ventosa de aire, una secadora           locar el detector de movimiento.
                                    de aire, o una superficie pintada con
                                    colores brillantes y que refleja el calor.
                                Ƒ   El detector de movimiento está en la         Ƒ   Cambie el detector de movimien-
                                    fase manual.                                     to a automático. Vea Uso de la
                                                                                     fase manual en la página 21.
                                Ƒ   El aparato de luz está cableado a            Ƒ   No use un reductor de luz o un
                                    través de un reductor de luz o de un             temporizador para controlar el
                                    temporizador.                                    aparato de luz. Cambie el reduc-
                                                                                     tor de luz o el temporizador por
                                                                                     un interruptor de pared estándar
                                                                                     de encendido/apagado.
                                Ƒ   El aparato de luz está en el mismo           Ƒ   Instale el aparato de luz en un
                                    circuito que un motor, transformador             circuito sin motores, transfor-
                                    o tubo fluorescente.                             madores o tubos fluorescentes.
Las luces se encienden y se     Ƒ   El calor o la luz de los cabezales de la     Ƒ   Vuelva a colocar los cabezales
apagan.                             lámpara pueden prender y apagar al               de la lámpara lejos del detector
                                    detector de movimiento.                          de movimiento.
                                Ƒ   El calor reflejado desde otro objeto         Ƒ   Reduzca la calibración del
                                    puede estar encendiendo y apagando               alcance (“SENS”) o vuelva a co-
                                    al detector de movimiento.                       locar el detector de movimiento.
                                Ƒ   El detector de movimiento está en la         Ƒ   Mientras está en la fase
                                    fase “TEST” (PRUEBA) y calentándose.             PRUEBA, la luz sólo queda
                                                                                     encendida por 5 segundos. Fije
                                                                                     el interruptor “ON-TIME” para 1,
                                                                                     5 o 20 minutos.
Las luces destellan una vez y   El detector de movimiento está                   Vuelva a colocar los cabezales de la
luego permanecen apagadas       detectando luz de los cabezales de la            lámpara para mantener el área por
en la fase manual.              lámpara.                                         debajo del detector de movimiento
                                                                                 relativamente oscura.
El dial de temperatura de       El dial de temperatura de color ajustable        Ajuste el dial de temperatura de
color ajustable no funciona     funciona sólocuando la luz está en la            color ajustable cuando la luz esté en
en la modalidad de acento       modalidad de brillo completo.                    la modalidad de brillo completo.
(DualBrite).




                                                         23                                            HOMEDEPOT.COM
                                       Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                        Ex. J - Page 47 of 48
          ¿Tiene preguntas, problemas o piezas faltantes?
Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                           1-866-308-3976

                           HOMEDEPOT.COM


                Guarde este manual para uso futuro.




                                                                          209149-01A
                    Ex. J - Page 48 of 48
EXHIBIT K
                                                                                                   ColorTune LED
                                                                                                    Motion Light
                                                                                                       Model: 5051

Dated receipt required for warranty replacement.

                     FEATURES
•   Bright, energy saving LED light
•   DualBrite® technology
•   Adjustable color temperature
•   Automatically comes on when motion is detected.

                     UNPACKING
Be sure to remove all contents from packaging and verify
all items are present before assembling this light fixture.
This package includes the following items:
• Security Light
• Owner’s Manual
• Mounting Hardware




HARDWARE INCLUDED
Note: Six mounting bracket screws are included. The installation will only require two. Discard the unused mounting
bracket screws after installation.




Plastic plug         #6 Mounting Bracket              #8 Mounting Bracket
                     Screw (x2)                       Screw (x2)




Mounting Bolt                                                Mounting Bolt (Pre-Installed in Light Fixture)


    FRONT




Mounting Bracket                                             Mini Screwdriver

© 2019 HeathCo LLC
                                              Ex. K - Page 1 of 28
                                  To see operational and troubleshooting information and videos,              209971-01A
                                                     go to www.hzsupport.com
                                                      IMPORTANT SAFETY AND INSTALLATION INFORMATION
Before installing security light, read all instructions carefully and keep owner’s manual for future reference.
• WARNING: To prevent electric shock, ensure that the power is disconnected before installation.
• WARNING: Risk of fire. Keep the lamp heads at least 2 in. from combustible materials.
• WARNING: Shock hazard. For eave mounting, the center of the junction box must be located at least 4 1/2" (11.5 cm)
  from the outside edge of the eave.
• CAUTION: To avoid water damage and the risk of electrical shock, the motion sensor controls must be facing the
  ground when the installation is complete.
• CAUTION: Keep the lamp heads 30° below horizontal to avoid water damage and electrical shock.
• CAUTION: Burn hazard. Allow the light fixture to cool before touching.
• NOTICE: Do not connect this light fixture to a dimmer switch or timer.
• This light fixture requires 120-volts AC.
• This light fixture must be properly grounded.
• Some electrical codes require installation by a qualified electrician.
• If you want to use Manual Mode, the light fixture must be wired through a switch.
• This fixture is designed for outdoor installation and should be mounted to a wall or eaves.
• To achieve best results, this fixture should be mounted 8 feet (2.4 meters) above the ground. Note: If fixture is mounted
  higher than 8 ft. (2.4 meters), aiming the sensor down will reduce coverage distance.

The motion sensor on this light fixture detects “motion” by the movement of heat across the coverage area. The motion
sensor is more sensitive to the movement of heat moving across the coverage area and less sensitive to the movement
of heat directly towards it.



                                                                                 Motion                                           Motion



                                                                                                          Sensor


                                                           Least Sensitive                                                  Most Sensitive
                          DUSK TO DAWN
                                SENS.
                ON TIME




                                         DUAL BRITE
       20 MIN




                H
    5 MIN




                                                                                                                                                                                     DUSK TO DAWN
                                                                                                                                                                                           SENS.
                                                                                                                                                                           ON TIME




                                                                                                                                                                                                    DUAL BRITE
                   M




                             6H




                                                                                                                                                                  20 MIN




                                                                                                                                                                           H
                                                                                                                                                               5 MIN
                   L




                                3H
      1 MIN
    TEST




                                                                                                                                                                              M
                                OFF




                                                                                                                                                                                        6H
                                                                                                                                                                              L




                                                                                                                                                                                           3H
                                                                                                                                                                 1 MIN
                                                                                                                                                               TEST




                                                                                                                                            THIS   SIDE   UP
                                                                                                                                                                                           OFF




                                                            THIS   SIDE   UP




                                                            Wall Mount                                                        Eave Mount

Note: Light fixture and sensor should be mounted as shown above when installed (depending upon type of installation).

2
                                                                                           Ex. K - Page 2 of 28
                                                                               To see operational and troubleshooting information and videos,                                        209971-01
                                                                                                  go to www.hzsupport.com
                        INSTALLATION

       WARNING: Turn power off at circuit breaker or fuse.
 Place tape over circuit breaker switch and verify power is
 off at the fixture.

This fixture comes with a “Easy Install” mounting plate. It is pre-
assembled on the fixture for shipping.
1. Unscrew the large mounting bolt connecting the light fixture to
    the mounting plate and remove the mounting plate (see Figure 1).
    The mounting bolt is designed to stay in the light fixture.
                                                                                                                              Figure 1
2. Install the mounting bracket with the stamped word “FRONT”
    facing away from the junction box (see Figure 2). Use the mount-
    ing bracket screws that best fit the junction box.
3. Route the junction box wires through the hole in the mounting
    plate (see Figure 3).
                                                                                                         T
4. Place the mounting plate against the junction box (see Figure 3).                               ON
                                                                                             FR
     • Wall Mounted – The “UP” arrow must point upward
     • Eave Mounted – The “UP”arrow must point toward the building                                                                                   T
                                                                                                                                                ON



5. Insert the small mounting bolt through the mounting plate hole
                                                                                                                                           FR




    located below the threaded hole. Thread the bolt into the center
    hole of the mounting bracket (see Figure 3).Tighten bolt securely.                                                        Figure 2

                             WIRING
Insert the junction box wires into the side of the terminal block and                UP
around the ground screw (see Figure 4).Tighten terminal block screws                   /Ha
                                                                                          ut/
                                                                                              Arr
and ground screw to secure wires.                                  GN                              iba
                                                                   TerD
• White to “N (White)”                                             Tie re
                                                                      rra                                GN
                                                                                                                  UP
                                                                                                                    /Hau
                                                                                                                        t/A
                                                                                                                           rrib
                                                                                                                               a
                                                                                                         TerrD

• Black to “L (Black)”                                                                                   Tier e
                                                                                                             ra                                                                   TN
                                                                                                                                                                                       OR
                                                                                                                                                                                            F




• Bare or green ground wire to GND (ground) screw.                                                                                     N (W
                                                                                                                                       Bla hit
                                                                                                                                          nc/ e/
                                                                                                                                             Bla
                                                                                                                                                 nco)
                                                                                                                                            L (B
                                                                                                                                            No lack
                                                                                                                                   N(
                      FINAL ASSEMBLY
                                                                                                                                               ir/N /
                                                                                                                                                   egro


                                                                                                                                   BlaWhit
                                                                                                                                                         )



                                                                                                                                      nc/ e/
                                                                                                                                         Bla
1. Double check that all wiring connections are securely connected.                                                                          nc   o)
                                                                                                                                           L(
2. Align the bottom edge of the light fixture with the bottom edge                                                                         NoBlack
                                                                                                                                              ir/N /
   of the mounting plate. Tilt the light fixture toward the mounting                                                                              egr
                                                                                                                                                               o)
                                                                                                                              Figure 3
   plate, making sure the light fixture is centered on the mounting
   plate.                                                                                                    UP/Haut/Arriba


   IMPORTANT: The two pins on the rear of the light fixture must
   insert into the terminal block for the light to work.                                  GND
                                                                                          Terre
                                                                                                                                                             N (White/
                                                                                                                                                             Blanc/Blanco)

3. Tighten the mounting bolt securely being careful not to overtighten                    Tierra                                                                    L (Black/
                                                                                                                                                                    Noir/Negro)
   (see Figure 5).




                                                                                                                              Figure 4

209971-01
                                                Ex. K - Page 3 of 28
                                   To see operational and troubleshooting information and videos,                                                                                               3
                                                     go to www.hzsupport.com
   IMPORTANT:
    • If wall mounted, make sure the fixture is mounted with the
      sensor below the lamp heads.
    • If eave mounted, mount the fixture with sensor facing away
      from the house wall. Rotate the sensor so the controls face the
      ground.
4. Push the plastic plug firmly into the mounting bolt hole on the
   light fixture (see Figure 5).
5. Caulk around mounting plate and mounting surface with silicone
   weather sealant (see Figure 6).

              TESTING AND ADJUSTMENTS                                                                    Figure 5



        CAUTION: To avoid water damage and risk of electrical
    shock, motion sensor controls must be facing the ground
    when installation is complete.

1. Turn on the circuit breaker and light switch.
   Note: The motion sensor has a 1 minute warm up period before
   it will detect motion. When first turned on wait 1 minute.
2. Slide the sensitivity (SENS) switch to the “LO” position, the                                         Figure 6
   ON-TIME switch to the TEST position, and the DUALBRITE
   switch to the OFF position (see Figure 7).
3. Walk through the coverage area noting where you are when the
   lights turn on. Also, the red LED behind the motion sensor lens                                   1 MIN         5 MIN
                                                                                                   TEST               20 MIN
   will flash several times when motion is detected (see Figure 8).
4. If needed, gently grasp the motion sensor and move it from side                                                    ON TIME
                                                                                                          L    M      H
   to side or up and down to adjust the detection zone.
5. If needed, gently grasp the lamp heads and move them from side                                                        SENS.
   to side or up and down to adjust the light coverage area.
                                                                                                              6H
                                                                                                   OFF   3H        DUSK TO DAWN


6. Adjust the sensitivity (SENS) switch as needed (“LO”, “M”,
   “HI”). Sensitivity set too high may increase false triggering.                                                  DUAL BRITE




                         FINAL SETUP
                                                                                                         Figure 7
1. Set the amount of ON-TIME you want the lights to stay on after
   all motion has stopped (1, 5, or 20 minutes).
2. Set the DUALBRITE switch to the amount of time after dusk
   you want the lights on at low level (Off, 3, 6 Hrs., Dusk-to-Dawn).
   See DualBrite Timer section for more information.




                                                                                                         Figure 8

4
                                               Ex. K - Page 4 of 28
                                  To see operational and troubleshooting information and videos,                                  209971-01
                                                    go to www.hzsupport.com
                                       IMPORTANT CONSIDERATIONS
AVOID AIMING THE SENSOR AT:
• Below are examples of objects that might produce heat and may cause the motion sensor to trigger:
  • Pools of Water                 • Air Conditioners                 • Dryer Vents
  • Animals                        • Heating Vents                    • Automobile Traffic
  If you suspect that a heat source of this type is triggering the motion sensor, reduce the sensitivity.
• Areas where pets or traffic may trigger the motion sensor.
• Nearby large, light-colored objects reflecting light may trigger the shut-off feature. Do not point other lights at the
  motion sensor.
SEASONAL CHANGES:
The motion sensor works by sensing temperature changes across its field of view. The closer the surrounding tempera-
ture is to a person’s body heat, the less sensitive the sensor will appear. The greater the temperature difference, the more
sensitive the sensor will appear. The sensitivity (SENS) switch might need to be readjusted as the outside temperature
changes for the different seasons. This is a normal part of the light sensor’s operation.
                                                 DUALBRITE TIMER
DualBrite mode is a selectable feature that turns the light on at a reduced (accent) level at dusk. When motion is de-
tected, the light will increase to full bright for the amount of the ON-TIME setting (1, 5, or 20 minutes) then returns to
DualBrite mode. The light will stay on at the reduced light level for the amount of time selected (Off, 3 hr., 6 hr., dusk-
to-dawn) and then turn off completely. Once the DualBrite timer runs out, the light will turn ON only when motion
is detected. Selecting OFF disables the DualBrite feature, however the motion sensing features will continue to work.
                                          LED COLOR TEMPERATURE                                           1 MIN
                                                                                                        TEST
                                                                                                                       5 MIN
                                                                                                                          20 MIN

Note: The Adjustable Color Temperature adjustment is only available when the light is
in full-bright mode. When the light is in accent (DualBrite) mode, the LED color is
                                                                                                                                   1 MIN        5 MIN
                                                                                                                           ON TIME
                                                                                                                                TEST               20 MIN

                                                                                                              L    M       H
pre-set to 3000K (Kelvin).                                                                                                             L    M
                                                                                                                                                   ON TIME
                                                                                                                                                   H


• Turn the Adjustable Color Temperature dial toward the “Blue” color to increase the
                                                                                                                             SENS.
  color temperature toward daylight (5000K).                                                           OFF   3H
                                                                                                                  6H
                                                                                                                       DUSK TO DAWN
                                                                                                                                OFF 3H
                                                                                                                                           6H
                                                                                                                                                      SENS.
                                                                                                                                                DUSK TO DAWN



• Turn the Adjustable Color Temperature dial toward the “Orange” color to decrease                                                              DUAL BRITE

  the color temperature toward warm white (2700K).                                                                     DUAL BRITE


                                 MANUAL MODE
Manual mode overrides the motion sensor and “ON‑TIME”
control so the light will operate full bright. This feature only OFF       ON           OFF         ON
works at night and only for one night at a time. The motion
sensor will reset to motion sensing mode after 6 hours or
sunrise, whichever comes first. Manual mode can be toggled
on and off using a wall switch. Note: If the power to the
light fixture is off for more than 5 seconds, allow the mo-
tion sensor to warm up prior to switching to manual mode.
• Ensure the power to the light is ON and the sensor has               Less than 3 seconds
   warmed up (60 seconds).
• To turn manual mode on, switch the power OFF–ON–OFF–ON at the wall switch within 3 seconds.
• To turn manual mode off, switch the power OFF–ON–OFF–ON at the wall switch within 3 seconds.
IMPORTANT: If manual mode does not turn ON or OFF, use a slower pace turning the power ON and OFF at the wall
switch while staying within 3 seconds.

209971-01
                                              Ex. K - Page 5 of 28
                                  To see operational and troubleshooting information and videos,                                            5
                                                     go to www.hzsupport.com
                                                          SPECIFICATIONS
Range	���������������������������������������������������Up to 70 ft. (21 m) [varies with surrounding temperature].
Sensing Angle	��������������������������������������Up to 240°
Power Requirements	�����������������������������120 VAC, 60 Hz
Electrical load........................................40 Watts
Operating Modes	���������������������������������TEST, MOTION ACTIVATED, and MANUAL MODE
ON-Timer	��������������������������������������������1, 5, 20 minutes
Test Timer	��������������������������������������������5 Seconds
Manual Mode Timer	����������������������������Maximum 6 Hours
Sensitivity (SENS)	�������������������������������“LO”, “M”, “HI”
LED Lumens	���������������������������������������3000
LED Color Temperature	����������������������Low light temp. (3000K); full-bright temp. (adjustable: 2700K to 5000K)


                                                TROUBLESHOOTING GUIDE
    SYMPTOM                        POSSIBLE CAUSE                                         SOLUTION
    The light will not come on.    1. Light switch is turned off.                         1.   Turn light switch on.
                                   2. Fuse is blown or circuit breaker is turned off.     2.   Replace fuse or turn circuit breaker on.
                                   3. Daylight turn-off (photocell) is in effect.         3.   Recheck after dark.
                                   4. The circuit wiring is incorrect, if this is a new   4.   Verify wiring is correct.
                                      installation.
                                   5. The motion sensor is aimed in the wrong             5. Re-aim the motion sensor to cover the
                                      direction.                                             desired area.
                                   6. The outside air temperature is close to the         6. Increase the “SENS” setting. See Seasonal
                                      same as a person’s body heat.                          Changes on page 5 for more information.
    The light comes on during      1. The motion sensor may be installed in a             1. The light fixture is operating normally under
    the day.                          relatively dark location.                              these circumstances.
                                   2. The “ON-TIME” switch is in the “TEST”               2. Set the “ON-TIME” switch to the 1, 5, or 20
                                      position.                                              minute setting.
    The light comes on for no      1. The motion sensor may be sensing small              1. Decrease the “SENS” setting or reposition
    apparent reason.                  animals or automobile traffic.                         the motion sensor.
                                   2. The “SENS” switch is set too high.                  2. Decrease the “SENS” setting.
                                   3. The “DUALBRITE” switch is in the 3 hour,            3. The light fixture is operating normally under
                                      6 hour, or dusk-to-dawn setting.                       these circumstances.
                                   4. The outside temperature is much warmer or           4. Decrease the “SENS” setting. See Seasonal
                                      cooler than a person’s body heat (summer or            Changes on page 5 for more information.
                                      winter).
                                   5. The light fixture is wired through a dimmer         5. Do not use a dimmer or timer to control the
                                      or timer.                                              light fixture. Replace the dimmer or timer
                                                                                             with a standard on/off wall switch.
    The lights turn off too late   The light fixture may be installed in a relatively     Relocate the light fixture or use the 3 hour or 6
    in Dusk-to-Dawn setting.       dark location.                                         hour setting.




6
                                                     Ex. K - Page 6 of 28
                                         To see operational and troubleshooting information and videos,                               209971-01
                                                            go to www.hzsupport.com
 SYMPTOM                        POSSIBLE CAUSE                                        SOLUTION
 The lights stay on             1. The motion sensor may be picking up a heat         1. Decrease the “SENS” setting or reposition
 continuously.                     source like an air vent, dryer vent, or brightly      the motion sensor.
                                   painted, heat-reflective surface.
                                2. The motion sensor is in manual mode.               2. Set ON-TIME switch to 1, 5, or 20 minutes.
                                                                                         Follow Manual Mode instructions on page 5
                                                                                         to reset.
                                3. The light fixture is wired through a dimmer        3. Do not use a dimmer or timer to control the
                                   or timer.                                             light fixture. Replace the dimmer or timer
                                                                                         with a standard on/off wall switch.
                                4. The light fixture is on the same circuit as a      4. Install the light fixture on a circuit without
                                   motor, transformer, or fluorescent bulb.              motors, transformers, or fluorescent bulbs.
 The lights flash on and off.   1. Heat or light from the lamp heads may be           1. Reposition the lamp heads away from the
                                   turning the motion sensor on and off.                 motion sensor.
                                2. Heat is being reflected from other objects         2. Decrease the “SENS” setting or reposition
                                   and may be turning the motion sensor on               the motion sensor.
                                   and off.
                                3. The motion sensor is in “TEST” mode and            3. While in TEST mode, the light only stays on
                                   warming up.                                           for 5 seconds. Set ON-TIME switch to 1, 5,
                                                                                         or 20 minutes.
                                4. A utility company has installed a Smart            4. The Smart Meter device can create an
                                   Meter device close to the light fixture.              interference with motion sensing lights.
                                                                                         Relocate the light fixture away from this type
                                                                                         of meter.
 The lights flash once then     The motion sensor is detecting light from the         Reposition the lamp heads to keep the area below
 stay off in manual mode.       lamp heads.                                           the motion sensor relatively dark.




209971-01
                                                  Ex. K - Page 7 of 28
                                      To see operational and troubleshooting information and videos,                                      7
                                                         go to www.hzsupport.com
                                                TECHNICAL SERVICE
 Please call 1-800-858-8501 (English speaking only) for assistance before returning product to
                                            store.
If you experience a problem, follow this guide. You may also want to visit our Web site at: www.hzsupport.com. If the
problem persists, call* for assistance at 1-800-858-8501 (English speaking only), 8:00 AM to 5:00 PM CST (M-F).
You may also write* to:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service
* If contacting Technical Service, please have the following information available: Model Number, Date of Purchase,
and Place of Purchase.
                                  No Service Parts Available for this Product
Please keep your dated sales receipt, it is required for all warranty requests.




                                       FIVE YEAR LIMITED WARRANTY
    This is a “Limited Warranty” which gives you specific legal rights. You may also have other rights which vary from
    state to state or province to province.
    For a period of five years from the date of purchase, any malfunction caused by factory defective parts or workman-
    ship will be corrected at no charge to you.
    Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries,
    and other expendable items are not covered by this warranty. Unauthorized service or modification of the product
    or of any furnished component will void this warranty in its entirety. This warranty does not include reimbursement
    for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.
    This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and com-
    ponents that a customer uses in conjunction with our products.
    THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
    INCLUDING ANY WARRANTY, REPRESENTATION OR CONDITION OF MERCHANT ABILITY
    OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFI-
    CALLY IN LIEU OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.
    REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE
    SHALL BE NO LIABILITY ON THE PART OF HEATHCO LLC FOR ANY SPECIAL, INDIRECT,
    INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY
    LOSS OF BUSINESS OR PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do
    not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion
    may not apply to you.
    Please keep your dated sales receipt, it is required for all warranty requests.


8
                                               Ex. K - Page 8 of 28
                                   To see operational and troubleshooting information and videos,                 209971-01
                                                      go to www.hzsupport.com
                                                                            Luz DEL ColorTune con
                                                                           detector de movimiento
                                                                                                           Modelo: 5051

Se necesita el recibo fechado para reemplazo bajo garantía.

               CARACTERÍSTICAS
•   Luz LED brillante de bajo consumo de energía
•   Tecnología DualBrite®
•   Ajuste de temperatura de color
•   Se enciende automáticamente al detectar movimiento.

                   DESEMPAQUE
Asegúrese de retirar todo el contenido del empaque y
verificar que todos los elementos estén incluidos antes de
ensamblar este aparato de luz. Este paquete incluye los
siguientes elementos:
• Luz de seguridad
• Manual del propietario
• Ferretería de montaje




FERRETERÍA INCLUIDA
Nota: Se incluyen seis tornillos para el soporte de montaje. La instalación sólo requiere dos. Deseche los tornillos del
soporte de montaje no utilizados luego de la instalación.




Enchufe de              Tornillo n°6 de soporte               Tornillo n°8 de soporte
plástico                de montaje (x2)                       de montaje (x2)




Tornillo de montaje				                                       Tornillo de montaje (Preinstalado en el aparato)


    FRONT




Soporte de montaje                                            Mini-destornillador

209971-01
© 2019 HeathCo LLC
                                               Ex. K - Page 9 of 28
                            Para ver más información y vídeos sobre operación y resolución de problemas,         209971-01 9S
                                                    visite www.hzsupport.com
                                                       INFORMACIÓN IMPORTANTE DE SEGURIDAD E INSTALACIÓN
Antes de instalar la luz de seguridad, lea todas las instrucciones con cuidado y guarde el manual del propietario para
futura referencia.
• ADVERTENCIA: Para evitar descargas eléctricas, asegúrese de que la alimentación esté desconectada antes de la ins-
  talación.
• ADVERTENCIA: Riesgo de incendio. Mantenga las bombillas alejadas al menos 2 pulgadas (51mm) de materiales
  combustibles.
• ADVERTENCIA: Peligro de descarga eléctrica. Para montaje en aleros, el centro de la caja de conexiones debe estar ubicado
  al menos a 4 1/2 Pulg. (11,5 cm) desde el borde exterior del alero.
• PRECAUCIÓN: Para evitar daños por el agua y el riesgo de una descarga eléctrica, los controles del detector de movi-
  miento deben estar de cara al suelo cuando la instalación esté terminada.
• PRECAUCIÓN: Mantenga los porta bombillas inclinados a 30° por debajo de la línea horizontal para evitar daños por
  el agua o una descarga eléctrica.
• PRECAUCIÓN: Peligro de quemaduras. Deje que el aparato de luz se enfríe antes de tocarlo.
• AVISO: No conecte este aparato de luz a un interruptor reductor de luz ni a un temporizador.
• Este aparato de luz requiere 120 voltios CA.
• Este aparato de luz debe estar correctamente conectado a tierra.
• Algunas normativas eléctricas exigen que la instalación la realice un electricista calificado.
• Si desea utilizar la fase Manual, la lámpara debe estar conectada a través de un interruptor.
• Este aparato está diseñado para una instalación al aire libre y se lo debe montar en una pared o en aleros.
• Para lograr los mejores resultados, este aparato debe montarse a 8 pies (2,4 metros) por encima del suelo. Nota: Si el
  aparato está instalado a más de 8 pies (2,4 m), si se apunta el detector hacia abajo se reducirá la distancia de cobertura.
El detector de movimiento de este aparato de luz detecta “movimiento” debido al movimiento del calor a través del
área de cobertura. El detector de movimiento es más sensible a la circulación del calor que se mueve a través del área de
cobertura y menos sensible a la circulación del calor que va directamente hacia él.


                                                                                    Movimiento                       Movimiento



                                                                                                   Detector


                                                             Lo menos sensible                                  Lo más sensible
                           DUSK TO DAWN
                                 SENS.
                 ON TIME




                                          DUAL BRITE
        20 MIN




                 H
     5 MIN




                                                                                                                                                                          DUSK TO DAWN
                                                                                                                                                                                SENS.
                                                                                                                                                                ON TIME




                                                                                                                                                                                         DUAL BRITE
                    M




                              6H




                                                                                                                                                       20 MIN




                                                                                                                                                                H
                                                                                                                                                    5 MIN
                    L




                                 3H
       1 MIN
     TEST




                                                                                                                                                                   M
                                 OFF




                                                                                                                                                                             6H
                                                                                                                                                                   L




                                                                                                                                                                                3H
                                                                                                                                                      1 MIN
                                                                                                                                                    TEST




                                                                                                                                 THIS   SIDE   UP
                                                                                                                                                                                OFF




                                                                 THIS   SIDE   UP




                                                             Montaje en pared                                  Montaje en alero

Nota: La lámpara y el sensor debe montarse como se indica arriba, una vez instalado (según el tipo de instalación).

10
                                                                                            Ex. K - Page 10 of 28
                                                             Para ver más información y vídeos sobre operación y resolución de problemas,                                 209971-01
                                                                                     visite www.hzsupport.com
                         INSTALACIÓN

       ADVERTENCIA: Desconecte la energía en el fusible
 o cortacircuitos. Coloque cinta encima del interruptor de
 cortacircuitos y verifique que la energía está apagada en
 la luminaria.

Este dispositivo viene con una placa de montaje “Easy Install”(conexión
rápida). Está pre-instalado en el aparato para ser enviado.
1. Desenrosque el tornillo grande de montaje que conecta la lámpara
    a la placa de montaje y retire la placa de montaje (ver Figura 1). El
    tornillo de montaje está diseñado para permanecer en la lámpara.                                                           Figura 1
2. Instale el soporte de montaje con la palabra estampada “FRONT”
    de espaldas a la caja de conexiones (vea la Figura 2). Use los
    tornillos del soporte de montaje que mejor se adapten a la caja
    de conexiones.
3. Pase los cables de la caja de conexiones por el agujero que está                                       T
                                                                                                    ON
    en la placa de montaje (vea la Figura 3).                                                 FR

4. Coloque la placa de montaje contra la caja de conexiones (vea la
    Figura 3).                                                                                                                              FR
                                                                                                                                                 ON
                                                                                                                                                      T




     • Montaje en pared - La flecha “UP” debe apuntar hacia arriba.
     • Montaje en alero - La flecha “UP”debe apuntar hacia el edificio.                                                        Figura 2
5. Inserte el tornillo pequeño de montaje por el agujero de la placa
    de montaje situado debajo del agujero roscado. Enrosque el perno
    en el orificio central del soporte de montaje (ver Figura 3). Apriete
    el perno de forma segura.                                                         UP
                                                                                        /Ha
                                                                                           ut/
                                                                                               Arr
                                                                          GN                        iba
                            CABLEADO                                      TerD
                                                                          Tie re
                                                                                                                   UP
                                                                                                                     /Hau

                                                                             rra
                                                                                                                         t/A

Inserte los cables de la caja de conexiones en el lado del bloque de
                                                                                                                            rrib
                                                                                                          GN                    a
                                                                                                          TerrD
                                                                                                          Tier e
                                                                                                              ra                                                                   TN



terminales y al rededor del tornillo de tierra (ver la Figura 4). Aprie-
                                                                                                                                                                                        OR
                                                                                                                                                                                             F




te los tornillos del bloque de terminales y el tornillo de tierra para
                                                                                                                                        N (W
                                                                                                                                        Bla hit
                                                                                                                                           nc/ e/
                                                                                                                                              Bla
                                                                                                                                                  nco)


asegurar los cables.
                                                                                                                                             L (B
                                                                                                                                             No lack
                                                                                                                                    N(          ir/N /
                                                                                                                                                    egro


                                                                                                                                    BlaWhit
                                                                                                                                                          )



• Blanco con “N (blanco)”                                                                                                              nc/ e/
                                                                                                                                          Bla
                                                                                                                                              nc   o)
• Negro con “L (negro)”                                                                                                                     L(
• Alambre desnudo o verde con el tornillo GND (tierra)                                                                                      NoBlack
                                                                                                                                               ir/N /
                                                                                                                                                   egr
                                                                                                                                                                o)
                                                                                                                               Figura 3
                       MONTAJE FINAL                                                                          UP/Haut/Arriba

1. Asegúrese de que todas las conexiones de los cables estén bien
   conectadas.                                                                                                                                                N (White/
                                                                                           GND                                                                Blanc/Blanco)
2. Alinee el borde inferior de la lámpara con el borde inferior de la                      Terre
                                                                                           Tierra                                                                    L (Black/
   placa de montaje. Incline la lámpara hacia la placa de montaje,                                                                                                   Noir/Negro)


   asegurándose de que la lámpara esté centrada en la placa de
   montaje.
   IMPORTANTE: Las dos clavijas de la parte posterior de la lám-
   para se deben insertar en el bloque de terminales para que la luz
   funcione.                                                                                                                   Figura 4

209971-01
                                               Ex. K - Page 11 of 28
                             Para ver más información y vídeos sobre operación y resolución de problemas,                                                                                11
                                                      visite www.hzsupport.com
3. Apriete bien el tornillo de montaje teniendo cuidado de no
   apretarlo demasiado (vea la Figura 5).
   IMPORTANTE:
    • Si lo monta en la pared, asegúrese de que el aparato esté
      montado con el detector debajo de las cabezas de la lámpara.
    • Si lo monta en un alero, monte el aparato con detector de
      espaldas a la pared de la casa. Gire el detector de manera que
      los controles miren hacia el suelo.
4. Empuje el tapón de plástico firmemente en el orificio del perno
   de montaje de la lámpara (vea la Figura 5).
5. Calafatee alrededor de la placa de montaje y de la superficie de
                                                                                                          Figura 5
   montaje con un sellador de silicona (vea la Figura 6).

                   PRUEBAS Y AJUSTES

       PRECAUCIÓN: Para evitar daños por el agua y el riesgo
 de una descarga eléctrica, los controles del detector de mo-
 vimiento deben estar de cara al suelo cuando la instalación
 esté terminada.

1. Conecte el disyuntor y el interruptor de la luz.
   Nota: El detector de movimiento tiene un período de 1 minuto de                                        Figura 6
   calentamiento antes de detectar movimiento. Cuando lo prenda
   por primera vez espere 1 minuto.
2. Deslice el interruptor de sensibilidad (SENS) a la posición “LO”,                                  1 MIN         5 MIN
                                                                                                    TEST               20 MIN
   el interruptor ON-TIME a la posición TEST, y el interruptor
   DUALBRITE a la posición OFF (vea la Figura 7).                                                                      ON TIME

3. Camine por el área de cobertura y note dónde está usted cuando
                                                                                                           L    M      H


   las luces se encienden. Además, la LED roja detrás de la lente del
   detector de movimiento destellará varias veces cuando se detecta                                 OFF   3H
                                                                                                               6H
                                                                                                                          SENS.
                                                                                                                    DUSK TO DAWN

   movimiento (vea la Figura 8).
4. Si es necesario, sujete suavemente el detector de movimiento y                                                   DUAL BRITE

   muévalo de lado a lado o de arriba hacia abajo para ajustar la zona
   de detección.
5. Si es necesario, sujete suavemente los cabezales de la lámpara y                                       Figura 7
   muévalas de lado a lado o de arriba hacia abajo para ajustar el
   área de cobertura de la luz.
6. Ajuste el interruptor de sensibilidad (SENS), según sea necesa-
   rio (“LO”, “M”, “HI”). Una sensibilidad demasiado alta puede
   aumentar las falsas alarmas.

                    REGULACIÓN FINAL
1. Ajuste la cantidad de duración (ON-TIME) que desea que las
   luces se queden prendidas después de que todo movimiento haya
   cesado (1, 5 o 20 minutos).
2. Para una iluminación ornamental de baja intensidad, ponga el                                           Figura 8

12
                                             Ex. K - Page 12 of 28
                                  Para ver más información y vídeos sobre operación y resolución de problemas,                     209971-01
                                                    visite www.hzsupport.com
    interruptor de DUALBRITE en la posición de 3, 6, o del Dusk-to-Dawn (atardecer‑al‑amanecer). Vea la sección
    Temporizador DualBrite para más información.

                                      CONSIDERACIONES IMPORTANTES
EVITE APUNTAR EL DETECTOR A:
• A continuación hay ejemplos de objetos que pueden producir calor y pueden causar que el detector de movimiento se
  active:
  • Pozos de agua                • Acondicionadores de aire          • Ventosas de la secadora
  • Animales                     • Ventosas de calefacción           • Tráfico de carros
  Si sospecha que una fuente de calor de este tipo está activando el detector de movimiento, reduzca la sensibilidad.
• Zonas donde animales domésticos o el tráfico puedan activar el detector de movimiento.
• Los objetos grandes cercanos y de colores resplandecientes que reflejan la luz del día pueden hacer que el detector se
  apague. No apunte otras luces al detector de movimiento.
CAMBIOS DE TEMPORADA:
El detector de movimiento funciona detectando los cambios de temperatura a través de su campo de visión. Cuanto
más cerca esté la temperatura ambiente al calor del cuerpo de una persona, el detector aparecerá menos sensible. Cuanto
mayor sea la diferencia de temperatura, mayor aparecerá la sensibilidad del detector. Puede ser necesario modificar el
interruptor de sensibilidad (SENS) a medida que la temperatura exterior cambia de una estación a la otra. Esta es una
parte normal del funcionamiento del detector de luz.

                                           TEMPORIZADOR DUALBRITE
La fase DualBrite es una característica seleccionable que enciende la luz a un nivel reducido (acento) al atardecer. Cuando
detecta movimiento, la luz aumenta a todo su resplandor de acuerdo al ajuste de duración (ON-TIME) fijado (1, 5 o 20
minutos) y luego vuelve al modo DualBrite. La luz permancerá encendida a nivel de luz reducida de acuerdo al tiempo
seleccionado (apagado, 3 hr., 6 hr., dusk-to-dawn) y luego se apagará por completo. Una vez que el temporizador Dual-
Brite se agote, la luz se encenderá sólo cuando detecta movimiento. Si selecciona OFF desactiva la función DualBrite,
sin embargo, las características de detección de movimiento seguirán funcionando.

                                       LED DE TEMPERATURA DE COLOR
                                                                                                                   1 MIN        5 MIN
                                                                                                                 TEST              20 MIN


Nota: El ajuste de temperatura de color ajustable está disponible sólo cuando la luz está en                                                1 MIN        5 MIN


modalidad de brillo completo. Cuando la luz está en la modalidad de acento (DualBrite),                                             ON TIME
                                                                                                                                         TEST               20 MIN

                                                                                                                       L    M       H

el color del LED está preprogramado a 3000K (Kelvin).                                                                                           L    M
                                                                                                                                                            ON TIME
                                                                                                                                                            H



• Gire el dial de temperatura de color ajustable hacia el color "Azul" para aumentar la                                               SENS.                    SENS.
                                                                                                                           6H
   temperatura del color hacia la luz del día (5000K).
                                                                                                                                                    6H
                                                                                                                OFF   3H        DUSK TO DAWN
                                                                                                                                         OFF 3H          DUSK TO DAWN




• Gire el selector de Temperatura de color ajustable hacia el color “Naranja”para disminuir                                                              DUAL BRITE



   la temperatura de color hacia el blanco cálido (2700K).                                                                      DUAL BRITE



                      FASE MANUAL
                                                                            APAGADO         ENCENDIDO        APAGADO        ENCENDIDO
La fase manual anula el detector de movimiento y el control de
duración (“ON-TIME”), de esta forma la lámpara operará con
todo su brillo. Esta característica funciona solamente en la noche
y solamente una noche a la vez. El detector de movimiento se
reiniciará en la modalidad de detección de movimiento después de
6 horas o cuando salga el sol, lo que ocurra primero. La fase manual
puede también alternar entre encendido y apagado mediante el                                 Menos de 3 segundos
interruptor de pared. Nota: Si la energía eléctrica al aparato de

209971-01
                                                Ex. K - Page 13 of 28
                              Para ver más información y vídeos sobre operación y resolución de problemas,                                          13
                                                      visite www.hzsupport.com
luz es apagada por más de 5 segundos, deje que el detector de movimiento se caliente antes del cambio a la fase manual.
• Asegúrese de que la luz está encendida (ON) y de que el detector se ha calentado (60 segundos).
• Para activar la modalidad manual, APAGUE-PRENDA- APAGUE- PRENDA la alimentación en el interruptor de
  pared en 3 segundos.
• Para desactivar la modalidad manual, APAGUE-PRENDA- APAGUE- PRENDA la alimentación en el interruptor
  de pared en 3 segundos.
IMPORTANTE: Si la modalidad manual no se ACTIVA o DESACTIVA, utilice un ritmo más lento para ACTIVAR y
DESACTIVAR usando el interruptor de pared mientras lo hace dentro de 3 segundos.

                                                    ESPECIFICACIONES
Alcance.......................................................... Hasta 21 m (varía con la temperatura circundante).
Angulo de detección...................................... Hasta 240°
Requisitos de Energía.................................... 120 VCA, 60 Hz
Carga eléctrica............................................... 40 Vatios
Fases de Operación........................................ PRUEBA, ACTIVADO POR MOVIMIENTO y FASE MANUAL
Temporizador de duración (del encendido)... 1, 5 o 20 minutos
Temporizador de prueba................................ 5 segundos
Temporizador de fase manual........................ Máximo 6 Horas
Alcance (SENS)............................................ “LO”, “M”, “HI”
Lúmenes LED............................................... 3000
LED de temperatura de color	����������������������� Temperatura de luz baja. (3000K); temperatura de pleno brillo. (Ajustable:
                                                                  de 2700K a 5000K)


                                    GUIA DE INVESTIGACION DE AVERIAS
 SÍNTOMA                  POSIBLE CAUSA                                         SOLUCIÓN
 La luz no se enciende.   1. El interruptor de la luz está apagado.             1. Encienda el interruptor de la luz.
                          2. El fusible está quemado o el disyuntor está        2. Cambie el fusible o conecte el disyuntor.
                             desconectado.
                          3. El apagado de la luz diurna (fotocélula) está      3. Vuelva a revisar al amanecer.
                             vigente.
                          4. El cableado del circuito es incorrecto, si esta    4. Verifique que el cableado esté correcto.
                             es una instalación nueva.
                          5. El detector de movimiento está enfocando a         5. Vuelva a enfocar el detector de movimiento para
                             la dirección incorrecta.                              que cubra el área deseada.
                          6. La temperatura del aire exterior está cercana al   6. Aumente la calibración del alcance (“SENS”). Vea
                             calor corporal de una persona.                        Cambios de Temporada en la página 13 para más
                                                                                   información.
 La luz se enciende       1. El detector de movimiento puede estar instalado    1. El aparato de luz está operando normalmente bajo estas
 durante el día.             en un sitio relativamente oscuro.                     circunstancias.
                          2. El interruptor de duración (“ON-TIME”)             2. Coloque el interruptor de duración (“ON-TIME”)
                             está en la posición prueba (“TEST”).                  en la calibración 1, 5 o 20 minutos.




14
                                                 Ex. K - Page 14 of 28
                              Para ver más información y vídeos sobre operación y resolución de problemas,                       209971-01
                                                      visite www.hzsupport.com
 SÍNTOMA                   POSIBLE CAUSA                                         SOLUCIÓN
 La luz se enciende sin    1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 razón aparente.              detectando pequeños animales o tráfico                vuelva a colocar el detector de movimiento.
                              automotor.
                           2. El interruptor “SENS” está fijado demasiado        2. Reduzca la calibración del alcance (“SENS”).
                              alto.
                           3. El interruptor “DUALBRITE” está en la              3. El aparato de luz está operando normalmente bajo
                              calibración 3 horas, 6 horas, o del crepúsculo        estas circunstancias.
                              al amanecer.
                           4. La temperatura exterior está más caliente o        4. Reduzca la calibración del alcance (“SENS”). Vea
                              más fría que el calor corporal de una persona         Cambios de Temporada en la página 13 para más
                              (verano o invierno).                                  información.
                           5. El aparato de luz está cableado a través de un     5. No use un reductor de luz o un temporizador para
                              reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                    luz o el temporizador por un interruptor de pared
                                                                                    estándar de encendido/apagado.
 Las luces se apagan       El aparato de luz puede estar instalado en un         Vuelva a ubicar el aparato de luz o utilice la calibración
 demasiado tarde en la     sitio relativamente oscuro.                           3 horas o 6 horas.
 calibración crepúsculo-
 al-amanecer.
 Las luces permanecen      1. El detector de movimiento puede estar              1. Reduzca la calibración del alcance (“SENS”) o
 encendidas                   absorbiendo calor de una fuente de calor como         vuelva a colocar el detector de movimiento.
 constantemente.              una ventosa de aire, una secadora de aire, o una
                              superficie pintada con colores brillantes y que
                              refleja el calor.
                           2. El detector de movimiento está en la fase          2. Fije el interruptor ON-TIME para 1, 5 o 20
                              manual.                                               minutos. Siga las instrucciones para la Fase Manual
                                                                                    en la página 13 para reiniciar.
                           3. El aparato de luz está cableado a través de un     3. No use un reductor de luz o un temporizador para
                              reductor de luz o de un temporizador.                 controlar el aparato de luz. Cambie el reductor de
                                                                                    luz o el temporizador por un interruptor de pared
                                                                                    estándar de encendido/apagado.
                           4. El aparato de luz está en el mismo circuito        4. Instale el aparato de luz en un circuito sin motores,
                              que un motor, transformador o tubo                    transformadores o tubos fluorescentes.
                              fluorescente.
 Las luces se encienden    1. El calor o la luz de las bombillas puede           1. Vuelva a colocar los cabezales de la lámpara lejos
 y se apagan.                 estar encendiendo y apagando al detector de           del detector de movimiento.
                              movimiento.
                           2. El calor reflejado desde otro objeto puede         2. Reduzca la calibración del alcance (“SENS”) o
                              estar encendiendo y apagando al detector de           vuelva a colocar el detector de movimiento.
                              movimiento.
                           3. El detector de movimiento está en la fase          3. Mientras está en la fase PRUEBA, la luz
                              “TEST” (PRUEBA) y calentándose.                       sólo queda encendida por 5 segundos. Fije el
                                                                                    interruptor ON-TIME para 1, 5 o 20 minutos.
                           4. Una empresa de servicios públicos ha               4. El dispositivo Smart Meter puede crear una
                              instalado un dispositivo de medidor                   interferencia con las luces de detección de
                              inteligente cerca de la lámpara.                      movimiento. Reubique la lámpara lejos de este
                                                                                    tipo de medidor.
 Las luces destellan       El detector de movimiento está detectando luz         Vuelva a colocar los cabezales de la lámpara
 una vez y luego           de los cabezales de la lámpara.                       para mantener el área por debajo del detector de
 permanecen apagadas                                                             movimiento relativamente oscura.
 en la fase manual.


209971-01
                                                  Ex. K - Page 15 of 28
                               Para ver más información y vídeos sobre operación y resolución de problemas,                              15
                                                       visite www.hzsupport.com
                                                   SERVICIO TÉCNICO
      Favor de llamar al 1-800-858-8501 (sólo para hablar en inglés) para pedir ayuda antes de
                                  devolver el producto a la tienda.
Si tiene algún problema, siga esta guía. Usted puede también visitar nuestro sitio Web: www.hzsupport.com. Si el
problema continúa, llame al 1-800-858-8501 (sólo para hablar en inglés), de 8:00 AM a 5:00 PM CST (L-V). Usted
puede también escribir a:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Servicio Técnico)
* Si se llama al Servicio Técnico, por favor tener lista la siguiente información: Número de Modelo, Fecha de compra y
Lugar de compra.
                          No hay piezas de servicio disponibles para este producto.
Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.




                                         GARANTÍA LIMITADA A 5 AÑOS
     Esta es una “Garantía Limitada” que le da a Ud. derechos legales específicos. Usted puede también tener otros
     derechos que varían de estado a estado o de provincia a provincia.
     Por un período de 5 años desde la fecha de compra, cualquier mal funcionamiento ocasionado por partes defectuosas
     de fábrica o mano de obra será corregido sin cargo para Ud.
     No cubierto - Servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, bombillas, ba-
     terías, u otras partes fungibles no están cubiertas por esta garantía. Los Servicios no autorizados o modificaciones
     del producto o de cualquier componente que se provee invalidarán esta garantía en su totalidad. Esta garantía no
     incluye reembolso por inconveniencia, instalación, tiempo de instalación, perdida de uso, servicio no autorizado, o
     costos de transporte de retorno.
     Esta garantía cubre solamente los productos ensamblados por HeathCo LLC y no se extiende a otros equipos o
     componentes que el consumidor usa junto con nuestros productos.
     ESTA GARANTÍA ESTÁ EXPRESAMENTE EN LUGAR DE OTRAS GARANTÍAS, EXPRESADAS
     O SOBREENTENDIDAS, INCLUYENDO CUALQUIER GARANTÍA, REPRESENTACIÓN O CON-
     DICIÓN DE COMERCIABILIDAD O QUE LOS PRODUCTOS SE ADAPTEN PARA CUALQUIER
     PROPÓSITO O USO EN PARTICULAR, Y ESPECIFICAMENTE EN LUGAR DE TODOS LOS DAÑOS
     ESPECIALES, INDIRECTOS, INCIDENTALES Y CONSECUENTES.
     LA REPARACIÓN O EL REEMPLAZO DEBERÍA SER LA ÚNICA SOLUCIÓN DEL CLIENTE Y
     NO HABRÁ RESPONSABILIDAD POR PARTE DE HEATHCO LLC POR CUALQUIER DAÑO
     ESPECIAL, INDIRECTO, INCIDENTAL O CONSECUENTE, INCLUIDOS PERO NO LIMITADOS
     A CUALQUIER PÉRDIDA DE NEGOCIO O GANACIAS SEAN O NO PREVISIBLES. Algunos estados
     o provincias no permiten la exclusión o limitación de daños incidentales o consecuentes, de modo que la limitación
     o exclusión arriba indicada puede que no se aplique a Ud.
     Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.


16
                                                Ex. K - Page 16 of 28
                              Para ver más información y vídeos sobre operación y resolución de problemas,         209971-01
                                                      visite www.hzsupport.com
                                                                         Luminaire à DEL Color-
                                                                         Tune avec détecteur de
                                                                                   mouvement
                                                                                                 Modèle : 5051
Reçu daté nécessaire pour remplacement sous garantie.

              CARACTÉRISTIQUES
•   Brillant luminaire à DEL éconergétique
•   Technologie DualBriteMD
•   Température de couleur réglable
•   S’allume automatiquement lors de la détection d’un
    mouvement.

                     DÉBALLAGE
Retirez tout le contenu de l’emballage et assurez-vous
d’avoir en main tous les éléments avant de débuter
l’assemblage. L’emballage contient les éléments suivants :
• Éclairage de sécurité
• Guide du propriétaire
• Ferrures de montage




QUINCAILLERIE FOURNIE
Remarque : Les six vis du support de montage sont fournies. L’installation n’en exige que deux. Jeter les vis du support
de montage non utilisée une fois l’installation terminée.




Bouchon de                     Vis n° 6 du support                 Vis n° 8 du support
plastique                      de montage (x2)                     de montage (x2)




Boulon de montage				                                       Boulon de montage (Pré-installé dans le luminaire)


    FRONT




Support de montage                                          Petit tournevis

© 2019 HeathCo LLC
209971-01
                                            Ex. K - Page 17 of 28
                                      Visitez www.hzsupport.com pour des renseignements                      209971-0117F
                                           et des vidéos sur l'utilisation et le dépannage
                                          IMPORTANTS RENSEIGNEMENTS DE SÉCURITÉ ET D'INSTALLATION
Avant d’installer ce luminaire de sécurité, lisez avec soin toutes les directives et conserver le guide du propriétaire aux
fins de référence.
• AVERTISSEMENT : Pour éviter les chocs électriques, assurez-vous que l’alimentation est coupée avant de commencer
   l’installation.
• AVERTISSEMENT : Risque d’incendie. Conservez au moins 2 po (51 mm) entre les lampes et toute matière combustible.
• AVERTISSEMENT : Risque de choc électrique Pour l’installation sous l’avant-toit, le centre de la boîte de jonction doit
   être situé à au moins 4 1/2 po (11,5 cm) du bord extérieur de l’avant-toit.
• ATTENTION : Pour éviter les dommages par l’eau et les risques de choc, les commandes du détecteur de mouvement
   doivent faire face au sol une fois l’installation terminée.
• ATTENTION : Conservez les lampes à un angle de 30 ° sous l’horizontale pour éviter les dommages par l’eau et les
   chocs.
• ATTENTION : Danger de brûlure. Laissez refroidir le luminaire avant d’y toucher.
• AVIS : Ne raccordez pas ce luminaire à un interrupteur gradateur ni à une minuterie.
• Ce luminaire exige une alimentation de 120 volts c.a.
• Ce luminaire doit être correctement mis à la terre.
• Dans certaines localités, le code de l’électricité exige que l’installation soit confiée à un électricien qualifié.
• Pour utiliser le mode Manuel, le luminaire doit être branché à un interrupteur.
• Ce luminaire est conçu pour une installation extérieure; il devrait être fixé à un mur ou à l’avant-toit.
• Pour des résultats optimums, ce luminaire doit être installé à 8 pieds (2,4 mètres) du sol. Remarque : Lorsque le lumi-
   naire est installé à une hauteur supérieure à 8 pi (2,4 m), le fait de diriger le détecteur vers le bas réduit la portée de la
   couverture.
Le détecteur de mouvement de ce luminaire décèle les « mouvement » grâce à un déplacement de chaleur dans la zone
de couverture. Le détecteur de mouvement est plus sensible aux déplacements de chaleur à travers la zone de couverture
qu’aux déplacements de chaleur directement dans sa direction.


                                                                             Mouvement                                      Mouvement



                                                                                                    Détecteur


                                                       Le moins sensible                                               Le plus sensible
                           DUSK TO DAWN
                                 SENS.
                 ON TIME




                                          DUAL BRITE
        20 MIN




                 H
     5 MIN




                                                                                                                                                                                DUSK TO DAWN
                                                                                                                                                                                      SENS.
                                                                                                                                                                      ON TIME




                                                                                                                                                                                               DUAL BRITE
                    M




                              6H




                                                                                                                                                             20 MIN




                                                                                                                                                                      H
                                                                                                                                                          5 MIN
                    L




                                 3H
       1 MIN
     TEST




                                                                                                                                                                         M
                                 OFF




                                                                                                                                                                                   6H
                                                                                                                                                                         L




                                                                                                                                                                                      3H
                                                                                                                                                            1 MIN
                                                                                                                                                          TEST




                                                                                                                                       THIS   SIDE   UP
                                                                                                                                                                                      OFF




                                                          THIS   SIDE   UP




                                                        Montage mural                                           Montage sous avant-toit
Remarque : Le luminaire et capteur devraient être montés comme montré ci-dessus au cours de l’installation (selon le
type d’installation.)
18
                                                                                      Ex. K - Page 18 of 28
                                                                                Visitez www.hzsupport.com pour des renseignements                                               209971-01
                                                                                     et des vidéos sur l'utilisation et le dépannage
                         INSTALLATION

      MISE EN GARDE : Coupez l’alimentation au disjoncteur ou
 au fusible. Mettez le ruban gommé sur l’interrupteur du dis-
 joncteur et vérifiez que l'alimentation est coupée au montage.

Ce luminaire comporte une plaque de montage « Easy Install » (à
branchement rapide). Cette dernière est fixée au luminaire pour
l’expédition.
1. Dévissez le gros boulon de fixation reliant le luminaire à la plaque
     de montage et enlevez la plaque de montage (voir la Figure 1). Le
                                                                                                                                   Figure 1
     boulon de montage est conçu pour demeurer dans le luminaire.
2. Installez le support de montage de sorte que le mot « FRONT »
     soit à l’opposé de la boîte de jonction (voir la Figure 2). Utilisez
     les vis du support de montage qui conviennent le mieux à la boîte
     de jonction.
3. Acheminez les fils de la boîte de jonction à travers le trou de la                                   ON
                                                                                                              T
     plaque de montage (voir la Figure 3).                                                       FR

4. Placez la plaque de montage contre la boîte de jonction (voir la
     Figure 3).                                                                                                                                 FR
                                                                                                                                                     ON
                                                                                                                                                          T




      • Montage au mur - La flèche « UP » doit pointer vers le haut
      • Montage sous l’avant-toit - La flèche « UP » doit pointer vers                                                             Figure 2
        le bâtiment
5. Insérez le petit boulon de fixation à travers le trou de la plaque
     de montage situé en-dessous du trou taraudé. Vissez ce boulon
     dans le trou central du support de montage (voir la Figure 3).                      UP
                                                                                           /Ha
                                                                                               ut/
     Serrez solidement le boulon.                                                                  Arr
                                                                                                        iba
                                                                            GN
                                                                            TerD
                             CÂBLAGE                                        Tie re
                                                                                                                       UP
                                                                                                                         /Hau

                                                                               rra
                                                                                                                             t/A
                                                                                                                                rrib
                                                                                                              GN                    a
                                                                                                              TerrD
                                                                                                              Tier e
                                                                                                                  ra


Insérez les fils de la boîte de jonction dans le côté du bornier et autour
                                                                                                                                                                                       TN
                                                                                                                                                                                            OR
                                                                                                                                                                                                 F




de la vis de mise à la terre (voir la Figure 4). Serrez les vis du bornier
                                                                                                                                            N (W
                                                                                                                                            Bla hit
                                                                                                                                               nc/ e/
                                                                                                                                                  Bla
                                                                                                                                                      nco)


ainsi que la vis de mise à la terre pour retenir les fils.
                                                                                                                                                 L (B
                                                                                                                                                 No lack
                                                                                                                                        N(          ir/N /
                                                                                                                                                        egro


                                                                                                                                        BlaWhit
                                                                                                                                                              )



• Blanc avec « N (blanc) »                                                                                                                 nc/ e/
                                                                                                                                              Bla
                                                                                                                                                  nc
• Noir avec « L (noir) »                                                                                                                               o)
                                                                                                                                                L(
• Fil dénudé ou vert avec la vis GND (mise à la terre)                                                                                          NoBlack
                                                                                                                                                   ir/N /
                                                                                                                                                       egr
                                                                                                                                                                    o)
                                                                                                                                   Figure 3
                     ASSEMBLAGE FINAL                                                                             UP/Haut/Arriba

1. Assurez-vous que tous les fils sont solidement branchés.
2. Alignez le bord inférieur du luminaire au bord inférieur de la                              GND
                                                                                                                                                                  N (White/
                                                                                                                                                                  Blanc/Blanco)
   plaque de montage. Inclinez le luminaire vers la plaque de montage,                         Terre
                                                                                               Tierra                                                                    L (Black/
   tout en vous assurant que le luminaire est centré sur la plaque de                                                                                                    Noir/Negro)

   montage.
   IMPORTANT : Les deux goupilles à l’arrière du luminaire doivent
   s’insérer dans le bornier pour que l’éclairage fonctionne.

                                                                                                                                   Figure 4

209971-01
                                                Ex. K - Page 19 of 28
                                         Visitez www.hzsupport.com pour des renseignements                                                                                                   19
                                             et des vidéos sur l'utilisation et le dépannage
3. Serrez solidement le boulon de montage, en évitant toutefois de
   trop le serrer (voir la Figure 5).
   IMPORTANT :
    • Pour une installation au mur, assurez-vous que le capteur est
       situé sous les projecteurs.
    • Pour une installation sous l’avant-toit, assurez-vous que le capteur
       est situé à l’opposé du mur du bâtiment. Faites pivoter le capteur
       de sorte que les commandes soient placées face au sol.
4. Enfoncez fermement le bouchon de plastique dans le trou du
   boulon de montage du luminaire (voir la Figure 5).
5. Appliquez un scellant d’étanchéité entre la plaque de montage et
                                                                                                     Figure 5
   la surface de montage (voir la Figure 6).

                    ESSAIS ET RÉGLAGES

      ATTENTION : Pour éviter les dommages par l’eau et les
 risques de choc, les commandes du détecteur de mouvement
 doivent faire face au sol une fois l’installation terminée.

1. Ré-enclenchez le disjoncteur puis ouvrez l’interrupteur.
   Remarque : Le détecteur de mouvement exige un réchauffement
   d’une minute avant de détecter les mouvements. La première fois                                   Figure 6
   que vous le mettez sous tension, attendez une minute.
2. Placez le commutateur de sensibilité (SENS) en position « LO »,
   le commutateur de fonctionnement (ON-TIME) en position                                        1 MIN
                                                                                               TEST
                                                                                                               5 MIN
                                                                                                                  20 MIN
   TEST et le commutateur DUALBRITE en position OFF (voir
   la Figure 7).                                                                                                  ON TIME
                                                                                                      L    M      H
3. Déplacez-vous dans la zone de couverture, en remarquant l’endroit où
   vous trouvez lorsque la lumière s’allume. Le voyant à DEL rouge situé
   derrière la lentille du détecteur de mouvement clignote à plusieurs
                                                                                                                     SENS.
                                                                                                          6H
                                                                                               OFF   3H        DUSK TO DAWN

   reprises lorsqu’un mouvement est détecté (voir la Figure 8).
4. Au besoin, agrippez doucement le détecteur de mouvement, puis                                               DUAL BRITE

   déplacez-le de droite à gauche ou du bas vers le haut pour régler
   la zone de détection.
5. Au besoin, agrippez doucement les projecteurs, puis déplacez-le de                                Figure 7
   droite à gauche ou du bas vers le haut pour régler la zone d’éclairage.
6. Réglez la sensibilité (SENS) à la valeur souhaitée (faible (LO),
   moyenne (M) ou élevée (HI)). Une sensibilité trop élevé peut
   augmenter le nombre de déclenchement non souhaité.

                        RÉGLAGE FINAL
1. Réglez la période de fonctionnement (ON-TIME), pendant
   laquelle les projecteurs demeureront allumés après que tout
   mouvement aura cessé (1, 5 ou 20 minutes).
2. Régler l’interrupteur DUALBRITE au temps d’allumage désiré,
                                                                                                     Figure 8

20
                                                Ex. K - Page 20 of 28
                                         Visitez www.hzsupport.com pour des renseignements                                    209971-01
                                             et des vidéos sur l'utilisation et le dépannage
    à faible intensité, après le crépuscule (3h, 6h, crépuscule-aurore). Consultez la section sur la Minuterie DualBrite pour
    plus de détails.

                                       RENSEIGNEMENTS IMPORTANTS
ÉVITEZ D'ORIENTER LE DÉTECTEUR VERS...
• Voici des exemples d’objets qui pourraient dégager de la chaleur, de sorte que le détecteur se déclenchera :
  • Bassin d’eau                    • Appareil de climatisation         • Sortie de sécheuse
  • Animaux                         • Sortie de chauffage               • Circulation automobile
  Si vous soupçonnez l’une de ces sources de chaleur d’entraîner le déclenchement du détecteur de mouvement, réduisez
  la sensibilité.
• Zones où des animaux de compagnie ou de la circulation pourrait déclencher le détecteur de mouvement.
• Sur de grands objets clairs à proximité qui réfléchissent la lumière du jour et risquent de déclencher le dispositif d’arrêt.
  Évitez de diriger d’autres luminaires vers le détecteur de mouvement.
MODIFICATIONS SAISONNIÈRES :
Le détecteur de mouvement fonctionne en décelant les changements de température dans son champ de vision. Plus
la température ambiante se rapproche de celle du corps humain, moins le capteur semblera sensible. Plus la différence
de température sera importante, plus le capteur semblera sensible. Il pourrait être nécessaire de modifier le réglage du
commutateur de sensibilité (SENS) lorsque la température extérieure change, d’une saison à l’autre. Cela fait partie du
fonctionnement normal du capteur du luminaire.

                                              MINUTERIE DUALBRITE
Le mode DualBrite est une fonction réglable du luminaire qui permet d’allumer l’éclairage à intensité réduite à la brunante.
Lorsqu’un mouvement est détecté, l’éclairage s’allume à pleine intensité pendant la période de fonctionnement (ON-TIME)
fixée (1, 5 ou 20 minutes), avant de repasser en mode DualBrite à intensité réduite. L’éclairage demeure à intensité réduite
pendant la période sélectionnée (Fermé, 3 hres, 6 hres, Soir au matin/Off, 3 hr., 6 hr., dusk-to-dawn), avant de s’éteindre
complètement. Une fois la minuterie DualBrite écoulée, l’éclairage s’allume uniquement lorsqu’un mouvement est détecté.
La sélection de l’option OFF désactive la fonction DualBrite, mais le détecteur de mouvement continue de fonctionner.

                                  TEMPÉRATURE DE COULEUR DE LA DEL                                             1 MIN
                                                                                                             TEST
                                                                                                                            5 MIN
                                                                                                                               20 MIN

Remarque : Le cadran Adjustable Color Temperature peut être uniquement réglé
lorsque le luminaire est en mode « pleine intensité ». Lorsque le luminaire est en mode
                                                                                                                                        1 MIN        5 MIN
                                                                                                                                ON TIME
                                                                                                                                     TEST               20 MIN

                                                                                                                   L    M       H
« éclairage d'accentuation » (DualBrite), la température de couleur de la DEL est fixée                                                     L    M
                                                                                                                                                        ON TIME
                                                                                                                                                        H

à 3 000 K (Kelvin).
• Tournez le cadran Adjustable Color Temperature vers la couleur « bleue » pour aug-
                                                                                                                                  SENS.                    SENS.
                                                                                                                       6H                       6H
                                                                                                            OFF   3H        DUSK TO DAWN
                                                                                                                                     OFF 3H          DUSK TO DAWN


  menter la température de couleur, vers la lumière du jour (5 000 K).
                                                                                                                                                     DUAL BRITE

• Tournez le cadran Adjustable Color Temperature vers la couleur « orange » pour                                            DUAL BRITE
  diminuer la température de couleur, vers la lumière chaude (2 700 K).

                                                     MODE MANUEL
Le mode manuel contourne le détecteur de mouvement et la commande « PÉRIODE DE FONCTIONNEMENT » de
sorte que l’éclairage s’allume à pleine intensité. Cette caractéristique fonctionne seulement à nuit, et une seule nuit à la fois.
Le détecteur de mouvement repasse en mode détection après six heures ou au moment du lever du soleil, selon la première
éventualité. Le mode manuel peut aussi être activé et désactivé au moyen d’un interrupteur mural. Remarque : Lorsque l’ali-
mentation du luminaire est coupée pendant plus de cinq secondes, laissez le détecteur de mouvement se réchauffer avant de
passer au mode manuel.


209971-01
                                               Ex. K - Page 21 of 28
                                         Visitez www.hzsupport.com pour des renseignements                                                      21
                                              et des vidéos sur l'utilisation et le dépannage
• Assurez-vous que le luminaire est bien SOUS TENSION et              HORS         SOUS         HORS   SOUS
  que le détecteur a eu le temps de se réchauffer (60 secondes).     TENSION      TENSION     TENSION TENSION
• Pour activer le mode manuel, exécutez la séquence HORS
  TENSION-SOUS TENSION-HORS TENSION-SOUS
  TENSION en moins de 3 secondes à l’interrupteur mural.
• Pour désactiver le mode manuel, exécutez la séquence HORS
  TENSION-SOUS TENSION-HORS TENSION-SOUS
  TENSION en moins de 3 secondes à l’interrupteur mural.                          Moins de 3 secondes
IMPORTANT : Si le mode Manuel n’est pas automatiquement
ACTIVÉ ou DÉSACTIVÉ, essayez de réduire la fréquence de MISE SOUS/HORS TENSION de l’appareil au moyen
de l’interrupteur mural, tout en actionnant toutefois ce dernier en moins de 3 secondes.

                                                     FICHE TECHNIQUE
Portée............................................................ Jusqu’à 21 m (70 pi) [Varie selon la température ambiante].
Angle de détection......................................... Jusqu’à 240°
Courant requis............................................... 120 V c.a., 60 Hz
Charge électrique........................................... 40 Watts
Modes de fonctionnement............................. ESSAI, DÉCL. PAR MOUV et CONTOURNEMENT MANUEL
Minuterie de fonctionnement........................ 1, 5 ou 20 minutes
Minuterie d’essai............................................ 5 secondes
Minuterie du mode manuel........................... Maximum 6 heures
Portée............................................................ “LO”, “M”, “HI”
Puissance DEL.............................................. 3000
Température de couleur de la DEL	�������������� Température de faible éclairage (3 000 K); température pleine intensité
                                                                   (réglable de 2 700 K à 5 000 K)


                                                 GUIDE DE DÉPANNAGE
 SYMPTÔME                  CAUSE POSSIBLE                                        SOLUTION
 L’éclairage ne s’allume   1. L’interrupteur est hors tension.                   1. Placez l’interrupteur en position ON.
 pas.                      2. Le fusible est grillé ou le disjoncteur est        2. Remplacez le fusible ou enclenchez le disjoncteur.
                              déclenché.
                           3. La photocellule est en fonction.                   3. Vérifiez de nouveau une fois la nuit tombée.
                           4. Le câblage du circuit est incorrect, s’il s’agit   4. Vérifiez le câblage.
                              d’une nouvelle installation.
                           5. Le détecteur de mouvement est orienté dans         5. Réorientez le détecteur afin de couvrir la zone
                              la mauvaise direction.                                souhaitée.
                           6. La température de l’air extérieur est proche       6. Augmentez le réglage du « SENS ». Voir la section
                              de la température corporelle d’une personne.          Modifications Saisonnières à la page 21 pour plus de
                                                                                    détails.
 La lumière s’allume       1. Le détecteur de mouvement est installé dans        1. Le luminaire fonctionne normalement dans ces
 pendant la journée.          un endroit relativement sombre.                       circonstances.
                           2. Le commutateur « ON-TIME » est en                  2. Placez le commutateur « ON-TIME » en position
                              position « TEST ».                                    1, 5 ou 20 minutes.




22
                                                 Ex. K - Page 22 of 28
                                           Visitez www.hzsupport.com pour des renseignements                                    209971-01
                                                et des vidéos sur l'utilisation et le dépannage
 SYMPTÔME                     CAUSE POSSIBLE                                       SOLUTION
 La lumière s’allume          1. Le capteur détecte de petits animaux ou la        1. Abaissez la sensibilité du SENS ou réorientez le
 sans raison apparente.          circulation automobile.                              détecteur de mouvement.
                              2. Le commutateur « SENS » est réglé à une           2. Réduisez la sensibilité du cadran « SENS ».
                                 sensibilité trop élevée.
                              3. Le commutateur « DUALBRITE» est en                3. Le luminaire fonctionne normalement dans ces
                                 position 3, 6 ou DUSK TO DAWN.                       circonstances.
                              4. La température extérieure est de loin             4. Réduisez la sensibilité du cadran « SENS ». Voir la
                                 supérieure ou inférieure à la température            section Modifications Saisonnières à la page 21 pour
                                 corporelle d’une personne (été ou hiver).            plus de détails.
                              5. Le luminaire est branché à un gradateur ou à      5. N’utilisez pas de gradateur ni de minuterie pour
                                 une minuterie.                                       commander l’éclairage. Remplacez le gradateur ou
                                                                                      la minuterie par un interrupteur mural standard.
 L’éclairage s’éteint trop    Le luminaire est installé dans un endroit            Déplacez le luminaire ou utilisez le réglage 3 heures
 tard lorsqu’il est réglé à   relativement sombre.                                 ou 6 heures.
 DUSK TO DAWN.
 L’éclairage demeure          1. Le détecteur de mouvement capte une               1. Abaissez la sensibilité du SENS ou réorientez le
 continuellement                 source de chaleur : évent, sortie de sécheuse        détecteur de mouvement.
 allumé.                         ou surface brillante réfléchissant la chaleur.
                              2. Le détecteur de mouvement est en mode             2. Réglez le commutateur ON-TIME à 1, 5 ou 20
                                 manuel.                                              minutes. Suivez les directives du mode Manuel à la
                                                                                      page 21 pour le réactiver.
                              3. Le luminaire est branché à un gradateur ou à      3. N’utilisez pas de gradateur ni de minuterie pour
                                 une minuterie.                                       commander l’éclairage. Remplacez le gradateur ou
                                                                                      la minuterie par un interrupteur mural standard.
                              4. Le luminaire est branché au même circuit          4. Branchez le luminaire à un circuit ne comportant
                                 qu’un moteur, un transformateur ou un                pas de moteur, de transformateur ni de fluorescent.
                                 fluorescent.
 Les lumières                 1. La chaleur ou la lumière des lampes activent      1. Éloignez la lampe du détecteur de mouvement.
 clignotent.                     et désactivent continuellement le détecteur
                                 de mouvement.
                              2. La chaleur est réfléchie par des objets de        2. Abaissez la sensibilité du SENS ou réorientez le
                                 sorte qu’elle active et désactive le détecteur       détecteur de mouvement.
                                 de mouvement.
                              3. Le détecteur de mouvement est en mode             3. En mode TEST, l’éclairage demeure allumé
                                 « TEST » et se réchauffe.                            seulement pendant 5 secondes. Réglez le
                                                                                      commutateur ON-TIME à 1, 5 ou 20 minutes.
                              4. Une société de services publics a installé        4. Ce type d’appareil peut créer des interférences
                                 un appareil de mesure intelligent près du            avec les luminaires à détecteur de mouvement.
                                 luminaire.                                           Éloignez le luminaire de ce type d’appareil de
                                                                                      mesure.
 En mode manuel, les          Le détecteur de mouvement capte la lumière de        Repositionnez la lampe de sorte que la zone sous le
 lumières clignotent          la lampe.                                            détecteur de mouvement soit relativement sombre.
 une fois, puis
 demeurent éteintes.




209971-01
                                                    Ex. K - Page 23 of 28
                                              Visitez www.hzsupport.com pour des renseignements                                            23
                                                   et des vidéos sur l'utilisation et le dépannage
                                                 SERVICE TECHNIQUE
 Veuillez faire le 1 800 858-8501 (service en anglais seulement) pour obtenir de l’aide avant de
                                  retourner l’article au magasin.
En cas de problème, suivez ce guide. Vous pouvez aussi visiter notre site Web à www.hzsupport.com. Si le problème
persiste, composez* le 1 800 858-8501 (service en anglais seulement), entre 8 h 00 et 17 h 00, HNC, du lundi au vendredi.
Vous pouvez aussi écrire au :
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Service technique)
* Lors d’un appel au service technique, veuillez avoir les renseignements suivants à portée de main : numéro du modèle,
date d’achat et endroit de l’achat.
                         Aucune pièce de rechange n’est disponible pour ce produit.
Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.




                                          GARANTIE LIMITÉE DE 5 ANS
     Il s’agit d’une « Garantie limitée » qui vous confère des droits juridiques spécifiques. Vous pouvez également jouir
     d’autres droits, variables d’une province à l’autre.
     Pendant une période de 5 ans à compter de la date d’achat, toute anomalie de fonctionnement imputable à un vice
     de matériau ou de main-d’oeuvre sera corrigée gratuitement.
     Exclusions de la garantie - Réparations, réglage et calibrage dus à une mauvaise utilisation, un mauvais traitement
     ou à la négligence. Les ampoules, les piles et des autres articles non durables ne sont pas couverts par cette garan-
     tie. Le service non autorisé ou la modification du produit ou d’un ou l’autre de ses composants fournis invalidera
     totalement la présente garantie. Cette   ’ garantie n’inclut pas le remboursement pour le dérangement, l’installation,
     le réglage, la perte d’utilisation, le service non autorisé ou les frais d’expédition pour le renvoi de la marchandise.
     La garantie ne couvre que les produits assemblés HeathCo LLC et ne s’étend pas aux autres équipements et com-
     posants que le client pourrait utiliser conjointement avec nos produits.
     CETTE GARANTIETIENT EXPRESSÉMENT LIEU DETOUTES AUTRES GARANTIES,EXPLICITES
     OU IMPLICITES, Y COMPRIS DE TOUTE GARANTIE DE REPRÉSENTATION OU DE CONDI-
     TION DE CONVENANCE À LA COMMERCIALISATION OU À L’EFFET QUE LES PRODUITS
     CONVIENNENT À UN BUT OU À UNE UTILISATION PARTICULIÈRE, ET SPÉCIFIQUEMENT
     DE TOUS DOMMAGES SPÉCIAUX, DIRECTS, INDIRECTS OU SECONDAIRES.
     LE REMPLACEMENT OU LA RÉPARATION CONSTITUENT LE SEUL RECOURS DU CLIENT
     ET HEATHCO LLC NE POURRA ÊTRE TENUE RESPONSABLE DE TOUS DOMMAGES SPÉ-
     CIAUX, DIRECTS, INDIRECTS OU SECONDAIRES, Y COMPRIS, SANS S’Y LIMITER, LES PERTES
     COMMERCIALES ET PERTES DE PROFIT, QU’ELLES SOIENT PRÉVISIBLES OU NON. Certaines
     provinces n’autorisent pas l’exclusion ou la limitation des dommages indirects ou secondaires, et la limitation ou
     l’exclusion ci-dessus pourrait ne pas s’appliquer à vous.
     Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.


24
                                               Ex. K - Page 24 of 28
                                         Visitez www.hzsupport.com pour des renseignements                            209971-01
                                              et des vidéos sur l'utilisation et le dépannage
This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) this device may not cause
harmful interference, and (2) this device must accept any interference received, including interference that may cause undesired operation.
Warning: Changes or modifications to this unit not expressly approved by the party responsible for compliance could void the user's
authority to operate the equipment.
Note: This equipment has been tested and found to comply with the limits for a Class B digital device, pursuant to part 15 of the FCC
Rules. These limits are designed to provide reasonable protection against harmful interference in a residential installation. This equipment
generates, uses and can radiate radio frequency energy and, if not installed and used in accordance with the instructions, may cause harmful
interference to radio communications. However, there is no guarantee that interference will not occur in a particular installation. If this
equipment does cause harmful interference to radio or television reception, which can be determined by turning the equipment off and
on, the user is encouraged to try to correct the interference by one or more of the following measures:
- Reorient or relocate the receiving antenna.
- Increase the separation between the equipment and receiver.
- Connect the equipment into an outlet on a circuit different from that to which the receiver is connected.
- Consult the dealer or an experienced radio/TV technician for help.
Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes condiciones: (1) este aparato
no puede causar interferencias perjudiciales y (2) este aparato debe aceptar cualquier interferencia recibida, incluyendo una interferencia
que pueda causar un funcionamiento indeseado.
Advertencia: los cambios o modificaciones hechas a esta unidad que no estén expresamente aprobados por la parte responsable del cum-
plimiento pueden anular la autoridad del usuario para operar el equipo.
Nota: Este equipo ha sido probado y se lo encontró que cumple con los límites para un dispositivo digital de Clase B, de acuerdo con
la parte 15 de las Normas de la FCC. Estos límites están diseñados para proporcionar una protección razonable contra interferencias
dañinas en una instalación residencial. Este equipo genera, usa y puede irradiar energía de radiofrecuencia y, si no se lo instala y usa de
acuerdo con las instrucciones, puede causar interferencia dañina a las comunicaciones de radio. Sin embargo, no hay garantía de que la
interferencia no ocurra en una instalación en particular. Si este equipo causa interferencia dañina a la recepción de radio o televisión, lo
que se puede determinar apagando y encendiendo el equipo, se recomienda que el usuario intente corregir la interferencia mediante una
o más de las siguientes medidas:
- Reoriente o reubique la antena receptora.
- Aumente la separación entre el equipo y el receptor.
- Conecte el equipo a un tomacorriente en un circuito diferente al que está conectado el receptor.
- Para recibir ayuda consulte con el distribuidor o con un técnico experto en radio / TV.
Cet appareil est conforme aux exigences de la Partie 15 des Règles du FCC. Son utilisation est assujettie aux deux conditions suivantes :
(1) cet appareil ne doit pas causer d’interférence nocive; (2) cet appareil doit accepter les interférences, y compris celles qui peuvent causer
un fonctionnement non désiré.
Avertissement : Toute modification apportée à cet appareil sans l’approbation explicite de la partie responsable de la conformité pourrait
annuler l’autorisation d’utiliser l’équipement.
Remarque : Cet appareil a été testé et déclaré conforme aux limites pour appareils numériques de classe B, selon la section 15 des règle-
ments de la FCC. Ces limites sont destinées à assurer une protection raisonnable contre les interférences nuisibles dans une installation
résidentielle. Cet appareil produit, utilise et peut émettre de l’énergie radio électrique et, s’il n’est pas installé et utilisé conformément aux
présentes instructions, peut causer des interférences nuisibles aux communications radio. Il n’existe toutefois aucune garantie que de telles
interférences ne se produiront pas dans une installation particulière. Si cet appareil cause des interférences nuisibles à la réception des
signaux de radio ou de télévision, ce qui peut être déterminé en allumant et en éteignant l’appareil, on encourage l’utilisateur d’essayer de
corriger ces interférences par l’un des moyens suivants :
- Réorienter ou repositionner l’antenne de réception.
- Augmenter la distance séparant l’appareil du récepteur.
- Brancher l’appareil sur un circuit électrique différent de celui où le récepteur est branché.
- Consulter le détaillant ou un technicien spécialisé en radio/télévision.

CAN ICES-005 (B)/NMB-005 (B)




209971-01
                                                    Ex. K - Page 25 of 28
                                         To see operational and troubleshooting information and videos,                                       25
                                                            go to www.hzsupport.com
NOTE / NOTA_____________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
26
                    Ex. K - Page 26 of 28
         To see operational and troubleshooting information and videos,   209971-01
                            go to www.hzsupport.com
NOTE / NOTA_____________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
209971-01
                       Ex. K - Page 27 of 28
            To see operational and troubleshooting information and videos,   27
                               go to www.hzsupport.com
                               Purchase Information
                             Información de la compra
                              Renseignements d’achat

     Model #:_________________________                  Date of Purchase:______________________
     Nº de modelo / N° de modèle		                      Fecha de compra / Date d’achat




                        Staple Purchase Receipt Here
                      Engrape aquí el recibo de compra
                          Agrafez le reçu d’achat ici

                 PLEASE KEEP YOUR DATED SALES RECEIPT,
              IT IS REQUIRED FOR ALL WARRANTY REQUESTS.
        POR FAVOR GUARDE SU RECIBO DE VENTA FECHADO; SE LO
          REQUIERE PARA CUALQUIER SOLICITUD DE GARANTÍA.
        VEUILLEZ CONSERVER LE REÇU PORTANT LA DATE D’ACHAT;
       VOUS EN AUREZ BESOIN POUR TOUTES VOS DEMANDES LIÉES
                          À LA GARANTIE.




28
                                   Ex. K - Page 28 of 28
                        To see operational and troubleshooting information and videos,    209971-01
                                           go to www.hzsupport.com
EXHIBIT L
                                                                        Dusk-to-Dawn LED Light
                                                                                               Models: 8813 / 8814


Dated receipt required for warranty replacement.

                     FEATURES
• Bright, energy saving LED light
• Automatically operates at night only
• Adjustable Color Temperature from Warm White to
  Daylight settings
                                                                                8813                            8814
                     UNPACKING
                                                                    Note: All illustrations show model 8813. The instructions
Be sure to remove all contents from packaging and verify            are the same for all models.
all items are present before assembling this light fixture.
This package includes the following items:
• Dusk-to-dawn LED light.
• Owner’s Manual
• Mounting Hardware


HARDWARE INCLUDED
Note: Four mounting bracket screws are included. The installation will only require two. Discard the unused mounting
bracket screws after installation.




Plastic plug         #6 Mounting Bracket              #8 Mounting Bracket                      Wire Connector (x3)
                     Screw (x2)                       Screw (x2)



                                                                FRONT    GND




Mounting Bolt (Pre-Installed in Light Fixture)               Mounting Bracket




© 2018 HeathCo LLC
                                              Ex. L - Page 1 of 16
                                  To see operational and troubleshooting information and videos,                     209841-01A
                                                     go to www.hzsupport.com
       IMPORTANT SAFETY AND INSTALLATION
                 INFORMATION
Before installing security light, read all instructions carefully and keep
owner’s manual for future reference.
• WARNING: To prevent electric shock, ensure that the power is
  disconnected before installation.
                                                                                                                                              Photocell
• WARNING: Risk of fire. Keep the lamp heads at least 2 in. from
  combustible materials.                                                                                                 Wall Mount
• CAUTION: Burn hazard. Allow the light fixture to cool before
  touching.
• This light fixture requires 120-volts AC.
• This light fixture must be properly grounded.
• Some electrical codes require installation by a qualified electrician.                                                                            Photocell

• This fixture is designed for outdoor installation and should be
  mounted to a wall or eaves.
• To achieve best results, this fixture should be mounted 8 feet (2.4
  meters) above the ground.                                                                                              Eave Mount
• Ensure the photocell on the light fixture is positioned as shown
  when mounting the light on the wall or eaves.

                              WIRING
                                                                                                                     T
                                                                                                                ON
                                                                                                           FR
          WARNING: Turn power off at circuit breaker or fuse.
    Place tape over circuit breaker switch and verify power is                                                                  FR
                                                                                                                                     ON
                                                                                                                                          T




    off at the fixture.

1. Remove the existing light fixture.                                                                                      Figure 1
2. Install the mounting bracket with the stamped word “FRONT”
   facing away from the junction box (see Figure 1). Use the mount-
   ing bracket screws that best fit the junction box.
3. Connect all ground wires to the pigtail wire attached to the green
   ground screw (see Figure 2).
4. Twist the junction box wires and fixture wires together as shown.
   Secure with wire connectors (see Figure 2).
    • White to White                                                                   F
                                                                                           R
                                                                                               O
                                                                                                   N
                                                                                                       T




    • Black to Black

                                                                                                                           Figure 2




2
                                                Ex. L - Page 2 of 16
                                    To see operational and troubleshooting information and videos,                                                   209841-01
                                                       go to www.hzsupport.com
                      FINAL ASSEMBLY
1. Double check that all wiring connections are securely connected.
2. Align the mounting bolt on the back of the fixture with the
   center hole in the mounting bracket. Note: The mounting bolt is                                                    FR
                                                                                                                        ON
                                                                                                                           T




   designed to stay in the light fixture.
3. Tighten the mounting bolt securely being careful not to overtighten
   (see Figure 3).
4. Push the rubber plug firmly into the mounting bolt hole on the
   light fixture (see Figure 3).
5. Caulk around mounting plate and mounting surface with silicone
   weather sealant (see Figure 4).
6. Turn on the circuit breaker and light switch.
7. To test the light during daylight, cover the photocell with black                                 Figure 3
   tape and ensure the light works properly.
8. Uncover the photocell and your unit will operate automatically
   – on at dusk, off at dawn.
9. If needed, gently grasp the lamp heads and tilt them up or down
   or side to side to adjust the light coverage area (see Figure 5).


     CAUTION: Burn hazard. Allow the light fixture to cool
 before touching.

                          OPERATION                                                                  Figure 4
Set the Adjustable Color Temperature dial to the desired light color
(see Figure 6).
• Turn the Adjustable Color Temperature dial toward the “Blue”color
  to increase the color temperature toward daylight (5000K).
• Turn the Adjustable Color Temperature dial toward the “Orange”
  color to decrease the color temperature toward warm (3000K).

                   CARE AND CLEANING
• To prolong the original appearance, clean the light fixture with
  clear water and a soft, damp cloth only.                                                           Figure 5
• Do not use paints, solvents, or other chemicals on this light fixture.
  They could cause a premature deterioration of the finish. This is not           Color Temperature Dial        Photocell
  a defect in the finish and will not be covered by the warranty.
• Do not spray the light fixture with a hose or power washer.




                                                                                                     Figure 6



209841-01
                                               Ex. L - Page 3 of 16
                                   To see operational and troubleshooting information and videos,                            3
                                                      go to www.hzsupport.com
                                                         SPECIFICATIONS
Power Requirements...................................... 120 VAC, 60 Hz
Lumens:
  Model 8813............................................... 1850 LM
  Model 8814............................................... 3100 LM
LED color temperature................................. Adjustable: 2700K to 5000K
Wattage:
  Model 8813............................................... 24 W
  Model 8814............................................... 36 W


                                               TROUBLESHOOTING GUIDE
    SYMPTOM                       POSSIBLE CAUSE                                         SOLUTION
    The light will not come on.   1. Light switch is turned off.                         1. Turn light switch on.
                                  2. Fuse is blown or circuit breaker is turned off.     2. Replace fuse or turn circuit breaker on.
                                  3. Daylight turn-off (photocell) is in effect.         3. Recheck after dark or cover photocell with
                                                                                            black tape to test (see Final Assembly, step 7).
                                  4. The circuit wiring is incorrect, if this is a new   4. Verify wiring is correct.
                                     installation.
    The light comes on during     The light may be installed in a relatively dark        The light fixture is operating normally under
    the day.                      location.                                              these circumstances. To test, shine a flashlight at
                                                                                         the photocell. The light should turn off.
    The lights stay on            The light may be installed in a relatively dark        The light fixture is operating normally under
    continuously.                 location.                                              these circumstances. To test, shine a flashlight at
                                                                                         the photocell. The light should turn off.



                                                     TECHNICAL SERVICE
Please call 1-800-858-8501 (English speaking only) for assistance before returning product to store.
If you experience a problem, follow this guide. You may also want to visit our Web site at: www.hzsupport.com. If the
problem persists, call* for assistance at 1-800-858-8501 (English speaking only), 8:00 AM to 5:00 PM CST (M-F).
You may also write* to:
HeathCo LLC, P.O. Box 90045, Bowling Green, KY 42102-9045
ATTN: Technical Service
* If contacting Technical Service, please have the following information available: Model Number, Date of Purchase,
and Place of Purchase.
                                       No Service Parts Available for this Product
Please keep your dated sales receipt, it is required for all warranty requests.




4
                                                     Ex. L - Page 4 of 16
                                        To see operational and troubleshooting information and videos,                               209841-01
                                                           go to www.hzsupport.com
                                       FIVE YEAR LIMITED WARRANTY
   This is a “Limited Warranty” which gives you specific legal rights. You may also have other rights which vary from
   state to state or province to province.
   For a period of five years from the date of purchase, any malfunction caused by factory defective parts or workman-
   ship will be corrected at no charge to you.
   Not Covered - Repair service, adjustment and calibration due to misuse, abuse or negligence, light bulbs, batteries,
   and other expendable items are not covered by this warranty. Any damage to the light fixture resulting from the use
   of chemicals or a pressure washer machine are not covered by this warranty. Unauthorized service or modification
   of the product or of any furnished component will void this warranty in its entirety. This warranty does not include
   reimbursement for inconvenience, installation, setup time, loss of use, unauthorized service, or return shipping charges.
   This warranty covers only HeathCo LLC assembled products and is not extended to other equipment and com-
   ponents that a customer uses in conjunction with our products.
   THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
   INCLUDING ANY WARRANTY, REPRESENTATION OR CONDITION OF MERCHANT ABILITY
   OR THAT THE PRODUCTS ARE FIT FOR ANY PARTICULAR PURPOSE OR USE, AND SPECIFI-
   CALLY IN LIEU OF ALL SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.
   REPAIR OR REPLACEMENT SHALL BE THE SOLE REMEDY OF THE CUSTOMER AND THERE
   SHALL BE NO LIABILITY ON THE PART OF HEATHCO LLC FOR ANY SPECIAL, INDIRECT,
   INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY
   LOSS OF BUSINESS OR PROFITS, WHETHER OR NOT FORESEEABLE. Some states or provinces do
   not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion
   may not apply to you.
   Please keep your dated sales receipt, it is required for all warranty requests.


HeathCo LLC reserves the right to discontinue products and to change specifications at any time without incurring any
obligation to incorporate new features in products previously sold.
This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) this device
may not cause harmful interference, and (2) this device must accept any interference received, including interference
that may cause undesired operation.
CAN ICES-005 (B) / NMB-005 (B)
Warning: Changes or modifications to this unit not expressly approved by the party responsible for compliance could
void the user’s authority to operate the equipment.
Note: This equipment has been tested and found to comply with the limits for a Class B digital device, pursuant to
part 15 of the FCC Rules. These limits are designed to provide reasonable protection against harmful interference in a
residential installation. This equipment generates, uses and can radiate radio frequency energy and, if not installed and
used in accordance with the instructions, may cause harmful interference to radio communications. However, there is no
guarantee that interference will not occur in a particular installation. If this equipment does cause harmful interference to
radio or television reception, which can be determined by turning the equipment off and on, the user is encouraged to
try to correct the interference by one or more of the following measures:
- Reorient or relocate the receiving antenna.
- Increase the separation between the equipment and receiver.
- Connect the equipment into an outlet on a circuit different from that to which the receiver is connected.
- Consult the dealer or an experienced radio/TV technician for help.




209841-01
                                               Ex. L - Page 5 of 16
                                   To see operational and troubleshooting information and videos,                              5
                                                      go to www.hzsupport.com
                                                                                Lámpara LED del
                                                                          crepúsculo al amanecer
                                                                                              Modelos: 8813 / 8814

Se necesita el recibo fechado para reemplazo bajo garantía.

               CARACTERÍSTICAS
• Luz LED brillante de bajo consumo de energía
• Opera automáticamente únicamente por la noche
• Temperatura de color ajustable desde los ajustes de
  blanco cálido a luz diurna
                                                                                 8813                              8814
                  DESEMPAQUE                                         Nota: Todas las ilustraciones muestran el modelo 8813.
Asegúrese de retirar todo el contenido del empaque y                 Las instrucciones son las mismas para todos los modelos.
verificar que todos los elementos estén incluidos antes de
ensamblar este aparato de luz. Este paquete incluye los
siguientes elementos:
• Luz LED crepúsculo-al-amanecer.
• Manual del propietario
• Ferretería de montaje


FERRETERÍA INCLUIDA
Nota: Se incluyen cuatro tornillos para el soporte de montaje. La instalación sólo requiere dos. Deseche los tornillos del
soporte de montaje no utilizados luego de la instalación.




Enchufe de              Tornillo n°6 de soporte               Tornillo n°8 de soporte               Conectores de alambre (x3)
plástico                de montaje (x2)                       de montaje (x2)



                                                                 FRONT    GND




Tornillo de montaje (Preinstalado en el aparato)              Soporte de montaje




6 2018 HeathCo LLC
©
                                               Ex. L - Page 6 of 16
                            Para ver más información y vídeos sobre operación y resolución de problemas,                 209841-01
                                                                                                                      209841-01  S
                                                    visite www.hzsupport.com
INFORMACIÓN IMPORTANTE DE SEGURIDAD E
             INSTALACIÓN
Antes de instalar la luz de seguridad, lea todas las instrucciones con
cuidado y guarde el manual del propietario para futura referencia.
• ADVERTENCIA: Para evitar descargas eléctricas, asegúrese de que
  la alimentación esté desconectada antes de la instalación.
                                                                                                                                             Fotocélula
• ADVERTENCIA: Riesgo de incendio. Mantenga las bombillas alejadas
  al menos 2 pulgadas (51mm) de materiales combustibles.                                                             Montaje en pared
• PRECAUCIÓN: Peligro de quemaduras. Deje que el aparato de luz
  se enfríe antes de tocarlo.
• Este aparato de luz requiere 120 voltios CA.
• Este aparato de luz debe estar correctamente conectado a tierra.
• Algunas normativas eléctricas exigen que la instalación la realice                                                                              Fotocélula
  un electricista calificado.
• Este aparato está diseñado para una instalación al aire libre y se lo
  debe montar en una pared o en aleros.
• Para lograr los mejores resultados, este aparato debe montarse a 8                                                 Montaje en alero
  pies (2,4 metros) por encima del suelo.
• Asegúrese que la fotocélula en el aparato de luz esté colocada como
  se muestra cuando la instale en la pared o en los aleros.

                           CABLEADO                                                                             ON
                                                                                                                     T
                                                                                                           FR

       ADVERTENCIA: Desconecte la energía en el fusible                                                                        FR
                                                                                                                                    ON
                                                                                                                                         T




 o cortacircuitos. Coloque cinta encima del interruptor de
 cortacircuitos y verifique que la energía está apagada en
 la luminaria.                                                                                                            Figura 1

1. Quite el aparato de luz existente.
2. Instale el soporte de montaje con la palabra estampada “FRONT”
   de espaldas a la caja de conexiones (vea la Figura 1). Use los
   tornillos del soporte de montaje que mejor se adapten a la caja
   de conexiones.
3. Conecte todos los cables de tierra al cable flexible sujetado al
   tornillo verde de tierra (Vea la figura 2).                                                         T




4. Conecte los cables de la caja de empalme con los cables del aparato
                                                                                                   N
                                                                                               O
                                                                                           R
                                                                                       F




   de luz, como se muestra. Tuérazalos juntos y asegúrelos con un t
   (vea la Figura 2).
    • Blanco con blanco                                                                                                   Figura 2

    • Negro con negro




209841-01
                                                Ex. L - Page 7 of 16
                             Para ver más información y vídeos sobre operación y resolución de problemas,                                                 7
                                                     visite www.hzsupport.com
                       MONTAJE FINAL
1. Asegúrese de que todas las conexiones de los cables estén bien
   conectadas.
2. Alinee el tornillo de montaje de la parte posterior del aparato                                                         FR
                                                                                                                             ON
                                                                                                                                T




   con el agujero central del soporte de montaje. Nota: El tornillo
   de montaje está diseñado para permanecer en la lámpara.
3. Apriete bien el tornillo de montaje teniendo cuidado de no
   apretarlo demasiado (vea la Figura 3).
4. Empuje con fuerza el tapón de caucho en el orificio del perno de
   montaje de la lámpara (vea la Figura 3).
5. Calafatee alrededor de la placa de montaje y de la superficie de
   montaje con un sellador de silicona (vea la Figura 4).
6. Conecte el disyuntor y el interruptor de la luz.                                                      Figura 3
7. Para probar el aparato de luz durante el día, cubra la fotocélula con
   una cinta negra y asegúrese que la luz funcione correctamente.
8. Deje al descubierto la fotocélula y su unidad operará automáti-
   camente - encendida en el crepúsculo, apagada al amanecer.
9. Si es necesario, sujete suavemente los cabezales de la lámpara y
   muévalas de lado a lado o de arriba hacia abajo para ajustar el
   área de cobertura de la luz (vea la Figura 5).


         PRECAUCIÓN: Peligro de quemaduras. Deje que el
    aparato de luz se enfríe antes de tocarlo.                                                           Figura 4

                          OPERACIÓN
Fije el dial de temperatura de color ajustable al color de luz deseada
(vea la Figura 6).
• Gire el dial de temperatura de color ajustable hacia el color “Azul”
  para aumentar la temperatura del color hacia la luz del día (5000K).
• Gire el selector de temperatura de color ajustable hacia el color
  “Naranja” para disminuir la temperatura de color hacia caliente
  (3000K).
                                                                                                         Figura 5
                   CUIDADO Y LIMPIEZA
• Para prolongar la apariencia original, limpie la lámpara solo con                Dial de temperatura              Fotocélula
  agua limpia y un paño suave y húmedo.                                            de color
• No use pinturas, solventes ni otros químicos en este aparato de luz.
  Podrían ser la causa de una prematura deterioración del acabado.
  Esto no es un defecto del acabado y no será cubierto por la garantía.
• No rocíe la lámpara con una manguera o lavadora a presión.
• Para limpiar la lente de la cámara, use solamente un paño seco de
  microfibra.
                                                                                                         Figura 6



8
                                               Ex. L - Page 8 of 16
                                   Para ver más información y vídeos sobre operación y resolución de problemas,      209841-01
                                                     visite www.hzsupport.com
                                                   ESPECIFICACIONES
Requisitos de Energía.................................... 120 VCA, 60 Hz
Lúmenes:
  Modelo 8813............................................. 1850 LM
  Modelo 8814............................................. 3100 LM
LED de temperatura de color........................ Ajustable: de 2700K a 5000K
Potencia:
  Modelo 8813............................................. 24 W
  Modelo 8814............................................. 36 W


                                   GUIA DE INVESTIGACION DE AVERIAS
 SÍNTOMA                       POSIBLE CAUSA                                       SOLUCIÓN
 La luz no se enciende.        1. El interruptor de la luz está apagado.           1. Encienda el interruptor de la luz.
                               2. El fusible está quemado o el disyuntor está      2. Cambie el fusible o conecte el disyuntor.
                                  desconectado.
                               3. El apagado de la luz diurna (fotocélula)         3. Vuelva a revisar en la noche o cubra la
                                  está vigente.                                       fotocélula con cinta negra para probar (vea
                               4. El cableado del circuito es incorrecto, si          ensamble final, paso 7).
                                  esta es una instalación nueva.                   4. Verifique que el cableado esté correcto.
 La luz se enciende durante    El aparato de luz puede ser instalado en un         El aparato de luz está operando normalmente bajo
 el día.                       sitio relativamente obscuro.                        estas circunstancias. Para probar, alumbre con una
                                                                                   linterna a la fotocélula. El aparato de luz deberá
                                                                                   apagarse.
 Las luces permanecen          El aparato de luz puede ser instalado en un         El aparato de luz está operando normalmente bajo
 encendidas constantemente.    sitio relativamente obscuro.                        estas circunstancias. Para probar, alumbre con una
                                                                                   linterna a la fotocélula. El aparato de luz deberá
                                                                                   apagarse.



                                                   SERVICIO TÉCNICO
    Favor de llamar al 1-800-858-8501 (sólo para hablar en inglés) para pedir ayuda antes de
                                devolver el producto a la tienda.
Si tiene algún problema, siga esta guía. Usted puede también visitar nuestro sitio Web: www.hzsupport.com. Si el
problema continúa, llame al 1-800-858-8501 (sólo para hablar en inglés), de 8:00 AM a 5:00 PM CST (L-V). Usted
puede también escribir a:
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Servicio Técnico)
* Si se llama al Servicio Técnico, por favor tener lista la siguiente información: Número de Modelo, Fecha de compra y
Lugar de compra.
                          No hay piezas de servicio disponibles para este producto.
Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.


209841-01
                                                 Ex. L - Page 9 of 16
                              Para ver más información y vídeos sobre operación y resolución de problemas,                              9
                                                      visite www.hzsupport.com
                                          GARANTÍA LIMITADA A 5 AÑOS
     Esta es una “Garantía Limitada” que le da a Ud. derechos legales específicos. Usted puede también tener otros
     derechos que varían de estado a estado o de provincia a provincia.
     Por un período de 5 años desde la fecha de compra, cualquier mal funcionamiento ocasionado por partes defectuosas
     de fábrica o mano de obra será corregido sin cargo para Ud.
     No cubierto - Servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, bombillas, baterías,
     u otras partes fungibles no están cubiertas por esta garantía. Cualquier daño en el aparato de luz como resultado
     de usar productos químicos o lavadora a presión no están cubiertos por esta garantía. Los Servicios no autorizados
     o modificaciones del producto o de cualquier componente que se provee invalidarán esta garantía en su totalidad.
     Esta garantía no incluye reembolso por inconveniencia, instalación, tiempo de instalación, perdida de uso, servicio
     no autorizado, o costos de transporte de retorno.
     Esta garantía cubre solamente los productos ensamblados por HeathCo LLC y no se extiende a otros equipos o
     componentes que el consumidor usa junto con nuestros productos.
     ESTA GARANTÍA ESTÁ EXPRESAMENTE EN LUGAR DE OTRAS GARANTÍAS, EXPRESADAS
     O SOBREENTENDIDAS, INCLUYENDO CUALQUIER GARANTÍA, REPRESENTACIÓN O CON-
     DICIÓN DE COMERCIABILIDAD O QUE LOS PRODUCTOS SE ADAPTEN PARA CUALQUIER
     PROPÓSITO O USO EN PARTICULAR, Y ESPECIFICAMENTE EN LUGAR DE TODOS LOS DAÑOS
     ESPECIALES, INDIRECTOS, INCIDENTALES Y CONSECUENTES.
     LA REPARACIÓN O EL REEMPLAZO DEBERÍA SER LA ÚNICA SOLUCIÓN DEL CLIENTE Y
     NO HABRÁ RESPONSABILIDAD POR PARTE DE HEATHCO LLC POR CUALQUIER DAÑO
     ESPECIAL, INDIRECTO, INCIDENTAL O CONSECUENTE, INCLUIDOS PERO NO LIMITADOS
     A CUALQUIER PÉRDIDA DE NEGOCIO O GANACIAS SEAN O NO PREVISIBLES. Algunos estados
     o provincias no permiten la exclusión o limitación de daños incidentales o consecuentes, de modo que la limitación
     o exclusión arriba indicada puede que no se aplique a Ud.
     Por favor guarde su recibo de venta fechado; se lo requiere para cualquier solicitud de garantía.

HeathCo LLC se reserva el derecho de discontinuar los productos y de cambiar las especificaciones a cualquier hora sin
incurrir en ninguna obligación de tener que incorporar las nuevas características en los productos vendidos anteriormente.
Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes condiciones: (1)
este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar cualquier interferencia recibida,
incluyendo una interferencia que pueda causar un funcionamiento indeseado.
CAN ICES-005 (B) / NMB-005 (B)
Advertencia: los cambios o modificaciones hechas a esta unidad que no estén expresamente aprobados por la parte
responsable del cumplimiento pueden anular la autoridad del usuario para operar el equipo.
Nota: Este equipo ha sido probado y se lo encontró que cumple con los límites para un dispositivo digital de Clase B,
de acuerdo con la parte 15 de las Normas de la FCC. Estos límites están diseñados para proporcionar una protección
razonable contra interferencias dañinas en una instalación residencial. Este equipo genera, usa y puede irradiar energía de
radiofrecuencia y, si no se lo instala y usa de acuerdo con las instrucciones, puede causar interferencia dañina a las comuni-
caciones de radio. Sin embargo, no hay garantía de que la interferencia no ocurra en una instalación en particular. Si este
equipo causa interferencia dañina a la recepción de radio o televisión, lo que se puede determinar apagando y encendiendo
el equipo, se recomienda que el usuario intente corregir la interferencia mediante una o más de las siguientes medidas:
- Reoriente o reubique la antena receptora.
- Aumente la separación entre el equipo y el receptor.
- Conecte el equipo a un tomacorriente en un circuito diferente al que está conectado el receptor.
- Para recibir ayuda consulte con el distribuidor o con un técnico experto en radio / TV.
10
                                                 Ex. L - Page 10 of 16
                               Para ver más información y vídeos sobre operación y resolución de problemas,           209841-01
                                                       visite www.hzsupport.com
                                                                        Éclairage nocturne à DEL
                                                                                              Modèles : 8813 / 8814


Reçu daté nécessaire pour remplacement sous garantie.

              CARACTÉRISTIQUES
• Brillant luminaire à DEL éconergétique
• Fonctionne automatiquement rien que la nuit
• Température de couleur ajustable des réglages du blanc
  chaud au lumière du jour
                                                                                8813                           8814
                     DÉBALLAGE                                      Remarque : Toutes les illustrations portent sur le modèle
Retirez tout le contenu de l’emballage et assurez-vous              8813. Les directives sont identiques pour tous les modèles.
d’avoir en main tous les éléments avant de débuter
l’assemblage. L’emballage contient les éléments suivants :
• Éclairage nocturne automatique à DEL.
• Guide du propriétaire
• Ferrures de montage


QUINCAILLERIE FOURNIE
Remarque : Les quatre vis du support de montage sont fournies. L’installation n’en exige que deux. Jeter les vis du support
de montage non utilisée une fois l’installation terminée.




Bouchon de                      Vis n° 6 du support                 Vis n° 8 du support             Serre-fils (x3)
plastique                       de montage (x2)                     de montage (x2)



                                                                FRONT    GND




Boulon de montage (Pré-installé dans le luminaire)           Support de montage




© 2018 HeathCo LLC
209841-01
                                             Ex. L - Page 11 of 16
                                       Visitez www.hzsupport.com pour des renseignements                              209841-0111F
                                            et des vidéos sur l'utilisation et le dépannage
 IMPORTANTS RENSEIGNEMENTS DE SÉCURITÉ
           ET D'INSTALLATION
Avant d’installer ce luminaire de sécurité, lisez avec soin toutes les
directives et conserver le guide du propriétaire aux fins de référence.
• AVERTISSEMENT : Pour éviter les chocs électriques, assurez-vous
  que l’alimentation est coupée avant de commencer l’installation.
                                                                                                                                                Photoélectrique
• AVERTISSEMENT : Risque d’incendie. Conservez au moins 2 po
  (51 mm) entre les lampes et toute matière combustible.                                                                  Montage mural
• ATTENTION : Danger de brûlure. Laissez refroidir le luminaire
  avant d’y toucher.
• Ce luminaire exige une alimentation de 120 volts c.a.
• Ce luminaire doit être correctement mis à la terre.
• Dans certaines localités, le code de l’électricité exige que l’installation                                                                   Photoélectrique
  soit confiée à un électricien qualifié.
• Ce luminaire est conçu pour une installation extérieure; il devrait
  être fixé à un mur ou à l’avant-toit.
• Pour des résultats optimums, ce luminaire doit être installé à 8 pieds                                     Montage sous avant-toit
  (2,4 mètres) du sol.
• Assurez-vous que la photocellule du luminaire est positionnée comme
  illustré lors du montage de l’appareil au mur ou sous l’avant-toit.

                              CÂBLAGE                                                                            ON
                                                                                                                      T
                                                                                                            FR

     MISE EN GARDE : Coupez l’alimentation au disjoncteur                                                                         FR
                                                                                                                                       ON
                                                                                                                                            T




 ou au fusible. Mettez le ruban gommé sur l’interrupteur
 du disjoncteur et vérifiez que l'alimentation est coupée au
 montage.                                                                                                                    Figure 1

1. Enlever l’appareil d’éclairage existant.
2. Installez le support de montage de sorte que le mot « FRONT »
   soit à l’opposé de la boîte de jonction (voir la Figure 1). Utilisez
   les vis du support de montage qui conviennent le mieux à la boîte
   de jonction.
3. Branchez tous les fils de mise à la terre au fil de raccord fixé à la
   vis verte de mise à la terre (voir la Figure 2).                                     F
                                                                                            R
                                                                                                O
                                                                                                    N
                                                                                                        T




4. Torsader les fils de la boîte de jonction avec ceux de la commande
   d’éclairage. Les fixer ensemble à l’aide de serre-fils (voir la Figure 2).
    • Blanc avec blanc                                                                                                       Figure 2
    • Noir avec noir




12
                                                 Ex. L - Page 12 of 16
                                          Visitez www.hzsupport.com pour des renseignements                                                            209841-01
                                               et des vidéos sur l'utilisation et le dépannage
                    ASSEMBLAGE FINAL
1. Assurez-vous que tous les fils sont solidement branchés.
2. Alignez le boulon de montage à l’arrière du luminaire avec le
   trou central du support de montage. Remarque : Le boulon de                                                            FR
                                                                                                                            ON
                                                                                                                               T




   montage est conçu pour demeurer dans le luminaire.
3. Serrez solidement le boulon de montage, en évitant toutefois de
   trop le serrer (voir la Figure 3).
4. Enfoncez fermement le bouchon de caoutchouc dans le trou du
   boulon de montage du luminaire (voir la Figure 3).
5. Appliquez un scellant d’étanchéité entre la plaque de montage et
   la surface de montage (voir la Figure 4).
6. Ré-enclenchez le disjoncteur puis ouvrez l’interrupteur.
7. Pour vérifier le fonctionnement pendant la journée, recouvrez la                                Figure 3
   photocellule d’un ruban adhésif électrique noir et vérifiez que le
   luminaire fonctionne correctement.
8. Retirez le ruban adhésif de la photocellule; le luminaire devrait
   fonctionner automatiquement, s’allumant au crépuscule pour
   s’éteindre à l’aurore.
9. Au besoin, agrippez doucement les projecteurs, puis déplacez-le
   de droite à gauche ou du bas vers le haut pour régler la zone
   d’éclairage (voir la Figure 5).


     ATTENTION : Danger de brûlure. Laissez refroidir le                                           Figure 4
 luminaire avant d’y toucher.

                         UTILISATION
Réglez le cadran Adjustable Color Temperature à la température de
couleur souhaitée (voir la Figure 6).
• Tournez le cadran Adjustable Color Temperature vers la couleur
  « bleue » pour augmenter la température de couleur, vers la lumière
  du jour (5 000 K).
• Tournez le cadran Adjustable Color Temperature vers la couleur
  « orange » pour diminuer la température de couleur, vers la lumière                              Figure 5
  chaude (3000 K).
                                                                                 Cadran de température        Photoélectrique
               ENTRETIEN ET NETTOYAGE                                            de couleur
• Pour prolonger l’apparence originale, nettoyez uniquement au moyen
  d’un chiffon doux trempé dans de l’eau.
• N’appliquez aucune peinture, solvant ou produit chimique sur ce
  luminaire. Cela pourrait causer une détérioration prématurée du
  fini. Cela ne constitue pas un défaut du fini, de sorte que ce n’est
  pas couvert par la garantie.
• Évitez de nettoyer le luminaire au moyen du boyau d’arrosage ou
                                                                                                   Figure 6
  d’une laveuse à pression.


209841-01
                                            Ex. L - Page 13 of 16
                                      Visitez www.hzsupport.com pour des renseignements                                   13
                                           et des vidéos sur l'utilisation et le dépannage
                                                       FICHE TECHNIQUE
Courant requis................................................................. 120 V c.a., 60 Hz
Lumens :
  Modèle 8813............................................................... 1 850 LM
  Modèle 8814............................................................... 3 100 LM
Température de couleur de la DEL................................. Réglable de 2 700 K à 5 000 K
Puissance :
  Modèle 8813............................................................... 24 W
  Modèle 8814............................................................... 36 W

                                                   GUIDE DE DÉPANNAGE
 SYMPTÔME                   CAUSE POSSIBLE                                        SOLUTION
 L’éclairage ne s’allume    1. L’interrupteur est hors tension.                   1. Placez l’interrupteur en position ON.
 pas.                       2. Le fusible est grillé ou le disjoncteur est        2. Remplacez le fusible ou enclenchez le disjoncteur.
                               déclenché.
                            3. La photocellule est en fonction.                   3. Vérifiez de nouveau après le coucher du soleil ou
                                                                                     recouvrez la photocellule d’un ruban adhésif noir
                                                                                     pour en faire l'essai (voir l’étape 7 de l’assemblage
                                                                                     final).
                            4. Le câblage du circuit est incorrect, s’il s’agit   4. Vérifiez le câblage.
                               d’une nouvelle installation.
 La lumière s’allume        Le luminaire peut être installé dans un endroit       Le luminaire fonctionne normalement dans ces
 pendant la journée.        relativement sombre.                                  circonstances. Pour en faire l’essai, dirigez le faisceau
                                                                                  d’une lampe de poche vers la photocellule. L’éclairage
                                                                                  devrait s’éteindre.
 L’éclairage demeure        Le luminaire peut être installé dans un endroit       Le luminaire fonctionne normalement dans ces
 continuellement            relativement sombre.                                  circonstances. Pour en faire l’essai, dirigez le faisceau
 allumé.                                                                          d’une lampe de poche vers la photocellule. L’éclairage
                                                                                  devrait s’éteindre.


                                                     SERVICE TECHNIQUE
 Veuillez faire le 1 800 858-8501 (service en anglais seulement) pour obtenir de l’aide avant de
                                  retourner l’article au magasin.
En cas de problème, suivez ce guide. Vous pouvez aussi visiter notre site Web à www.hzsupport.com. Si le problème
persiste, composez* le 1 800 858-8501 (service en anglais seulement), entre 8 h 00 et 17 h 00, HNC, du lundi au vendredi.
Vous pouvez aussi écrire au :
HeathCo LLC
P.O. Box 90045
Bowling Green, KY 42102-9045
ATTN: Technical Service (Service technique)
* Lors d’un appel au service technique, veuillez avoir les renseignements suivants à portée de main : numéro du modèle,
date d’achat et endroit de l’achat.
                           Aucune pièce de rechange n’est disponible pour ce produit.
Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.

HeathCo LLC se réserve le doit d’abandonner tout produit et d’en changer les spécifications, en tout temps et sans
contracter quelque obligation que ce soit quant à l’incorporation de nouvelles caractéristiques aux produits déjà vendus.

14
                                                   Ex. L - Page 14 of 16
                                             Visitez www.hzsupport.com pour des renseignements                                      209841-01
                                                  et des vidéos sur l'utilisation et le dépannage
                                         GARANTIE LIMITÉE DE 5 ANS
   Il s’agit d’une « Garantie limitée » qui vous confère des droits juridiques spécifiques. Vous pouvez également jouir
   d’autres droits, variables d’une province à l’autre.
   Pendant une période de 5 ans à compter de la date d’achat, toute anomalie de fonctionnement imputable à un vice
   de matériau ou de main-d’oeuvre sera corrigée gratuitement.
   Exclusions de la garantie - Réparations, réglage et calibrage dus à une mauvaise utilisation, un mauvais traitement
   ou à la négligence. Les ampoules, les piles et des autres articles non durables ne sont pas couverts par cette garantie.
   Les dommages causés au luminaire qui seraient attribuables à l’utilisation de produits chimiques ou d’une machine
   à laver à pression ne sont pas couverts par la garantie. Le service non autorisé ou la modification du produit ou
   d’un ou l’autre de ses composants fournis invalidera totalement la présente garantie. Cette garantie n’inclut pas le
   remboursement pour le dérangement, l’installation, le réglage, la perte d’utilisation, le service non autorisé ou les
   frais d’expédition pour le renvoi de la marchandise.
   La garantie ne couvre que les produits assemblés HeathCo LLC et ne s’étend pas aux autres équipements et com-
   posants que le client pourrait utiliser conjointement avec nos produits.
   CETTE GARANTIETIENT EXPRESSÉMENT LIEU DETOUTES AUTRES GARANTIES,EXPLICITES
   OU IMPLICITES, Y COMPRIS DE TOUTE GARANTIE DE REPRÉSENTATION OU DE CONDI-
   TION DE CONVENANCE À LA COMMERCIALISATION OU À L’EFFET QUE LES PRODUITS
   CONVIENNENT À UN BUT OU À UNE UTILISATION PARTICULIÈRE, ET SPÉCIFIQUEMENT
   DE TOUS DOMMAGES SPÉCIAUX, DIRECTS, INDIRECTS OU SECONDAIRES.
   LE REMPLACEMENT OU LA RÉPARATION CONSTITUENT LE SEUL RECOURS DU CLIENT
   ET HEATHCO LLC NE POURRA ÊTRE TENUE RESPONSABLE DE TOUS DOMMAGES SPÉ-
   CIAUX, DIRECTS, INDIRECTS OU SECONDAIRES, Y COMPRIS, SANS S’Y LIMITER, LES PERTES
   COMMERCIALES ET PERTES DE PROFIT, QU’ELLES SOIENT PRÉVISIBLES OU NON. Certaines
   provinces n’autorisent pas l’exclusion ou la limitation des dommages indirects ou secondaires, et la limitation ou
   l’exclusion ci-dessus pourrait ne pas s’appliquer à vous.
   Veuillez conserver le reçu portant la date d’achat; vous en aurez besoin pour toutes vos demandes liées à la garantie.

Cet appareil est conforme aux exigences de la Partie 15 des Règles du FCC. Son utilisation est assujettie aux deux condi-
tions suivantes : (1) cet appareil ne doit pas causer d’interférence nocive; (2) cet appareil doit accepter les interférences,
y compris celles qui peuvent causer un fonctionnement non désiré.
CAN ICES-005 (B) / NMB-005 (B)
Avertissement : Toute modification apportée à cet appareil sans l’approbation explicite de la partie responsable de la
conformité pourrait annuler l’autorisation d’utiliser l’équipement.
Remarque : Cet appareil a été testé et déclaré conforme aux limites pour appareils numériques de classe B, selon la section
15 des règlements de la FCC. Ces limites sont destinées à assurer une protection raisonnable contre les interférences
nuisibles dans une installation résidentielle. Cet appareil produit, utilise et peut émettre de l’énergie radio électrique
et, s’il n’est pas installé et utilisé conformément aux présentes instructions, peut causer des interférences nuisibles aux
communications radio. Il n’existe toutefois aucune garantie que de telles interférences ne se produiront pas dans une
installation particulière. Si cet appareil cause des interférences nuisibles à la réception des signaux de radio ou de télé-
vision, ce qui peut être déterminé en allumant et en éteignant l’appareil, on encourage l’utilisateur d’essayer de corriger
ces interférences par l’un des moyens suivants :
- Réorienter ou repositionner l’antenne de réception.
- Augmenter la distance séparant l’appareil du récepteur.
- Brancher l’appareil sur un circuit électrique différent de celui où le récepteur est branché.
- Consulter le détaillant ou un technicien spécialisé en radio/télévision.


209841-01
                                              Ex. L - Page 15 of 16
                                        Visitez www.hzsupport.com pour des renseignements                                     15
                                             et des vidéos sur l'utilisation et le dépannage
                           Purchase Information
                         Información de la compra
                          Renseignements d’achat

     Model #:__________________                 Date of Purchase:______________
     Nº de modelo / N° de modèle		              Fecha de compra / Date d’achat




                       Staple Purchase Receipt Here
                     Engrape aquí el recibo de compra
                         Agrafez le reçu d’achat ici

                PLEASE KEEP YOUR DATED SALES RECEIPT,
             IT IS REQUIRED FOR ALL WARRANTY REQUESTS.
       POR FAVOR GUARDE SU RECIBO DE VENTA FECHADO; SE LO
         REQUIERE PARA CUALQUIER SOLICITUD DE GARANTÍA.
       VEUILLEZ CONSERVER LE REÇU PORTANT LA DATE D'ACHAT;
         VOUS EN AUREZ BESOIN POUR TOUTES VOS DEMANDES
                       LIÉES À LA GARANTIE.




16
                              Ex. L - Page 16 of 16
                        Visitez www.hzsupport.com pour des renseignements         209841-01
                             et des vidéos sur l'utilisation et le dépannage
